Exhibit 10.3

 

 

OPTION AGREEMENT

 

Dated as of January 13, 2009

 

between

 

CEPHALON, INC.

 

and

 

CEPTION THERAPEUTICS, INC.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

ARTICLE I

DEFINITIONS AND INTERPRETATIONS

 

1.1.

 

Definitions

 

2

1.2.

 

Interpretation

 

10

 

ARTICLE II

OPTION TO ACQUIRE THE COMPANY; DELIVERIES

 

2.1.

 

Option to Acquire the Company

 

11

2.2.

 

Consideration for the Option and Purchase Option

 

11

2.3.

 

Optionee’s Deliveries

 

11

2.4.

 

The Company’s Deliveries

 

12

2.5.

 

Withholding Rights

 

13

2.6.

 

Actions Upon Exercise of the Option

 

13

2.7.

 

Exercise of Option Pursuant to Purchase Options

 

15

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

3.1.

 

Organization and Capitalization of the Company

 

16

3.2.

 

Subsidiaries and Investments

 

18

3.3.

 

Authority of the Company

 

18

3.4.

 

Financial Statements

 

19

3.5.

 

Operations Since Balance Sheet Date

 

20

3.6.

 

No Undisclosed Liabilities

 

22

3.7.

 

Taxes

 

22

3.8.

 

Availability of Assets

 

23

3.9.

 

Governmental Permits; Regulatory Matters

 

24

3.10.

 

Real Property

 

25

3.11.

 

Personal Property

 

26

3.12.

 

Intellectual Property

 

26

3.13.

 

Inventories

 

31

3.14.

 

Title to Property

 

32

3.15.

 

Employees and Related Agreements; ERISA

 

32

3.16.

 

Employee Relations

 

34

3.17.

 

Contracts

 

34

3.18.

 

Status of Contracts

 

36

3.19.

 

No Violation or Litigation

 

36

3.20.

 

Environmental Matters

 

37

3.21.

 

Insurance

 

38

3.22.

 

Suppliers

 

38

3.23.

 

Takeover Laws

 

39

3.24.

 

Approval by Stockholders

 

39

3.25.

 

Foreign Corrupt Practices Act; Etc.

 

39

3.26.

 

No Finder

 

40

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

3.27.

 

Disclosure

 

40

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF OPTIONEE

 

4.1.

 

Organization of Optionee

 

40

4.2.

 

Authority of Optionee

 

40

4.3.

 

No Finder

 

41

4.4.

 

Financial Wherewithal

 

41

 

ARTICLE V

ACTION PRIOR TO THE OPTION TERMINATION DATE

 

5.1.

 

Investigation by Optionee; Information Rights

 

41

5.2.

 

Preserve Accuracy of Representations and Warranties; Notification of Certain
Matters

 

44

5.3.

 

Consents of Third Parties; Governmental Approvals

 

45

5.4.

 

Conduct of Business by the Company and the Subsidiaries

 

46

5.5.

 

Acquisition Proposals

 

50

5.6.

 

Takeover Laws

 

50

5.7.

 

Termination of Res 5-0002 EE Study

 

51

5.8.

 

Charter Amendment; Stockholder Option Agreements

 

51

 

ARTICLE VI

INDEMNIFICATION

 

6.1.

 

Indemnification by the Company

 

51

6.2.

 

Indemnification by Optionee

 

52

6.3.

 

Notice of Claims

 

53

6.4.

 

Third Person Claims

 

54

6.5.

 

Adjustment to Option Consideration

 

55

6.6.

 

Set-off

 

55

6.7.

 

No Punitive or Consequential Damages

 

55

6.8.

 

Insurance Proceeds and Tax Benefits

 

55

6.9.

 

Exclusive Remedy

 

56

 

ARTICLE VII

TERMINATION

 

7.1.

 

Termination Rights

 

56

7.2.

 

Effect of Termination

 

56

 

ARTICLE VIII

GENERAL PROVISIONS

 

8.1.

 

Survival of Obligations

 

56

8.2.

 

Confidential Nature of Information

 

56

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

8.3.

 

No Public Announcement

 

57

8.4.

 

Notices

 

57

8.5.

 

Successors and Assigns

 

58

8.6.

 

Entire Agreement; Amendments

 

58

8.7.

 

Partial Invalidity

 

58

8.8.

 

Waivers

 

58

8.9.

 

Expenses

 

59

8.10.

 

Execution in Counterparts

 

59

8.11.

 

Governing Law

 

59

8.12.

 

Submission to Jurisdiction

 

59

8.13.

 

Waiver of Jury Trial

 

59

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

 

 

 

A

 

Form of Stockholder Option Agreement

 

 

B

 

Form of Charter Amendment

 

 

C

 

Form of Credit Agreement

 

 

D

 

Form of Merger Agreement

 

 

E

 

Operating Plan

 

 

F

 

Stockholders’ Option Consideration Distribution Procedures

 

 

G

 

Form of Opinion of Sidley Austin LLP

 

 

H

 

Form of Opinion of Duane Morris LLP

 

 

 

iv

--------------------------------------------------------------------------------


 

OPTION AGREEMENT

 

OPTION AGREEMENT (this “Agreement”), dated as of January 13, 2009, between
Cephalon, Inc., a Delaware corporation (“Optionee”), and Ception
Therapeutics, Inc., a Delaware corporation (the “Company”).

 

WHEREAS, upon the terms and subject to the conditions contained herein, the
Company has agreed to grant to Optionee during the period beginning on the date
hereof and ending on the Option Termination Date an exclusive option to acquire
the Company pursuant to a merger (the “Merger”) of Merger Sub with and into the
Company, with the Company continuing as the surviving corporation, all pursuant
to the terms and conditions of this Agreement, the Merger Agreement and the
General Corporation Law of the State of Delaware (the “DGCL”);

 

WHEREAS, Optionee and certain holders of Outstanding Company Stock are entering
into Stockholder Option and Support Agreements in the form of Exhibit A (the
“Stockholder Option Agreements”), pursuant to which such holders have or will
have, among other things, (a) agreed to vote in favor of the transactions
contemplated by this Agreement and the Merger Agreement and (b) granted to
Optionee the right to purchase all of the Outstanding Company Stock owned by
such holders (the “Purchase Options”);

 

WHEREAS, the Stockholders who have entered into Stockholder Option Agreements as
of the date hereof together own, beneficially and of record, at least (i) 68% of
the outstanding shares of the Company’s Voting Common Stock, par value $0.001
per share (the “Voting Common Stock”), (ii) 60% of the outstanding shares of the
Company’s Series A Preferred Stock, par value $0.001 per share (the “Series A
Preferred Stock”), (iii) 58% of the outstanding shares of the Company’s Series B
Junior Preferred Stock, par value $0.001 per share (the “Series B Junior
Preferred Stock”), (iv) 84% of the outstanding shares of the Company’s
Series C-1 Preferred Stock, par value $0.001 per share (the “Series C-1
Preferred Stock”), (v) 76% of the outstanding shares of the Company’s Series C-2
Preferred Stock, par value $0.001 per share (the “Series C-2 Preferred Stock”),
(vi) the right to acquire, pursuant to the Series C-2 Preferred Stock Purchase
Agreement, up to an additional 393,474 shares of Series C-2 Preferred Stock
(such rights, the “F&F C-2 Share Rights”) and (vii) subject to certain
conditions, the right to acquire, pursuant to the Fulcrum Plan of Merger
Amendment, up to 9,620,000 shares of the Company’s Series C-3 Preferred Stock,
par value $0.001 per share (the “Series C-3 Preferred Stock”), or, if such
conditions are not satisfied, up to an additional 9,620,000 shares of Voting
Common Stock (such rights, the “Series C-3 Issuance Rights”) (the Series A
Preferred Stock, Series B Junior Preferred Stock, Series C-1 Preferred Stock,
Series C-2 Preferred Stock and Series C-3 Preferred Stock being referred to
herein collectively as the “Preferred Stock”), in each case determined on a
fully-diluted basis assuming the conversion of all outstanding shares of
Preferred Stock and the exercise of all options, warrants or other rights
convertible into or exercisable for shares of Common Stock or Preferred Stock;
and

 

WHEREAS, (i) the Board of Directors of the Company has determined that the
Option and the Merger are each in the best interest of the Company and its
stockholders and has approved and declared advisable this Agreement, the Merger
Agreement (to the extent the Option is exercised on the terms hereof (including
the Merger Agreement in the form attached hereto)) and the transactions
contemplated hereby and thereby and (ii) the Board of Directors of

 

--------------------------------------------------------------------------------


 

Optionee (or a duly authorized committee thereof) has approved this Agreement
and the transactions contemplated hereby.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties to this Agreement agree as follows:

 


ARTICLE I
DEFINITIONS AND INTERPRETATIONS


 


1.1.          DEFINITIONS.  IN THIS AGREEMENT, THE FOLLOWING TERMS HAVE THE
MEANINGS SPECIFIED OR REFERRED TO IN THIS SECTION 1.1 AND SHALL BE EQUALLY
APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS.


 

“Accrued Dividends” means the aggregate amount of accrued and unpaid dividends
on the shares of Preferred Stock in question.

 

“Acquisition Proposal” has the meaning specified in Section 5.5.

 

“Affiliate” means, with respect to any Person, any other Person which, at the
time of determination, directly or indirectly through one or more intermediaries
Controls, is Controlled by or is under common Control with such Person. 
“Control” means, as to any Person, the power to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
voting securities, by contract or otherwise.  The terms “Controlled by,” “under
common Control with” and “Controlling” shall have correlative meanings.

 

“Agreement” means this Option Agreement.

 

“Antitrust Division” means the Antitrust Division of the United States
Department of Justice.

 

“Balance Sheet” means the unaudited consolidated balance sheet of the Company
and the Subsidiaries as of November 30, 2008 included in Schedule 3.4.

 

“Balance Sheet Date” means November 30, 2008.

 

“Bring-Down Certificate” has the meaning specified in Section 2.6(b)(i).

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. §§ 9601 et seq.

 

“Certificate of Incorporation” means the Restated Certificate of Incorporation
of the Company, as amended as of the date of this Agreement.

 

“Charter Amendment” means the amendment to the Certificate of Incorporation to
be filed with the Secretary of State of the State of Delaware in the form
attached as Exhibit B.

 

“Claim Notice” has the meaning specified in Section 6.3(a).

 

“Closing Date” has the meaning specified in the Merger Agreement.

 

2

--------------------------------------------------------------------------------


 

“Closing Date Merger Consideration” has the meaning specified in the Merger
Agreement.

 

“Code” means the Internal Revenue Code of 1986.

 

“Common Stock” means the Voting Common Stock and the Non-Voting Common Stock.

 

“Company” has the meaning specified in the first paragraph of this Agreement.

 

“Company Agreements” has the meaning specified in Section 3.18.

 

“Company Ancillary Agreements” means the Stockholder Option Agreements, the
Credit Agreement, the certificate being delivered pursuant to Section 2.4(c) and
the Bring-Down Certificate.

 

“Company Group” means any “affiliated group” (as defined in Section 1504(a) of
the Code without regard to the limitations contained in Section 1504(b) of the
Code) that files or has filed a consolidated federal income Tax Return and that,
at any time on or before the date hereof, includes or has included the Company
or any predecessor of the Company, or any other group of corporations which, at
any time on or before the date hereof, files or has filed a Tax Return on a
combined, consolidated or unitary basis with the Company or any predecessor of
the Company (or another such predecessor).

 

“Company Group Member” means (i) the Company and its Affiliates, (ii) the
directors, officers and employees of the Company and its Affiliates and
(iii) the respective successors and assigns of each of the foregoing.

 

“Company IP” has the meaning specified in Section 3.12(b).

 

“Company Property” means any real or personal property, plant, building,
facility, structure, underground storage tank, equipment or unit, or other asset
owned, leased or operated by the Company or a Subsidiary.

 

“Confidentiality Agreement” means the Confidentiality Agreement dated as of
October 8, 2008 between the Company and Optionee.

 

“Contaminant” means any waste, pollutant, hazardous or toxic substance or waste,
petroleum, petroleum-based substance or waste, special waste, or any constituent
of any such substance or waste.

 

“Copyrights” has the meaning specified in Section 3.12(a).

 

“Court Order” means any judgment, order, award or decree of any United States
federal, state or local, or any supra-national or non-U.S., court or tribunal
and any award in any arbitration proceeding.

 

“Credit Agreement” means the Subordinated Credit Agreement between the Company
and Optionee in the form attached hereto as Exhibit C.

 

3

--------------------------------------------------------------------------------


 

“DGCL” has the meaning specified in the recitals to this Agreement.

 

“Encumbrance” means any lien (statutory or other), claim, charge, security
interest, mortgage, deed of trust, pledge, hypothecation, assignment,
conditional sale or other title retention agreement, preference, priority or
other security agreement or preferential arrangement of any kind, and any
easement, encroachment, covenant, restriction, right of way, defect in title or
other encumbrance of any kind.

 

“Environmental Encumbrance” means an Encumbrance in favor of any Governmental
Body for (i) any liability under any Environmental Law or (ii) damages arising
from, or costs incurred by such Governmental Body in response to, a Release or
threatened Release of a Contaminant into the environment.

 

“Environmental Law” means all Requirements of Laws relating to or addressing the
environment, health or safety, including CERCLA, OSHA and RCRA and any state
equivalent thereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” has the meaning specified in Section 3.15(g).

 

“ERISA Benefit Plans” has the meaning specified in Section 3.15(a).

 

“Exercise Withdrawal Notice” has the meaning specified in Section 2.6(c).

 

“Existing Royalties” has the meaning specified in Section 5.3(b).

 

“Expenses” means any and all reasonable out-of-pocket expenses incurred in
connection with investigating, defending or asserting any claim, action, suit or
proceeding incident to any matter indemnified against pursuant to Article VI
(including court filing fees, court costs, arbitration fees or costs, witness
fees, and reasonable fees and disbursements of legal counsel, investigators,
expert witnesses, consultants, accountants and other professionals).

 

“Expiration Date” means February 20, 2009.

 

“F&F C-2 Share Rights” has the meaning specified in the recitals to this
Agreement.

 

“FDA” means the United States Food and Drug Administration.

 

“FTC” means the United States Federal Trade Commission.

 

“Fulcrum Plan of Merger Amendment” means the Amendment to Agreement and Plan of
Merger, dated as of January 19, 2007, by and among the Company, Fulcrum
Pharmaceuticals, Inc., CT Research, Inc. and each of the Ception Holders and
Ception Consultants (each as defined therein) party thereto.

 

“Governmental Body” means any United States federal, state or local, or any
supra-national or non-U.S., government, political subdivision, governmental,
regulatory or

 

4

--------------------------------------------------------------------------------


 

administrative authority, instrumentality, agency body or commission,
self-regulatory organization, court, tribunal or judicial or arbitral body.

 

“Governmental Permits” has the meaning specified in Section 3.9(a).

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.

 

“Identified IP” means the Intellectual Property that has been identified by and
disclosed to the parties’ external intellectual property counsel on or before
the date of this Agreement.

 

“Indebtedness” of any Person means (i) all indebtedness for borrowed money,
(ii) all obligations issued, undertaken or assumed as the deferred purchase
price of property other than trade accounts (including commissions payable to
sales representatives) arising in the ordinary course of business, (iii) all
reimbursement obligations with respect to surety bonds, letters of credit (to
the extent not collateralized with cash or cash equivalents), bankers’
acceptances and similar instruments (in each case, whether or not matured),
(iv) all obligations evidenced by notes, including promissory notes, bonds,
debentures or similar instruments, including obligations so evidenced incurred
in connection with the acquisition of property, assets or businesses, (v) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
property acquired by the Person, (vi) all indebtedness referred to in clauses
(i) through (v) above secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any
Encumbrance upon or in property (including accounts and contracts rights) owned
by such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness and (vii) all agreements, undertakings or
arrangements by which any Person guarantees, endorses or becomes or is
contingently liable for any of the foregoing of another Person, or guarantees
the payment of dividends or other distributions upon the equity securities or
interest of any other Person.

 

“Indemnified Party” has the meaning specified in Section 6.3(a).

 

“Indemnitor” has the meaning specified in Section 6.3(a).

 

“Intellectual Property” has the meaning specified in Section 3.12(a).

 

“IRS” means the Internal Revenue Service.

 

“Knowledge of the Company” means the actual knowledge after reasonable
investigation of Stephen Tullman, Dr. Tim Henkel, Doug Gessl and Kamil
Ali-Jackson; provided, that, with respect to any representation or warranty of
the Company relating to an Oral Anti-TNF Product, no reasonable investigation
shall be required.  “Know” and “Known” shall have correlative meanings.

 

“Leased Real Property” has the meaning specified in Section 3.10(b).

 

“Letter of Intent” means the letter agreement dated November 20, 2008 between
the Company and Optionee.

 

5

--------------------------------------------------------------------------------


 

“LOI Payment” means the $25,000,000 payment made by Optionee to the Company on
November 24, 2008 pursuant to the Letter of Intent.

 

“Losses” means any and all losses, costs, obligations, liabilities, settlement
payments, awards, judgments, fines, penalties, Taxes, damages, deficiencies or
other charges.

 

“MAE Representations” means [**]

 

 “Marks” has the meaning specified in Section 3.12(a).

 

“Material Adverse Effect” means any change or effect that is materially adverse
to the assets, liabilities (absolute or contingent), business, condition
(financial or otherwise), results of operations or prospects of the Company and
the Subsidiaries, taken as a whole; provided, however, that, without limiting
the generality of what shall not constitute a “Material Adverse Effect,” to the
extent any such change or effect results from changes affecting the United
States economy or financial or securities markets as a whole or changes that are
the result of factors generally affecting the industry in which the Company and
the Subsidiaries conduct their business, to the extent such changes do not
disproportionately impact the Company and its Subsidiaries, taken as a whole,
relative to other companies in the industry in which the Company and its
Subsidiaries conduct their business, it shall not be taken into account in
determining whether there has been a “Material Adverse Effect.”

 

“Merger” has the meaning specified in the recitals to this Agreement.

 

“Merger Agreement” means the Agreement and Plan of Merger among the Company,
Optionee and Merger Sub in the form attached hereto as Exhibit D.

 

“Merger Agreement Execution Date” has the meaning specified in Section 2.6(c).

 

“Merger Sub” means a direct or indirect wholly owned subsidiary of Optionee,
whether existing as of the date hereof or hereafter formed.

 

“Net Reslizumab Sales” means [**]

 

“NOLs” means the regular Tax net operating loss carryovers and carrybacks of the
Company and each of the Subsidiaries (and, if applicable, the alternative
minimum tax net operating loss carryovers and carrybacks of the Company and each
of the Subsidiaries); provided, however, that any carrybacks are limited to net
operating losses that arise in periods ending on or before the Closing Date.

 

“Non-Option Granting Stockholder” has the meaning specified in Section 2.7(a).

 

“Non-ERISA Commitments” has the meaning specified in Section 3.15(b).

 

“Non-Voting Common Stock” means the Non-Voting Common Stock of the Company, par
value $0.001 per share.

 

“Nondisclosure Agreements” has the meaning specified in Section 3.12(g)(iv).

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

6

--------------------------------------------------------------------------------


 

“Operating Plan” means the business plan of the Company attached hereto as
Exhibit E, as the same may be amended from time to time by mutual agreement of
the Company and Optionee.

 

“Option” has the meaning specified in Section 2.1.

 

“Option Consideration” has the meaning specified in Section 2.2.

 

“Option Exercise Date” has the meaning specified in Section 2.1.

 

“Option Period” has the meaning specified in Section 2.1.

 

“Option Termination Date” means the earlier of (a) the date that is 30 business
days after the receipt by Optionee of the final study report for the Res-5-0002
EE Study indicating that the co-primary endpoints have not been achieved,
(b) the date that is 15 business days after receipt by Optionee of the final
study report for the Res-5-0002 EE Study indicating that the co-primary
endpoints have been achieved or (c) such earlier date on which Optionee
terminates this Agreement pursuant to Section 7.1(b).

 

“Optionee” has the meaning specified in the first paragraph of this Agreement.

 

“Optionee Ancillary Agreements” means the Stockholder Option Agreements, the
Credit Agreement, the certificate being delivered pursuant to Section 2.3(c) and
the certificate to be delivered pursuant to Section 2.6(a).

 

“Optionee Group Member” means (i) Optionee and its Affiliates, (ii) the
directors, officers and employees of each of Optionee and its Affiliates and
(iii) the respective successors and assigns of each of the foregoing.

 

“Optionee Updated Representations” means the representations and warranties of
Optionee set forth in (a) Section 4.3(b)(i)(D) (solely with respect to Court
Orders which come into effect after the date hereof) and
(b) Section 4.3(b)(ii) (solely with respect to changes in Requirements of Law
occurring after the date hereof).

 

“Oral Anti-TNF Product” means [**]

 

“OSHA” means the Occupational Safety and Health Act, 29 U.S.C. §§ 651 et seq.

 

“Outstanding Company Stock” means the Common Stock, Preferred Stock and options,
warrants and other rights convertible into or exercisable for shares of Common
Stock or Preferred Stock (including any Common Stock or Preferred Stock or
options, warrants or other rights convertible into or exercisable for shares of
Common Stock or Preferred Stock issued by the Company after the date hereof).

 

“Patents” has the meaning specified in Section 3.12(a).

 

“Pending Indemnity Amount” has the meaning specified in Section 6.6.

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

7

--------------------------------------------------------------------------------


 

“Pension Plans” has the meaning specified in Section 3.15(a).

 

“Permitted Encumbrances” means (i) liens for Taxes and other governmental
charges and assessments which are not yet due and payable, (ii) liens of
landlords and liens of carriers, warehousemen, mechanics and materialmen and
other similar liens imposed by law arising in the ordinary course of business
for sums not yet due and payable and (iii) other liens or imperfections on
property which do not adversely affect title to, detract from the value of, or
impair the existing use of, the property affected by such lien or imperfection.

 

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, joint-stock company, trust, unincorporated
organization or Governmental Body.

 

“Preferred Stock” has the meaning specified in the recitals to this Agreement.

 

“Purchase Options” has the meaning specified in the recitals to this Agreement.

 

“RCRA” means the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et
seq.

 

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration of a Contaminant
into the indoor or outdoor environment or into or out of any Company Property,
including the movement of Contaminants through or in the air, soil, surface
water, groundwater or Company Property.

 

“Remedial Action” means actions required to (i) clean up, remove, treat or in
any other way address Contaminants in the indoor or outdoor environment,
(ii) prevent the Release or threatened Release or minimize the further Release
of Contaminants or (iii) investigate and determine if a remedial response is
needed and to design such a response and post-remedial investigation,
monitoring, operation and maintenance and care.

 

“Requirements of Laws” means any United States federal, state and local, and any
non-U.S., laws, statutes, regulations, rules, codes or ordinances enacted,
adopted, issued or promulgated by any Governmental Body (including those
pertaining to electrical, building, zoning, environmental and occupational
safety and health requirements) or common law.

 

“Res-5-0010 Asthma Study” means the Company’s ongoing clinical trial for
Reslizumab in patients with asthma.

 

“Res-5-0002 EE Study” means the Company’s ongoing Phase IIb/III clinical trial
for Reslizumab in patients with eosinophilic esophagitis.

 

“Res-5-0004 Open-Label EE Study” means the Company’s ongoing open-label
extension study for Reslizumab in patients with eosinophilic esophagitis.

 

“Reslizumab” means [**]

 

 “Rights Proceeds” means the proceeds received by the Company from the exercise
of Stock Options, Warrants and F&F C-2 Share Rights.

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

8

--------------------------------------------------------------------------------


 

“Series A Preferred Stock” has the meaning specified in the recitals to this
Agreement.

 

“Series B Junior Preferred Stock” has the meaning specified in the recitals to
this Agreement.

 

“Series C-1 Preferred Stock” has the meaning specified in the recitals to this
Agreement.

 

“Series C-2 Preferred Stock” has the meaning specified in the recitals to this
Agreement.

 

“Series C-2 Preferred Stock Purchase Agreement” means the Series C-2 Preferred
Stock Purchase Agreement, dated as of January 19, 2007, among the Company and
the purchasers party thereto, as amended by Amendment No. 1, dated as of May 30,
2007.

 

“Series C-3 Issuance Rights” has the meaning specified in the recitals to this
Agreement.

 

“Series C-3 Preferred Stock” has the meaning specified in the recitals to this
Agreement.

 

“Specified Covenants” means the covenants and agreements of the Company set
forth in Sections 5.1, 5.2, 5.3(a), 5.3(b), 5.4(b)(ix), 5.4(b)(xi),
5.4(b)(xiii), 5.4(b)(xiv), 5.4(b)(xv), 5.4(b)(xvi), 5.4(b)(xvii), 5.4(b)(xviii),
5.4(b)(xix) and 5.4(b)(xx).

 

“Squeeze Out Merger” has the meaning specified in Section 2.7(a).

 

“Squeeze Out Merger Agreement” has the meaning specified in Section 2.7(a).

 

“Stock Options” means the outstanding options granted under the Stock Plan to
acquire shares of Voting Common Stock, as more fully described in Schedule
3.1(d).

 

“Stock Plan” means the Company’s Equity Incentive Plan, as amended.

 

“Stockholder Option Agreements” has the meaning specified in the recitals to
this Agreement.

 

“Stockholders” means the holders of Outstanding Company Stock who enter into the
Stockholder Option Agreements.

 

“Stockholders’ Agreement” means the Amended and Restated Stockholders’
Agreement, dated as of January 19, 2007, by and among the Company and the
stockholders of the Company party thereto.

 

“Stockholders’ Option Consideration” has the meaning specified in Section 2.2.

 

“Subsidiary” has the meaning specified in Section 3.2(a).

 

“Tax” means: (i)  any United States federal, state or local, or non-U.S., net
income, gross income, gross receipts, windfall profit, severance, property,
production, sales, use, license, excise, franchise, employment, payroll,
withholding, alternative or add-on minimum, ad valorem, value-added, transfer,
stamp, or environmental (including taxes under Code Section 59A) tax, or any
other tax, custom, duty, governmental fee or other like assessment or charge of

 

9

--------------------------------------------------------------------------------


 

any kind whatsoever, together with any interest or penalty, addition to tax or
additional amount imposed by any Governmental Body; and (ii) any liability for
the payment of amounts with respect to payments of a type described in clause
(i) as a result of being a member of an affiliated, consolidated, combined or
unitary group, or as a result of any obligation under any Tax Sharing
Arrangement or Tax indemnity agreement.

 

“Tax Return” means any return, report or similar statement required to be filed
with respect to any Taxes (including any attached schedules), including any
information return, claim for refund, amended return or declaration of estimated
Tax.

 

“Tax Sharing Arrangement” means any agreement or arrangement for the allocation
or payment of Tax liabilities or payment for Tax benefits with respect to a
consolidated, combined or unitary Tax Return which Tax Return includes or
included the Company or any Subsidiary.

 

“Third Person Claim” has the meaning specified in Section 6.3(a).

 

“Trade Secrets” has the meaning specified in Section 3.12(a).

 

“Updated Representations” means the representations and warranties of the
Company contained in Article III that are identified on Schedule 1 attached
hereto.

 

“Updated Schedules” has the meaning specified in Section 2.6(b)(ii).

 

“Voting Common Stock” has the meaning specified in the recitals to this
Agreement.

 

“WARN” has the meaning specified in Section 3.15(c).

 

“Warrants” means the outstanding warrants to acquire shares of Voting Common
Stock, Series A Preferred Stock or Series C-2 Preferred Stock, as the case may
be, as more fully described in Schedule 3.1(d).

 

“Welfare Plans” has the meaning specified in Section 3.15(a).

 


1.2.          INTERPRETATION.  FOR PURPOSES OF THIS AGREEMENT, (I) THE WORDS
“INCLUDE,” “INCLUDES” AND “INCLUDING” SHALL BE DEEMED TO BE FOLLOWED BY THE
WORDS “WITHOUT LIMITATION,” (II) THE WORD “OR” IS NOT EXCLUSIVE AND (III) THE
WORDS “HEREIN”, “HEREOF”, “HEREBY”, “HERETO” AND “HEREUNDER” REFER TO THIS
AGREEMENT AS A WHOLE.  UNLESS THE CONTEXT OTHERWISE REQUIRES, REFERENCES
HEREIN:  (I) TO ARTICLES, SECTIONS, EXHIBITS AND SCHEDULES MEAN THE ARTICLES AND
SECTIONS OF, AND THE EXHIBITS AND SCHEDULES ATTACHED TO, THIS AGREEMENT; (II) TO
AN AGREEMENT, INSTRUMENT OR OTHER DOCUMENT MEANS SUCH AGREEMENT, INSTRUMENT OR
OTHER DOCUMENT AS AMENDED, SUPPLEMENTED AND MODIFIED FROM TIME TO TIME TO THE
EXTENT PERMITTED BY THE PROVISIONS THEREOF AND BY THIS AGREEMENT; AND (III) TO A
STATUTE MEANS SUCH STATUTE AS AMENDED FROM TIME TO TIME AND INCLUDES ANY
REGULATIONS PROMULGATED THEREUNDER.  ALL REFERENCES HEREIN TO THE COMPANY OR ANY
SUBSIDIARY SHALL INCLUDE THE PREDECESSORS AND SUCCESSORS OF SUCH PERSON.  THE
SCHEDULES AND EXHIBITS REFERRED TO HEREIN SHALL BE CONSTRUED WITH AND AS AN
INTEGRAL PART OF THIS AGREEMENT TO THE SAME EXTENT AS IF THEY WERE SET FORTH
VERBATIM HEREIN.  TITLES TO ARTICLES AND HEADINGS OF SECTIONS ARE INSERTED FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT BE DEEMED A PART OF OR TO AFFECT THE
MEANING OR INTERPRETATION OF THIS AGREEMENT.  THIS AGREEMENT, THE COMPANY
ANCILLARY

 

10

--------------------------------------------------------------------------------



 


AGREEMENTS AND THE OPTIONEE ANCILLARY AGREEMENTS SHALL BE CONSTRUED WITHOUT
REGARD TO ANY PRESUMPTION OR RULE REQUIRING CONSTRUCTION OR INTERPRETATION
AGAINST THE PARTY DRAFTING AN INSTRUMENT OR CAUSING ANY INSTRUMENT TO BE
DRAFTED.


 


ARTICLE II
OPTION TO ACQUIRE THE COMPANY; DELIVERIES


 


2.1.                              OPTION TO ACQUIRE THE COMPANY.  AT ANY TIME
AFTER THE DATE HEREOF AND THROUGH AND INCLUDING THE OPTION TERMINATION DATE (THE
“OPTION PERIOD”), OPTIONEE SHALL HAVE AN IRREVOCABLE OPTION (THE “OPTION”), BUT
NOT THE OBLIGATION, TO ACQUIRE THE COMPANY PURSUANT TO THE MERGER, ON THE TERMS
AND SUBJECT TO THE CONDITIONS SET FORTH IN THE MERGER AGREEMENT.  OPTIONEE SHALL
EXERCISE THE OPTION, IF AT ALL, BY GIVING WRITTEN NOTICE TO THE COMPANY AND TO
THE STOCKHOLDERS’ REPRESENTATIVE (AS DEFINED IN THE MERGER AGREEMENT, AND AT THE
ADDRESS FOR THE STOCKHOLDERS’ REPRESENTATIVE SET FORTH THEREIN) OF THE EXERCISE
OF THE OPTION ON OR PRIOR TO THE OPTION TERMINATION DATE (THE DATE SUCH NOTICE
IS DELIVERED, THE “OPTION EXERCISE DATE”).


 


2.2.                              CONSIDERATION FOR THE OPTION AND PURCHASE
OPTION.  OPTIONEE SHALL PAY THE COMPANY AS CONSIDERATION FOR THE OPTION AN
AGGREGATE OF $50,000,000 (FIFTY MILLION DOLLARS), CONSISTING OF (A) THE LOI
PAYMENT AND (B) UPON THE EXECUTION OF THIS AGREEMENT, THE PAYMENT TO THE COMPANY
OF $25,000,000 (TWENTY-FIVE MILLION DOLLARS) IN CONSIDERATION OF THE OPTION BY
WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT PREVIOUSLY SPECIFIED
IN WRITING BY THE COMPANY.  PURSUANT TO THE STOCKHOLDER OPTION AGREEMENTS,
OPTIONEE SHALL PAY, UPON THE EXECUTION OF THIS AGREEMENT, THE STOCKHOLDERS
$50,000,000 (FIFTY MILLION DOLLARS) (THE “STOCKHOLDERS’ OPTION CONSIDERATION”) 
IN CONSIDERATION OF THE PURCHASE OPTIONS BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS TO AN ACCOUNT MAINTAINED BY DUANE MORRIS LLP (FOR THE BENEFIT OF
THE STOCKHOLDERS) PREVIOUSLY SPECIFIED IN WRITING BY THE COMPANY, WHICH AMOUNT
SHALL BE DISBURSED BY DUANE MORRIS LLP TO THE STOCKHOLDERS IN ACCORDANCE WITH
THE PROCEDURES SET FORTH ON EXHIBIT F ATTACHED HERETO (SUCH PAYMENTS TO THE
COMPANY AND THE STOCKHOLDERS, COLLECTIVELY THE “OPTION CONSIDERATION”).  EXCEPT
AS SET FORTH IN ARTICLE VI, THE OPTION CONSIDERATION SHALL BE NON-REFUNDABLE AND
NON-CREDITABLE.


 


2.3.                              OPTIONEE’S DELIVERIES.  CONCURRENTLY WITH THE
EXECUTION AND DELIVERY OF THIS AGREEMENT, OPTIONEE IS DELIVERING TO THE COMPANY
ALL OF THE FOLLOWING:


 


(A)                                  A COPY OF OPTIONEE’S RESTATED CERTIFICATE
OF INCORPORATION CERTIFIED AS OF A RECENT DATE BY THE SECRETARY OF STATE OF THE
STATE OF DELAWARE;


 


(B)                                 A CERTIFICATE OF GOOD STANDING OF OPTIONEE
ISSUED AS OF A RECENT DATE BY THE SECRETARY OF STATE OF THE STATE OF DELAWARE;


 


(C)                                  A CERTIFICATE OF THE SECRETARY OR AN
ASSISTANT SECRETARY OF OPTIONEE, DATED THE DATE HEREOF, AS TO:  (I) NO
AMENDMENTS TO THE RESTATED CERTIFICATE OF INCORPORATION OF OPTIONEE SINCE A
SPECIFIED DATE; (II) THE BY-LAWS OF OPTIONEE; (III) THE RESOLUTIONS OF THE BOARD
OF DIRECTORS OF OPTIONEE (OR A DULY AUTHORIZED COMMITTEE THEREOF) AUTHORIZING
THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE OPTIONEE
ANCILLARY AGREEMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY; AND
(IV) THE INCUMBENCY AND SIGNATURES OF THE OFFICERS OF

 

11

--------------------------------------------------------------------------------



 


OPTIONEE EXECUTING THIS AGREEMENT AND ANY OPTIONEE ANCILLARY AGREEMENT BEING
EXECUTED AND DELIVERED ON THE DATE HEREOF;


 


(D)                                 THE CREDIT AGREEMENT, DULY EXECUTED BY
OPTIONEE;


 


(E)                                  THE STOCKHOLDER OPTION AGREEMENTS EXECUTED
BY STOCKHOLDERS AS OF THE DATE HEREOF, DULY EXECUTED BY OPTIONEE; AND


 


(F)                                    AN OPINION OF SIDLEY AUSTIN LLP ADDRESSED
TO THE COMPANY IN THE FORM ATTACHED HERETO AS EXHIBIT G.


 


2.4.                              THE COMPANY’S DELIVERIES.  CONCURRENTLY WITH
THE EXECUTION AND DELIVERY OF THIS AGREEMENT, THE COMPANY IS DELIVERING TO
OPTIONEE ALL OF THE FOLLOWING:


 


(A)                                  A COPY OF THE CERTIFICATE OF INCORPORATION
CERTIFIED AS OF A RECENT DATE BY THE SECRETARY OF STATE OF THE STATE OF
DELAWARE;


 


(B)                                 A CERTIFICATE OF GOOD STANDING OF THE
COMPANY ISSUED AS OF A RECENT DATE BY THE SECRETARY OF STATE OF THE STATE OF
DELAWARE;


 


(C)                                  A CERTIFICATE OF THE SECRETARY OR AN
ASSISTANT SECRETARY OF THE COMPANY, DATED THE DATE HEREOF, AS TO:  (I) NO
AMENDMENTS TO THE CERTIFICATE OF INCORPORATION SINCE A SPECIFIED DATE; (II) THE
BY-LAWS OF THE COMPANY; (III) THE RESOLUTIONS OF THE BOARD OF DIRECTORS AND
STOCKHOLDERS OF THE COMPANY AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE
OF THIS AGREEMENT AND THE COMPANY ANCILLARY AGREEMENTS AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY; AND (IV) THE INCUMBENCY AND SIGNATURES OF THE
OFFICERS OF THE COMPANY EXECUTING THIS AGREEMENT AND ANY COMPANY ANCILLARY
AGREEMENT BEING EXECUTED AND DELIVERED ON THE DATE HEREOF;


 


(D)                                 THE CREDIT AGREEMENT, DULY EXECUTED BY THE
COMPANY;


 


(E)                                  THE STOCKHOLDER OPTION AGREEMENTS, DULY
EXECUTED BY THE STOCKHOLDERS AS OF THE DATE HEREOF;


 


(F)                                    ALL CONSENTS, WAIVERS OR APPROVALS
OBTAINED BY THE COMPANY WITH RESPECT TO THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, THE COMPANY ANCILLARY AGREEMENTS AND THE MERGER
AGREEMENT, OTHER THAN UNDER THE HSR ACT (A LIST OF SUCH CONSENTS, WAIVERS AND
APPROVALS, AS AGREED TO BY THE COMPANY AND OPTIONEE, BEING SET FORTH IN SCHEDULE
2.4(F));


 


(G)                                 A RECEIPT EXECUTED BY THE COMPANY
ACKNOWLEDGING RECEIPT OF THE LOI PAYMENT AND $25,000,000 (TWENTY-FIVE MILLION
DOLLARS);


 


(H)                                 A RECEIPT EXECUTED BY DUANE MORRIS LLP
ACKNOWLEDGING RECEIPT OF THE STOCKHOLDERS’ OPTION CONSIDERATION; AND


 


(I)                                     AN OPINION OF DUANE MORRIS LLP ADDRESSED
TO OPTIONEE AND IN THE FORM ATTACHED HERETO AS EXHIBIT H.

 

12

--------------------------------------------------------------------------------



 


2.5.                              WITHHOLDING RIGHTS.  OPTIONEE SHALL BE
ENTITLED TO DEDUCT AND WITHHOLD FROM THE CONSIDERATION, IF ANY, OTHERWISE
PAYABLE PURSUANT TO THE STOCKHOLDER OPTION AGREEMENTS (PURSUANT TO THE
PROCEDURES IN THIS AGREEMENT OR OTHERWISE) TO ANY STOCKHOLDER, OR TO ANY
DESIGNEE OF SUCH STOCKHOLDER, SUCH AMOUNTS AS ARE REQUIRED TO BE DEDUCTED AND
WITHHELD WITH RESPECT TO THE MAKING OF SUCH PAYMENTS UNDER THE CODE, OR ANY
PROVISION OF STATE, LOCAL OR FOREIGN TAX LAW.  OPTIONEE SHALL DELIVER TO DUANE
MORRIS LLP, IN ITS CAPACITY UNDER SECTION 2.2, INFORMATION WITH RESPECT TO ANY
DEDUCTION OR WITHHOLDING TO BE MADE PURSUANT TO THIS SECTION 2.5.


 


2.6.                              ACTIONS UPON EXERCISE OF THE OPTION.  IN THE
EVENT THAT OPTIONEE EXERCISES THE OPTION:


 


(A)                                  OPTIONEE SHALL, ON THE OPTION EXERCISE
DATE, DELIVER TO THE COMPANY A CERTIFICATE, DATED THE DATE OF ITS DELIVERY AND
DULY EXECUTED BY THE CHIEF EXECUTIVE OFFICER OR ANY VICE PRESIDENT OF OPTIONEE,
CERTIFYING THAT:  (I) BETWEEN THE DATE HEREOF AND THE OPTION EXERCISE DATE,
THERE HAS BEEN NO MATERIAL BREACH BY OPTIONEE IN THE PERFORMANCE OF ANY OF ITS
COVENANTS AND AGREEMENTS HEREIN; (II) AS OF THE OPTION EXERCISE DATE, NONE OF
THE REPRESENTATIONS AND WARRANTIES OF OPTIONEE CONTAINED HEREIN THAT IS
QUALIFIED AS TO MATERIALITY IS UNTRUE OR INCORRECT IN ANY RESPECT EXCEPT FOR
SUCH CHANGES THEREIN AS ARE SPECIFICALLY PERMITTED BY THIS AGREEMENT; (III) AS
OF THE OPTION EXERCISE DATE NONE OF THE REPRESENTATIONS AND WARRANTIES OF
OPTIONEE CONTAINED HEREIN (OTHER THAN THE OPTIONEE UPDATED REPRESENTATIONS) THAT
IS NOT QUALIFIED AS TO MATERIALITY IS UNTRUE OR INCORRECT IN ANY MATERIAL
RESPECT EXCEPT FOR SUCH CHANGES THEREIN AS ARE SPECIFICALLY PERMITTED BY THIS
AGREEMENT; AND (IV) NONE OF THE OPTIONEE UPDATED REPRESENTATIONS IS UNTRUE OR
INCORRECT IN ANY MATERIAL RESPECT AFTER GIVING EFFECT TO ANY DISCLOSURES
ATTACHED TO SUCH CERTIFICATE, WHICH DISCLOSURES SHALL CONSIST SOLELY OF
INFORMATION REGARDING CIRCUMSTANCES, FACTS, EVENTS OR CONDITIONS THAT HAVE
ARISEN, OCCURRED OR COME INTO EXISTENCE AFTER THE DATE HEREOF WITH RESPECT TO
THE OPTIONEE UPDATED REPRESENTATIONS (PROVIDED THAT SUCH DISCLOSURES SHALL NOT
(A) CORRECT, SUPPLEMENT OR AMEND THE DISCLOSURES SET FORTH IN THE SCHEDULES
DELIVERED ON THE DATE HEREOF FOR PURPOSES OF THE REPRESENTATIONS AND WARRANTIES
MADE BY THE COMPANY AS OF THE DATE HEREOF OR (B) CHANGE THE NATURE OR SCOPE OF
THE APPLICABLE OPTIONEE UPDATED REPRESENTATIONS BY EFFECTIVELY AMENDING OR
MODIFYING THE LANGUAGE CONTAINED IN SUCH OPTIONEE UPDATED REPRESENTATIONS AS
OPPOSED TO MERELY LISTING EXCEPTIONS THERETO);


 


(B)                                 THE COMPANY SHALL, NOT LATER THAN FIVE
(5) BUSINESS DAYS AFTER THE OPTION EXERCISE DATE, DELIVER TO OPTIONEE:


 

(I)                                     A CERTIFICATE (THE “BRING-DOWN
CERTIFICATE”), DATED THE DATE OF ITS DELIVERY AND DULY EXECUTED BY THE CHIEF
EXECUTIVE OFFICER OF THE COMPANY, CERTIFYING THAT:  (A) BETWEEN THE DATE HEREOF
AND THE DATE OF THE BRING-DOWN CERTIFICATE, THERE HAS BEEN NO MATERIAL BREACH BY
THE COMPANY IN THE PERFORMANCE OF ANY OF ITS COVENANTS AND AGREEMENTS HEREIN;
(B) AS OF THE DATE OF THE BRING-DOWN CERTIFICATE, NONE OF THE REPRESENTATIONS
AND WARRANTIES OF THE COMPANY CONTAINED HEREIN (OTHER THAN THE UPDATED
REPRESENTATIONS AND THE MAE REPRESENTATIONS) THAT IS QUALIFIED AS TO MATERIALITY
IS UNTRUE OR INCORRECT IN ANY RESPECT EXCEPT FOR SUCH CHANGES THEREIN AS ARE
CONSISTENT IN ALL MATERIAL RESPECTS WITH THE OPERATING PLAN AND NOT SPECIFICALLY
PROHIBITED BY SECTION 5.4; PROVIDED, THAT, [**]; (C) AS OF THE DATE OF THE
BRING-DOWN CERTIFICATE, NONE OF THE REPRESENTATIONS AND WARRANTIES OF THE
COMPANY CONTAINED HEREIN (OTHER THAN THE UPDATED REPRESENTATIONS AND THE MAE
REPRESENTATIONS) THAT IS NOT QUALIFIED AS TO MATERIALITY IS UNTRUE OR INCORRECT

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

13

--------------------------------------------------------------------------------


 

IN ANY MATERIAL RESPECT EXCEPT FOR SUCH CHANGES THEREIN AS ARE CONSISTENT IN ALL
MATERIAL RESPECTS WITH THE OPERATING PLAN AND NOT SPECIFICALLY PROHIBITED BY
SECTION 5.4; [**] (D) AS OF THE DATE OF THE BRING-DOWN CERTIFICATE, (1) NONE OF
THE UPDATED REPRESENTATIONS THAT IS QUALIFIED AS TO MATERIALITY IS UNTRUE OR
INCORRECT IN ANY RESPECT AFTER GIVING EFFECT TO THE UPDATED SCHEDULES AND
(2) NONE OF THE UPDATED REPRESENTATIONS THAT IS NOT QUALIFIED AS TO MATERIALITY
IS UNTRUE OR INCORRECT IN ANY MATERIAL RESPECT AFTER GIVING EFFECT TO THE
UPDATED SCHEDULES; AND (E) AS OF THE DATE OF THE BRING-DOWN CERTIFICATE, NONE OF
THE MAE REPRESENTATIONS IS UNTRUE OR INCORRECT IN ANY RESPECT EXCEPT FOR SUCH
BREACHES OF THE MAE REPRESENTATIONS WHICH HAVE NOT HAD, AND WOULD NOT REASONABLY
BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE
EFFECT; AND

 

(II)                                  ANY NECESSARY UPDATE TO THE SCHEDULES
DELIVERED BY THE COMPANY TO OPTIONEE ON THE DATE HEREOF WITH RESPECT TO THE
UPDATED REPRESENTATIONS (“UPDATED SCHEDULES”), WHICH UPDATED SCHEDULES SHALL
CONSIST SOLELY OF INFORMATION REGARDING CIRCUMSTANCES, FACTS, EVENTS OR
CONDITIONS THAT HAVE ARISEN, OCCURRED OR COME INTO EXISTENCE AFTER THE DATE
HEREOF WITH RESPECT TO THE UPDATED REPRESENTATIONS (PROVIDED THAT SUCH UPDATED
SCHEDULES SHALL NOT (A) CORRECT, SUPPLEMENT OR AMEND THE DISCLOSURES SET FORTH
IN THE SCHEDULES DELIVERED ON THE DATE HEREOF FOR PURPOSES OF THE
REPRESENTATIONS AND WARRANTIES MADE BY THE COMPANY AS OF THE DATE HEREOF OR
(B) CHANGE THE NATURE OR SCOPE OF THE APPLICABLE UPDATED REPRESENTATIONS BY
EFFECTIVELY AMENDING OR MODIFYING THE LANGUAGE CONTAINED IN SUCH UPDATED
REPRESENTATIONS AS OPPOSED TO MERELY LISTING EXCEPTIONS THERETO); AND

 


(C)                                  IF THE BRING-DOWN CERTIFICATE IS
ACCOMPANIED BY UPDATED SCHEDULES, WITHIN FIVE (5) BUSINESS DAYS FOLLOWING
OPTIONEE’S RECEIPT OF SUCH BRING-DOWN CERTIFICATE AND UPDATED SCHEDULES FROM THE
COMPANY, OPTIONEE MAY AT ITS OPTION DELIVER A WRITTEN NOTICE (THE “EXERCISE
WITHDRAWAL NOTICE”) TO THE COMPANY STATING THAT OPTIONEE DESIRES TO WITHDRAW ITS
EXERCISE OF THE OPTION.  IF OPTIONEE DELIVERS THE EXERCISE WITHDRAWAL NOTICE,
THE OPTION SHALL BE DEEMED NOT TO HAVE BEEN EXERCISED BY OPTIONEE AND (I) WITH
RESPECT TO THE FIRST SUCH EXERCISE WITHDRAWAL NOTICE, THE OPTION SHALL REMAIN
OUTSTANDING UNTIL THE OPTION TERMINATION DATE, AND THIS AGREEMENT SHALL REMAIN
IN FULL FORCE AND EFFECT AND (II) WITH RESPECT TO THE SECOND SUCH EXERCISE
WITHDRAWAL NOTICE, THE DELIVERY OF SUCH EXERCISE WITHDRAWAL NOTICE SHALL BE
DEEMED TO BE A DELIVERY OF A NOTICE OF TERMINATION OF THIS AGREEMENT PURSUANT TO
SECTION 7.1(B).  IF OPTIONEE DOES NOT DELIVER AN EXERCISE WITHDRAWAL NOTICE, THE
COMPANY AND OPTIONEE SHALL, AND OPTIONEE SHALL CAUSE MERGER SUB TO, EXECUTE AND
DELIVER THE MERGER AGREEMENT NO LATER THAN THREE (3) BUSINESS DAYS AFTER THE
LATER OF (A) THE DATE OF DELIVERY OF THE BRING-DOWN CERTIFICATE, (B) IF THE
BRING-DOWN CERTIFICATE IS NOT DELIVERED PURSUANT TO SECTION 2.6(B), THE DATE BY
WHICH THE BRING-DOWN CERTIFICATE WAS TO BE DELIVERED PURSUANT TO
SECTION 2.6(B) AND (C) IF THE BRING-DOWN CERTIFICATE IS ACCOMPANIED BY UPDATED
SCHEDULES, THE EARLIER OF (X) THE DATE BY WHICH ANY EXERCISE WITHDRAWAL NOTICE
MAY BE DELIVERED BY OPTIONEE PURSUANT TO THIS SECTION 2.6(C) AND (Y) THE DATE ON
WHICH OPTIONEE DELIVERS WRITTEN NOTICE TO THE COMPANY THAT IT WILL NOT DELIVER
AN EARLY WITHDRAWAL NOTICE (THE DATE OF SUCH EXECUTION AND DELIVERY OF THE
MERGER AGREEMENT, THE “MERGER AGREEMENT EXECUTION DATE”); PROVIDED THAT IN THE
CASE DESCRIBED IN CLAUSE (B) ABOVE, OPTIONEE MAY AT ITS SOLE OPTION ELECT NOT TO
ENTER INTO THE MERGER AGREEMENT UPON THE FAILURE OF THE COMPANY TO DELIVER THE
BRING-DOWN CERTIFICATE BY DELIVERY OF WRITTEN NOTICE OF SUCH DETERMINATION AT
ANY TIME PRIOR TO THE EXPIRATION OF THE THREE (3) BUSINESS DAY PERIOD DURING
WHICH THE MERGER AGREEMENT IS TO BE EXECUTED PURSUANT TO THIS SENTENCE AND UPON
DELIVERY OF

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

14

--------------------------------------------------------------------------------



 


SUCH NOTICE THE OPTION SHALL REMAIN OUTSTANDING AND THIS AGREEMENT SHALL REMAIN
IN FULL FORCE AND EFFECT.  CONTEMPORANEOUSLY WITH THE EXECUTION OF THE MERGER
AGREEMENT, THE COMPANY AND OPTIONEE, AS APPLICABLE, SHALL, AND OPTIONEE SHALL
CAUSE MERGER SUB TO, EXECUTE AND DELIVER SUCH OTHER AGREEMENTS, DOCUMENTS,
INSTRUMENTS AND CERTIFICATES AS ARE CONTEMPLATED BY THE MERGER AGREEMENT TO BE
EXECUTED AND DELIVERED BY SUCH PARTY CONCURRENTLY THEREWITH, INCLUDING SCHEDULES
TO THE MERGER AGREEMENT RESPONSIVE TO THE REPRESENTATIONS AND WARRANTIES OF THE
COMPANY MADE IN ARTICLE V THEREOF, WHICH SCHEDULES SHALL BE CONSISTENT IN ALL
RESPECTS WITH THE SCHEDULES DELIVERED BY THE COMPANY IN RESPONSE TO THE
REPRESENTATIONS AND WARRANTIES OF THE COMPANY MADE BY ARTICLE III HEREOF EXCEPT
(I) FOR SUCH CHANGES THEREIN AS ARE CONSISTENT IN ALL MATERIAL RESPECTS WITH THE
OPERATING PLAN AND NOT SPECIFICALLY PROHIBITED BY SECTION 5.4 OR CONTAINED IN
THE UPDATED SCHEDULES AND (II) THAT, SOLELY WITH RESPECT TO THE SPECIFIC
REPRESENTATIONS AND WARRANTIES OF THE COMPANY IN THE MERGER AGREEMENT THAT
CORRESPOND TO THE MAE REPRESENTATIONS [**], THE COMPANY MAY PROVIDE UPDATED
INFORMATION IN THE CORRESPONDING SCHEDULES TO THE MERGER AGREEMENT SO LONG AS
THE EVENTS OR OCCURRENCES DISCLOSED IN SUCH UPDATED INFORMATION HAVE NOT HAD
(NOR WOULD THEY REASONABLY BE EXPECTED TO HAVE), INDIVIDUALLY OR IN THE
AGGREGATE, A MATERIAL ADVERSE EFFECT.


 


2.7.                              EXERCISE OF OPTION PURSUANT TO PURCHASE
OPTIONS.


 


(A)                                  NOTWITHSTANDING SECTION 2.6, IF OPTIONEE
EXERCISES THE PURCHASE OPTIONS AND, PURSUANT TO THE STOCKHOLDER OPTION
AGREEMENTS, CHOOSES TO PURCHASE SHARES OF OUTSTANDING COMPANY STOCK DIRECTLY
FROM THE STOCKHOLDERS, OPTIONEE SHALL USE COMMERCIALLY REASONABLE EFFORTS TO
CONSUMMATE, AS SOON AS REASONABLY PRACTICABLE FOLLOWING SUCH PURCHASE, A MERGER
(THE “SQUEEZE OUT MERGER”) OF A SUBSIDIARY OF OPTIONEE WITH AND INTO THE COMPANY
PURSUANT TO WHICH HOLDERS OF OUTSTANDING COMPANY STOCK WHO DO NOT EXECUTE A
STOCKHOLDER OPTION AGREEMENT (EACH, A “NON-OPTION GRANTING STOCKHOLDER”) RECEIVE
CONSIDERATION THAT IS EQUAL TO THE CONSIDERATION IT WOULD HAVE RECEIVED IN THE
MERGER PURSUANT TO THE MERGER AGREEMENT.  IN CONNECTION WITH THE SQUEEZE OUT
MERGER, THE COMPANY AND OPTIONEE SHALL TAKE SUCH ACTIONS AS SHALL BE REASONABLY
NECESSARY TO CONSUMMATE THE SQUEEZE OUT MERGER, INCLUDING (A) ENTERING INTO A
MERGER AGREEMENT RELATING TO THE SQUEEZE OUT MERGER (THE “SQUEEZE OUT MERGER
AGREEMENT”), (B) DULY CALLING, GIVING NOTICE OF, CONVENING AND HOLDING A MEETING
OF THE COMPANY’S STOCKHOLDERS (INCLUDING OPTIONEE) FOR THE PURPOSE OF APPROVING
THE SQUEEZE OUT MERGER AND THE SQUEEZE OUT MERGER AGREEMENT, (C) IN CONNECTION
THEREWITH, DELIVERING SUCH DISCLOSURE MATERIALS (AS DEFINED IN THE MERGER
AGREEMENT) AS ARE REQUIRED BY APPLICABLE REQUIREMENTS OF LAW, (D) RECOMMENDING
TO THE STOCKHOLDERS ADOPTION AND APPROVAL OF THE SQUEEZE OUT MERGER AGREEMENT
AND THE SQUEEZE OUT MERGER AND (E) SOLICITING THE APPROVAL AND ADOPTION OF THE
SQUEEZE OUT MERGER AGREEMENT AND THE SQUEEZE OUT MERGER BY THE REQUISITE NUMBER
OF STOCKHOLDERS AS REQUIRED BY THE CERTIFICATE OF INCORPORATION (AS THEN IN
EFFECT), THE DGCL AND THE STOCKHOLDERS’ AGREEMENT (IF APPLICABLE).


 


(B)                                 THE SQUEEZE OUT MERGER AGREEMENT SHALL
INCORPORATE, MUTATIS MUTANDIS, ALL OF THE PROVISIONS OF, AND IDENTIFIED IN,
PARAGRAPH 2(B) OF EACH STOCKHOLDER OPTION AGREEMENT, SUCH THAT THE NON-OPTION
GRANTING STOCKHOLDERS SHALL HAVE THE SAME RIGHTS AND RECEIVE THE SAME
CONSIDERATION (TAKING INTO ACCOUNT THE RESPECTIVE HOLDINGS OF EACH CLASS OR
CLASSES OF OUTSTANDING COMPANY STOCK HELD BY EACH OF THEM) AS THE HOLDERS OF
OUTSTANDING COMPANY STOCK WHO EXECUTED A STOCKHOLDER OPTION AGREEMENT AND WHOSE
OUTSTANDING COMPANY STOCK WAS PURCHASED DIRECTLY BY OPTIONEE.

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

15

--------------------------------------------------------------------------------



 


(C)                                  FOR THE AVOIDANCE OF DOUBT AND WITHOUT
LIMITING THE SCOPE OF OPTIONEE’S OBLIGATIONS UNDER THE SQUEEZE OUT MERGER
AGREEMENT, OPTIONEE SHALL GIVE EFFECT, AND CAUSE THE COMPANY TO GIVE EFFECT, TO
THE PROVISIONS OF SECTION 8.1 OF THE MERGER AGREEMENT.


 


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


 

As an inducement to Optionee to enter into this Agreement and to consummate the
transactions contemplated hereby, the Company represents and warrants to
Optionee and agrees as follows:

 


3.1.                              ORGANIZATION AND CAPITALIZATION OF THE
COMPANY.


 


(A)                                  THE COMPANY IS A CORPORATION DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
DELAWARE.  THE COMPANY IS DULY QUALIFIED TO TRANSACT BUSINESS AS A FOREIGN
CORPORATION AND IS IN GOOD STANDING IN EACH OF THE JURISDICTIONS LISTED IN
SCHEDULE 3.1(A), WHICH JURISDICTIONS ARE THE ONLY ONES IN WHICH THE OWNERSHIP OR
LEASING OF THE COMPANY’S ASSETS OR THE CONDUCT OF THE COMPANY’S BUSINESS
REQUIRES SUCH QUALIFICATION, EXCEPT WHERE THE FAILURE TO BE SO QUALIFIED OR IN
GOOD STANDING WOULD NOT REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE
AGGREGATE, A MATERIAL ADVERSE EFFECT.  NO OTHER JURISDICTION HAS MADE A WRITTEN
DEMAND, REQUEST OR HAS OTHERWISE INDICATED IN WRITING THAT THE COMPANY IS
REQUIRED SO TO QUALIFY ON ACCOUNT OF THE OWNERSHIP OR LEASING OF ITS ASSETS OR
THE CONDUCT OF ITS BUSINESS.  THE COMPANY HAS FULL CORPORATE POWER AND AUTHORITY
TO OWN OR LEASE AND TO OPERATE AND USE ITS ASSETS AND TO CARRY ON ITS BUSINESS
AS NOW CONDUCTED.


 


(B)                                 EXCEPT AS SET FORTH IN SCHEDULE 3.1(B), TRUE
AND COMPLETE COPIES OF (I) THE CERTIFICATE OF INCORPORATION AND ALL AMENDMENTS
THERETO, (II) THE COMPANY’S BY-LAWS, AS AMENDED TO DATE, AND (III) THE MINUTE
BOOKS OF THE COMPANY HAVE BEEN DELIVERED OR MADE AVAILABLE TO OPTIONEE.  THE
COMPANY IS NOT IN DEFAULT UNDER, OR IN VIOLATION OF, ANY PROVISION OF THE
CERTIFICATE OF INCORPORATION OR ITS BY-LAWS.  SUCH MINUTE BOOKS CONTAIN TRUE AND
COMPLETE RECORDS OF ALL MEETINGS OR OTHER ACTIONS TAKEN BY THE BOARD OF
DIRECTORS AND STOCKHOLDERS OF THE COMPANY.  THE CHARTER AMENDMENT HAS BEEN DULY
ADOPTED AND APPROVED BY THE COMPANY’S BOARD OF DIRECTORS AND BY THE STOCKHOLDERS
OF THE COMPANY HOLDING SUFFICIENT OUTSTANDING COMPANY STOCK TO APPROVE THE
CHARTER AMENDMENT IN ACCORDANCE WITH THE CERTIFICATE OF INCORPORATION (AS IN
EFFECT IMMEDIATELY PRIOR TO THE EFFECTIVENESS OF THE CHARTER AMENDMENT), THE
STOCKHOLDERS’ AGREEMENT AND ANY AGREEMENTS GOVERNING OUTSTANDING STOCK OPTIONS,
WARRANTS OR OTHER RIGHTS TO ACQUIRE CAPITAL STOCK OF THE COMPANY.


 


(C)                                  THE AUTHORIZED CAPITAL STOCK OF COMPANY
CONSISTS OF (I) 600,000,000 SHARES OF VOTING COMMON STOCK, OF WHICH 23,323,212
SHARES ARE ISSUED AND OUTSTANDING, (II) 6,000,000 SHARES OF NON-VOTING COMMON
STOCK, OF WHICH 4,889,464 SHARES ARE ISSUED AND OUTSTANDING, AND
(III) 164,145,000 SHARES OF PREFERRED STOCK, OF WHICH (A) 23,000,000 SHARES ARE
DESIGNATED SERIES A PREFERRED STOCK, OF WHICH 20,871,664 SHARES ARE ISSUED AND
OUTSTANDING, (B) 3,500,000 SHARES ARE DESIGNATED SERIES B JUNIOR PREFERRED
STOCK, OF WHICH 3,444,802 SHARES ARE ISSUED AND OUTSTANDING, (C) 13,250,000
SHARES ARE DESIGNATED SERIES C-1 PREFERRED STOCK, OF WHICH 13,146,503 SHARES ARE
ISSUED AND OUTSTANDING, (D) 114,775,000 SHARES ARE DESIGNATED SERIES C-2
PREFERRED STOCK, OF WHICH 113,301,299 SHARES ARE ISSUED AND OUTSTANDING, AND
(E) 9,620,000

 

16

--------------------------------------------------------------------------------



 


SHARES ARE DESIGNATED SERIES C-3 PREFERRED STOCK, OF WHICH 0 SHARES ARE ISSUED
AND OUTSTANDING.  THE COMPANY DOES NOT HOLD ANY TREASURY SHARES.  ALL OF THE
ISSUED AND OUTSTANDING SHARES OF CAPITAL STOCK OF THE COMPANY ARE DULY
AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE AND HAVE BEEN OFFERED,
ISSUED, SOLD AND DELIVERED BY THE COMPANY IN COMPLIANCE WITH ALL APPLICABLE
FEDERAL AND STATE SECURITIES LAWS.  NONE OF THE ISSUED AND OUTSTANDING SHARES OF
COMMON STOCK OR PREFERRED STOCK HAS BEEN ISSUED IN VIOLATION OF, OR IS SUBJECT
TO, ANY PREEMPTIVE RIGHTS, RIGHTS OF FIRST OFFER, RIGHTS OF FIRST REFUSAL OR
SUBSCRIPTION RIGHTS, EXCEPT AS SET FORTH IN SCHEDULE 3.1(C).


 


(D)                                 ALL OF THE COMMON STOCK, PREFERRED STOCK,
STOCK OPTIONS, WARRANTS, F&F C-2 SHARE RIGHTS AND SERIES C-3 ISSUANCE RIGHTS ARE
HELD OF RECORD BY THE HOLDERS AND IN THE AMOUNTS IDENTIFIED IN SCHEDULE 3.1(D). 
SCHEDULE 3.1(D) ALSO SETS FORTH:  (I) THE NUMBER OF SHARES OF COMMON STOCK INTO
WHICH EACH SHARE OF PREFERRED STOCK IS CONVERTIBLE; (II) THE EXERCISE PRICE PER
SHARE OF EACH STOCK OPTION AND EACH WARRANT; (III) THE DATE OF GRANT OF EACH
STOCK OPTION AND EACH WARRANT AND THE EXPIRATION DATE THEREOF; (IV) THE NUMBER
OF SHARES OF COMMON STOCK OR PREFERRED STOCK ISSUABLE UPON THE EXERCISE OF EACH
STOCK OPTION OR WARRANT; AND (V) THE NUMBER OF SHARES OF COMMON STOCK OR
PREFERRED STOCK ISSUABLE AS A RESULT OF OUTSTANDING F&F C-2 SHARE RIGHTS AND
SERIES C-3 ISSUANCE RIGHTS.  TRUE AND COMPLETE COPIES OF THE STOCK RECORD BOOKS,
AGREEMENTS EVIDENCING WARRANTS, STOCK OPTIONS, F&F C-2 SHARE RIGHTS AND
SERIES C-3 ISSUANCE RIGHTS HAVE BEEN DELIVERED OR MADE AVAILABLE TO OPTIONEE. 
EACH WARRANT AND STOCK OPTION WAS DULY ISSUED AND IS VALID AND IN FULL FORCE AND
EFFECT.


 


(E)                                  SCHEDULE 3.1(E) SETS FORTH (I) THE UNPAID
ACCRUED DIVIDENDS (WHETHER OR NOT DECLARED) WITH RESPECT TO EACH HOLDER OF
SHARES OF PREFERRED STOCK AND (II) THE PER DIEM ACCRUAL RATE OF DIVIDENDS WITH
RESPECT TO EACH SHARE OF PREFERRED STOCK PURSUANT TO THE TERMS OF THE
CERTIFICATE OF INCORPORATION.  THERE ARE NO DECLARED AND UNPAID DIVIDENDS OR
OTHER DISTRIBUTIONS WITH RESPECT TO ANY SHARES OF COMMON STOCK OR PREFERRED
STOCK.


 


(F)                                    EXCEPT (I) FOR THE STOCK OPTIONS AND
WARRANTS, (II) FOR THE ISSUANCE OF SHARES OF SERIES C-3 PREFERRED STOCK OR
VOTING COMMON STOCK PURSUANT TO THE FULCRUM PLAN OF MERGER AMENDMENT, (III) THE
F&F C-2 SHARE RIGHTS, (IV) AS SET FORTH IN THE CERTIFICATE OF INCORPORATION AND
(V) AS SET FORTH IN SCHEDULE 3.1(F), THERE ARE NO AGREEMENTS, ARRANGEMENTS,
OPTIONS, WARRANTS, CALLS, RIGHTS OR COMMITMENTS OF ANY CHARACTER RELATING TO THE
ISSUANCE, SALE, PURCHASE OR REDEMPTION OF ANY SHARES OF CAPITAL STOCK OR OTHER
EQUITY INTEREST OF THE COMPANY, WHETHER ON CONVERSION OF OTHER SECURITIES OR
OTHERWISE.  EXCEPT FOR THIS AGREEMENT AND AS SET FORTH IN SCHEDULE 3.1(F), THE
COMPANY IS NOT A PARTY TO ANY, AND TO THE KNOWLEDGE OF THE COMPANY THERE EXISTS
NO, STOCKHOLDER AGREEMENT, VOTING TRUST AGREEMENT OR ANY OTHER SIMILAR CONTRACT,
AGREEMENT, ARRANGEMENT, COMMITMENT, PLAN OR UNDERSTANDING RESTRICTING OR
OTHERWISE RELATING TO THE VOTING, DIVIDEND, OWNERSHIP OR TRANSFER RIGHTS OF ANY
SHARES OF CAPITAL STOCK OF THE COMPANY.  EXCEPT AS SET FORTH IN SCHEDULE 3.1(F),
THE COMPANY IS NOT UNDER ANY OBLIGATION TO REGISTER UNDER THE SECURITIES ACT OF
1933 ANY SHARES OF ITS CAPITAL STOCK OR ANY OTHER SECURITIES OF THE COMPANY,
WHETHER CURRENTLY OUTSTANDING OR THAT MAY SUBSEQUENTLY BE ISSUED.


 


(G)                                 THERE ARE NO BONDS, DEBENTURES, NOTES OR
OTHER INSTRUMENTS EVIDENCING INDEBTEDNESS OF THE COMPANY OR ANY OF THE
SUBSIDIARIES ISSUED OR OUTSTANDING (I) HAVING THE RIGHT TO VOTE ON ANY MATTERS
ON WHICH STOCKHOLDERS MAY VOTE (OR WHICH IS CONVERTIBLE INTO, OR

 

17

--------------------------------------------------------------------------------



 


EXCHANGEABLE FOR, SECURITIES HAVING SUCH RIGHT) OR (II) THE VALUE OF WHICH IS IN
ANY WAY BASED UPON OR DERIVED FROM CAPITAL OR VOTING STOCK OF COMPANY OR ANY OF
THE SUBSIDIARIES.


 


3.2.                              SUBSIDIARIES AND INVESTMENTS.


 


(A)                                  SCHEDULE 3.2 SETS FORTH A LIST OF EACH
CORPORATION, PARTNERSHIP, LIMITED LIABILITY COMPANY, JOINT VENTURE OR OTHER
ENTITY (I) IN WHICH THE COMPANY, DIRECTLY OR INDIRECTLY, OWNS OF RECORD OR
BENEFICIALLY 50% OR MORE OF THE OUTSTANDING VOTING SECURITIES OR OF WHICH IT IS
A GENERAL PARTNER (EACH SUCH CORPORATION, PARTNERSHIP, LIMITED LIABILITY
COMPANY, JOINT VENTURE OR OTHER ENTITY BEING REFERRED TO HEREIN AS A
“SUBSIDIARY”), (II) IN WHICH THE COMPANY, DIRECTLY OR INDIRECTLY, OWNS OF RECORD
OR BENEFICIALLY ANY OUTSTANDING VOTING SECURITIES OR OTHER EQUITY INTERESTS OR
(III) WHICH IS CONTROLLED BY THE COMPANY.


 


(B)                                 SCHEDULE 3.2 SETS FORTH THE AUTHORIZED
CAPITAL STOCK OF EACH SUBSIDIARY AND INDICATES THE NUMBER OF ISSUED AND
OUTSTANDING SHARES OF CAPITAL STOCK, THE NUMBER OF ISSUED SHARES OF CAPITAL
STOCK HELD AS TREASURY SHARES AND THE NUMBER OF SHARES OF CAPITAL STOCK UNISSUED
AND NOT RESERVED FOR ANY PURPOSE OF EACH SUBSIDIARY.  EXCEPT AS SET FORTH IN
SCHEDULE 3.2 AND EXCEPT FOR THIS AGREEMENT, THERE ARE NO AGREEMENTS,
ARRANGEMENTS, OPTIONS, WARRANTS, CALLS, RIGHTS OR COMMITMENTS OF ANY CHARACTER
RELATING TO THE ISSUANCE, SALE, PURCHASE OR REDEMPTION OF ANY SHARES OF CAPITAL
STOCK OF ANY OF THE SUBSIDIARIES.  ALL OF THE OUTSTANDING SHARES OF CAPITAL
STOCK OF EACH OF THE SUBSIDIARIES ARE VALIDLY ISSUED, FULLY PAID AND
NONASSESSABLE.  ALL OF THE OUTSTANDING SHARES OF CAPITAL STOCK OF EACH OF THE
SUBSIDIARIES ARE OWNED BY THE COMPANY OF RECORD AND BENEFICIALLY FREE FROM ALL
ENCUMBRANCES, EXCEPT AS SET FORTH IN SCHEDULE 3.2.


 


(C)                                  EACH SUBSIDIARY IS A CORPORATION DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ITS
JURISDICTION OF INCORPORATION AND IS DULY QUALIFIED TO TRANSACT BUSINESS AS A
FOREIGN CORPORATION AND IS IN GOOD STANDING UNDER THE LAWS OF EACH JURISDICTION
LISTED UNDER ITS NAME IN SCHEDULE 3.2, WHICH JURISDICTIONS ARE THE ONLY ONES IN
WHICH THE OWNERSHIP OR LEASING OF SUCH SUBSIDIARY’S ASSETS OR THE CONDUCT OF
SUCH SUBSIDIARY’S BUSINESS REQUIRES SUCH QUALIFICATION, EXCEPT WHERE THE FAILURE
TO BE SO QUALIFIED OR IN GOOD STANDING WOULD NOT REASONABLY BE EXPECTED TO HAVE,
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.  NO OTHER
JURISDICTION HAS MADE A WRITTEN DEMAND, REQUEST OR HAS OTHERWISE INDICATED IN
WRITING THAT SUCH SUBSIDIARY IS REQUIRED SO TO QUALIFY.  EACH SUBSIDIARY HAS
FULL CORPORATE POWER AND AUTHORITY TO OWN OR LEASE AND TO OPERATE AND USE ITS
PROPERTIES AND ASSETS AND TO CARRY ON ITS BUSINESS AS NOW CONDUCTED.


 


(D)                                 TRUE AND COMPLETE COPIES OF (I) THE
CERTIFICATE OF INCORPORATION AND ALL AMENDMENTS THERETO, (II) THE BY-LAWS, AS
AMENDED TO DATE, AND (III) THE MINUTE BOOKS OF EACH SUBSIDIARY HAVE BEEN
DELIVERED OR MADE AVAILABLE TO OPTIONEE.  NO SUBSIDIARY IS IN DEFAULT UNDER, OR
IN VIOLATION OF, ANY PROVISION OF ITS CERTIFICATE OF INCORPORATION OR BY-LAWS. 
SUCH MINUTE BOOKS CONTAIN TRUE AND COMPLETE RECORDS OF ALL MEETINGS OR OTHER
ACTIONS TAKEN BY THE BOARD OF DIRECTORS AND STOCKHOLDERS OF EACH SUBSIDIARY.


 


3.3.                              AUTHORITY OF THE COMPANY.


 


(A)                                  THE COMPANY HAS FULL CORPORATE POWER AND
AUTHORITY TO EXECUTE, DELIVER AND PERFORM THIS AGREEMENT, ALL OF THE COMPANY
ANCILLARY AGREEMENTS AND THE MERGER AGREEMENT.

 

18

--------------------------------------------------------------------------------



 


THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT, THE COMPANY ANCILLARY
AGREEMENTS AND, TO THE EXTENT THE OPTION IS EXERCISED ON THE TERMS HEREOF
(INCLUDING THE MERGER AGREEMENT IN THE FORM ATTACHED HERETO) THE MERGER
AGREEMENT (TOGETHER WITH THE OTHER INSTRUMENTS, DOCUMENTS AND AGREEMENTS
CONTEMPLATED BY OR TO BE EXECUTED IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THE MERGER AGREEMENT) BY THE COMPANY HAVE BEEN DULY AUTHORIZED
AND APPROVED BY THE COMPANY’S BOARD OF DIRECTORS AND, OTHER THAN WITH RESPECT TO
THE MERGER AGREEMENT, TO THE EXTENT REQUIRED BY THE CERTIFICATE OF INCORPORATION
OR ANY AGREEMENT TO WHICH THE COMPANY IS A PARTY, BY THE REQUISITE NUMBER OF THE
COMPANY’S STOCKHOLDERS AND DO NOT REQUIRE ANY FURTHER AUTHORIZATION OR CONSENT
OF THE COMPANY OR ITS STOCKHOLDERS.  THIS AGREEMENT HAS BEEN DULY AUTHORIZED,
EXECUTED AND DELIVERED BY THE COMPANY AND IS THE LEGAL, VALID AND BINDING
OBLIGATION OF THE COMPANY ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, AND EACH OF
THE COMPANY ANCILLARY AGREEMENTS HAS BEEN DULY AUTHORIZED BY THE COMPANY AND
UPON EXECUTION AND DELIVERY BY THE COMPANY WILL BE A LEGAL, VALID AND BINDING
OBLIGATION OF THE COMPANY ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, IN EACH CASE
EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY AND BY THE EFFECT OF GENERAL PRINCIPLES OF EQUITY
(REGARDLESS OF WHETHER ENFORCEMENT IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT
LAW).


 


(B)                                 EXCEPT AS SET FORTH IN SCHEDULE 3.3, NEITHER
THE EXECUTION AND DELIVERY OF THIS AGREEMENT, ANY OF THE COMPANY ANCILLARY
AGREEMENTS OR THE MERGER AGREEMENT NOR THE CONSUMMATION OF ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, NOR COMPLIANCE WITH OR FULFILLMENT
OF THE TERMS, CONDITIONS AND PROVISIONS HEREOF OR THEREOF, IN EACH CASE BY THE
COMPANY, NOR THE EXERCISE OF THE OPTION, WILL:


 

(I)                                     CONFLICT WITH, RESULT IN A BREACH OF THE
TERMS, CONDITIONS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT, AN EVENT OF DEFAULT
OR AN EVENT CREATING RIGHTS OF ACCELERATION, TERMINATION OR CANCELLATION OR A
LOSS OF RIGHTS UNDER, OR RESULT IN THE CREATION OR IMPOSITION OF ANY ENCUMBRANCE
UPON ANY OF THE PROPERTIES OR ASSETS OF THE COMPANY OR ANY SUBSIDIARY, UNDER
(A) THE CERTIFICATE OF INCORPORATION (INCLUDING, WITH RESPECT TO THE COMPANY, AS
AMENDED BY THE CHARTER AMENDMENT) OR BY-LAWS, OR SIMILAR ORGANIZATIONAL
DOCUMENTS, OF THE COMPANY OR ANY SUBSIDIARY, (B) ANY COMPANY AGREEMENT, (C) ANY
OTHER MATERIAL MORTGAGE, FRANCHISE, PERMIT OR OTHER AUTHORIZATION, RIGHT,
RESTRICTION OR OBLIGATION TO WHICH THE COMPANY OR ANY SUBSIDIARY IS A PARTY OR
ANY OF THE ASSETS OR PROPERTIES OF THE COMPANY OR ANY SUBSIDIARY IS SUBJECT OR
BY WHICH THE COMPANY OR ANY SUBSIDIARY IS BOUND, (D) ANY COURT ORDER TO WHICH
THE COMPANY OR ANY SUBSIDIARY IS A PARTY OR ANY OF THE PROPERTIES OR ASSETS OF
THE COMPANY OR ANY SUBSIDIARY IS SUBJECT OR BY WHICH THE COMPANY OR ANY
SUBSIDIARY IS BOUND, OR (E) ANY MATERIAL REQUIREMENTS OF LAWS AFFECTING THE
COMPANY, ANY SUBSIDIARY OR ANY OF THEIR RESPECTIVE PROPERTIES, ASSETS OR
BUSINESS; OR

 

(II)                                  REQUIRE THE APPROVAL, CONSENT,
AUTHORIZATION OR ACT OF, OR THE MAKING BY THE COMPANY OF ANY DECLARATION, FILING
OR REGISTRATION WITH, ANY PERSON, EXCEPT, WITH RESPECT TO THE CONSUMMATION OF
THE MERGER, AS PROVIDED UNDER THE HSR ACT.

 


3.4.                              FINANCIAL STATEMENTS.  SCHEDULE 3.4 CONTAINS
(I) THE AUDITED CONSOLIDATED BALANCE SHEETS OF THE COMPANY AND THE SUBSIDIARIES
AS OF DECEMBER 31, 2007 AND 2006 AND THE RELATED STATEMENTS OF INCOME AND CASH
FLOWS FOR EACH OF THE YEARS THEN ENDED, TOGETHER WITH THE

 

19

--------------------------------------------------------------------------------



 


APPROPRIATE NOTES TO SUCH FINANCIAL STATEMENTS, AND (II) THE UNAUDITED
CONSOLIDATED BALANCE SHEET OF THE COMPANY AND THE SUBSIDIARIES AS OF
NOVEMBER 30, 2008 AND THE RELATED STATEMENTS OF INCOME AND CASH FLOWS FOR THE 11
MONTHS THEN ENDED.  EXCEPT AS SET FORTH THEREIN OR IN THE NOTES THERETO AND
SUBJECT, IN THE CASE OF THE FINANCIAL STATEMENTS REFERRED TO IN CLAUSE
(II) ABOVE, TO NORMAL YEAR-END ADJUSTMENTS AND THE ABSENCE OF NOTES, SUCH
BALANCE SHEETS AND STATEMENTS OF INCOME AND CASH FLOW HAVE BEEN PREPARED IN
CONFORMITY WITH U.S. GENERALLY ACCEPTED ACCOUNTING PRINCIPLES CONSISTENTLY
APPLIED, AND SUCH BALANCE SHEETS AND RELATED STATEMENTS OF INCOME AND CASH FLOWS
PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL POSITION AND
RESULTS OF OPERATIONS AND CASH FLOWS OF THE COMPANY AND THE SUBSIDIARIES AS OF
THEIR RESPECTIVE DATES AND FOR THE RESPECTIVE PERIODS COVERED THEREBY.  EXCEPT
AS SET FORTH IN SCHEDULE 3.4, THE FINANCIAL STATEMENTS REFERRED TO IN CLAUSE
(II) ABOVE INCLUDE ALL ADJUSTMENTS, WHICH CONSIST ONLY OF NORMAL ACCRUALS MADE
IN THE ORDINARY COURSE OF BUSINESS, NECESSARY FOR SUCH FAIR PRESENTATION IN ALL
MATERIAL RESPECTS, OTHER THAN NORMAL YEAR-END AUDIT ADJUSTMENTS AND FOOTNOTES.


 


3.5.                              OPERATIONS SINCE BALANCE SHEET DATE.


 


(A)                                  EXCEPT AS SET FORTH IN SCHEDULE 3.5(A),
SINCE THE BALANCE SHEET DATE, THERE HAS BEEN NO MATERIAL ADVERSE EFFECT, AND NO
FACT OR CONDITION EXISTS OR, TO THE KNOWLEDGE OF THE COMPANY, IS THREATENED
WHICH WOULD REASONABLY BE EXPECTED TO CAUSE A MATERIAL ADVERSE EFFECT.


 


(B)                                 EXCEPT AS SET FORTH IN SCHEDULE 3.5(B),
SINCE THE BALANCE SHEET DATE, THE COMPANY AND THE SUBSIDIARIES HAVE CONDUCTED
THEIR BUSINESS ONLY IN THE ORDINARY COURSE OF BUSINESS.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, SINCE THE BALANCE SHEET DATE, EXCEPT AS SET FORTH
IN SCHEDULE 3.5(B), NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS:


 

(I)                                     EXCEPT AS CONTEMPLATED BY THIS
AGREEMENT, ISSUED, DELIVERED OR AGREED (CONDITIONALLY OR UNCONDITIONALLY) TO
ISSUE OR DELIVER, OR GRANTED ANY OPTION, WARRANT OR OTHER RIGHT TO PURCHASE, ANY
OF ITS CAPITAL STOCK OR OTHER EQUITY INTEREST OR ANY SECURITY CONVERTIBLE INTO
ITS CAPITAL STOCK OR OTHER EQUITY INTEREST;

 

(II)                                  ISSUED, DELIVERED OR AGREED (CONDITIONALLY
OR UNCONDITIONALLY) TO ISSUE OR DELIVER ANY OF ITS BONDS, NOTES OR OTHER DEBT
SECURITIES, OR BORROWED OR AGREED TO BORROW ANY FUNDS;

 

(III)                               PAID ANY OBLIGATION OR LIABILITY (ABSOLUTE
OR CONTINGENT) OTHER THAN CURRENT LIABILITIES REFLECTED ON THE BALANCE SHEET AND
CURRENT LIABILITIES INCURRED SINCE THE BALANCE SHEET DATE IN THE ORDINARY COURSE
OF BUSINESS;

 

(IV)                              DECLARED, SET ASIDE OR MADE, OR AGREED TO
DECLARE, SET ASIDE OR MAKE, ANY PAYMENT OF DIVIDENDS OR DISTRIBUTIONS TO ITS
STOCKHOLDERS OR PURCHASED OR REDEEMED, OR AGREED TO PURCHASE OR REDEEM, ANY OF
ITS CAPITAL STOCK OR OTHER EQUITY INTEREST, IT BEING UNDERSTOOD THAT PURSUANT TO
THE TERMS OF THE CERTIFICATE OF INCORPORATION, DIVIDENDS ACCRUE WHETHER OR NOT
DECLARED (BUT HAVE NOT BEEN PAID) ON THE OUTSTANDING SERIES A PREFERRED STOCK,
SERIES C-1 PREFERRED STOCK, SERIES C-2 PREFERRED STOCK AND SERIES C-3 PREFERRED
STOCK;

 

(V)                                 EXCEPT IN THE ORDINARY COURSE OF BUSINESS,
MADE ANY AMENDMENT OR TERMINATION OF ANY COMPANY AGREEMENT;

 

20

--------------------------------------------------------------------------------


 

(VI)                              UNDERTAKEN OR COMMITTED TO UNDERTAKE CAPITAL
EXPENDITURES EXCEEDING $200,000 OR ACQUIRED ANY REAL PROPERTY;

 

(VII)                           SOLD, LEASED (AS LESSOR), TRANSFERRED OR
OTHERWISE DISPOSED OF, OR MORTGAGED OR PLEDGED, OR IMPOSED OR SUFFERED TO BE
IMPOSED ANY ENCUMBRANCE (OTHER THAN A PERMITTED ENCUMBRANCE) ON, ANY OF THE
ASSETS REFLECTED ON THE BALANCE SHEET OR ANY ASSETS ACQUIRED BY IT AFTER THE
BALANCE SHEET DATE, EXCEPT FOR INVENTORY AND MINOR AMOUNTS OF PERSONAL PROPERTY
SOLD OR OTHERWISE DISPOSED OF FOR FAIR VALUE IN THE ORDINARY COURSE OF BUSINESS;

 

(VIII)                        CANCELED ANY DEBTS OWED TO OR CLAIMS HELD BY IT
(INCLUDING THE SETTLEMENT OF ANY CLAIMS OR LITIGATION) OR WAIVED ANY OTHER
RIGHTS HELD BY IT OTHER THAN IN THE ORDINARY COURSE OF BUSINESS;

 

(IX)                                CREATED, INCURRED OR ASSUMED, OR AGREED TO
CREATE, INCUR OR ASSUME, ANY INDEBTEDNESS OR ENTERED INTO, AS LESSEE, ANY
CAPITAL LEASE (AS DEFINED IN STATEMENT OF FINANCIAL ACCOUNTING STANDARDS
NO. 13);

 

(X)                                   ACCELERATED OR DELAYED COLLECTION OF NOTES
OR ACCOUNTS RECEIVABLE IN ADVANCE OF OR BEYOND THEIR REGULAR DUE DATES OR THE
DATES WHEN THE SAME WOULD HAVE BEEN COLLECTED IN THE ORDINARY COURSE OF
BUSINESS;

 

(XI)                                DELAYED OR ACCELERATED PAYMENT OF ANY
ACCOUNT PAYABLE BEYOND OR IN ADVANCE OF ITS DUE DATE OR THE DATE WHEN SUCH
ACCOUNT PAYABLE WOULD HAVE BEEN PAID IN THE ORDINARY COURSE OF BUSINESS;

 

(XII)                             WRITTEN OFF ANY NOTES OR ACCOUNTS RECEIVABLE
OR PORTIONS THEREOF AS UNCOLLECTIBLE EXCEPT FOR WRITE-OFFS IN THE ORDINARY
COURSE OF BUSINESS OR AS REQUIRED BY U.S. GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES CONSISTENTLY APPLIED;

 

(XIII)                          ALLOWED THE LEVELS OF RAW MATERIALS, SUPPLIES,
WORK-IN-PROCESS, FINISHED GOODS, GOODS ON CONSIGNMENT OR OTHER MATERIALS
INCLUDED IN ITS INVENTORY TO VARY IN ANY MATERIAL RESPECT FROM THE LEVELS
MAINTAINED IN THE ORDINARY COURSE OF BUSINESS;

 

(XIV)                         INSTITUTED ANY INCREASE IN ANY COMPENSATION
PAYABLE TO ANY DIRECTOR, OFFICER, CONSULTANT OR EMPLOYEE OR IN ANY
PROFIT-SHARING, BONUS, INCENTIVE, DEFERRED COMPENSATION, INSURANCE, PENSION,
RETIREMENT, MEDICAL, HOSPITAL, DISABILITY, WELFARE OR OTHER BENEFITS MADE
AVAILABLE TO ITS DIRECTORS, OFFICERS, CONSULTANTS OR EMPLOYEES, EXCEPT
(A) REGULARLY SCHEDULED SALARY INCREASES FOR EMPLOYEES, (B) YEAR-END BONUSES
PAID TO EMPLOYEES CONSISTENT WITH PAST COMPENSATION PRACTICES AND (C) THE
ADOPTION OF ANY ERISA BENEFIT PLANS OR NON-ERISA COMMITMENTS SET FORTH IN
SCHEDULES 3.15(A) AND 3.15(B), RESPECTIVELY;

 

(XV)                            PAID ANY AMOUNT OR INCURRED ANY LIABILITY TO OR
IN RESPECT OF, OR SOLD ANY PROPERTIES OR ASSETS TO, OR ENTERED INTO ANY
TRANSACTION, AGREEMENT OR ARRANGEMENT WITH ANY CORPORATION OR BUSINESS IN WHICH
ANY OFFICER OR DIRECTOR OF THE COMPANY OR ANY SUBSIDIARY HAS ANY DIRECT OR
INDIRECT OWNERSHIP INTEREST;

 

21

--------------------------------------------------------------------------------


 

(XVI)                         ENTERED INTO ANY COLLECTIVE BARGAINING AGREEMENTS
OR EMPLOYMENT AGREEMENTS;

 

(XVII)                      MADE ANY CHANGE IN THE ACCOUNTING PRINCIPLES AND
PRACTICES USED BY IT FROM THOSE APPLIED IN THE PREPARATION OF THE BALANCE SHEET
AND THE RELATED STATEMENTS OF INCOME AND CASH FLOW FOR THE PERIOD THEN ENDED; OR

 

(XVIII)                   PREPARED OR FILED ANY TAX RETURN INCONSISTENT WITH
PAST PRACTICE OR, ON ANY SUCH TAX RETURN, TAKEN ANY POSITION, MADE ANY ELECTION,
OR ADOPTED ANY METHOD THAT IS INCONSISTENT WITH THE POSITIONS TAKEN, ELECTIONS
MADE OR METHODS USED IN PREPARING OR FILING SIMILAR TAX RETURNS IN PRIOR
PERIODS, EXCEPT WHERE NECESSITATED AS A RESULT OF A CHANGE IN CIRCUMSTANCES OF
THE COMPANY FROM A PRIOR PERIOD.

 


3.6.                              NO UNDISCLOSED LIABILITIES.  EXCEPT AS SET
FORTH IN SCHEDULE 3.6, NEITHER THE COMPANY NOR ANY SUBSIDIARY IS SUBJECT TO ANY
MATERIAL LIABILITY (INCLUDING KNOWN UNASSERTED CLAIMS), WHETHER ABSOLUTE,
CONTINGENT, ACCRUED OR OTHERWISE, WHICH IS NOT SHOWN OR WHICH IS IN EXCESS OF
AMOUNTS SHOWN OR RESERVED FOR IN THE BALANCE SHEET, OTHER THAN LIABILITIES OF
THE SAME NATURE AS THOSE SET FORTH IN THE BALANCE SHEET AND REASONABLY INCURRED
IN THE ORDINARY COURSE OF BUSINESS AFTER THE BALANCE SHEET DATE.


 


3.7.                              TAXES.


 


(A)                                  EXCEPT AS SET FORTH ON SCHEDULE 3.7(A): 
(I) EACH OF THE COMPANY, EACH SUBSIDIARY AND EACH COMPANY GROUP HAS FILED ALL
TAX RETURNS REQUIRED TO BE FILED; (II) ALL SUCH TAX RETURNS ARE COMPLETE AND
ACCURATE IN ALL MATERIAL RESPECTS AND DISCLOSE ALL TAXES REQUIRED TO BE PAID BY
THE COMPANY, EACH SUBSIDIARY AND EACH COMPANY GROUP FOR THE PERIODS COVERED
THEREBY AND ALL TAXES SHOWN TO BE DUE ON SUCH TAX RETURNS HAVE BEEN TIMELY PAID;
(III) NONE OF THE COMPANY, ANY SUBSIDIARY OR ANY COMPANY GROUP IS CURRENTLY THE
BENEFICIARY OF ANY EXTENSION OF TIME WITHIN WHICH TO FILE ANY TAX RETURN;
(IV) ALL TAXES (WHETHER OR NOT SHOWN ON ANY TAX RETURN) OWED BY THE COMPANY, ANY
SUBSIDIARY OR ANY COMPANY GROUP HAVE BEEN TIMELY PAID; (V) NONE OF THE COMPANY,
ANY SUBSIDIARY OR ANY MEMBER OF ANY COMPANY GROUP HAS WAIVED OR BEEN REQUESTED
TO WAIVE ANY STATUTE OF LIMITATIONS IN RESPECT OF TAXES; (VI) THERE IS NO
ACTION, SUIT, INVESTIGATION, AUDIT, CLAIM OR ASSESSMENT PENDING OR PROPOSED OR
THREATENED IN WRITING WITH RESPECT TO TAXES OF THE COMPANY, ANY SUBSIDIARY OR
ANY COMPANY GROUP AND, TO THE KNOWLEDGE OF THE COMPANY, NO REASONABLE BASIS
EXISTS THEREFOR; (VII) ALL DEFICIENCIES ASSERTED OR ASSESSMENTS MADE AS A RESULT
OF ANY EXAMINATION OF THE TAX RETURNS REFERRED TO IN CLAUSE (I) HAVE BEEN PAID
IN FULL; (VIII) THERE ARE NO TAX SHARING ARRANGEMENTS (OTHER THAN THOSE SOLELY
AMONG THE COMPANY AND THE SUBSIDIARIES); (IX) THERE ARE NO LIENS FOR TAXES UPON
THE ASSETS OF THE COMPANY OR ANY SUBSIDIARY EXCEPT LIENS RELATING TO CURRENT
TAXES NOT YET DUE; (X) ALL TAXES WHICH THE COMPANY, ANY SUBSIDIARY OR ANY
COMPANY GROUP ARE REQUIRED BY LAW TO WITHHOLD OR TO COLLECT FOR PAYMENT HAVE
BEEN DULY WITHHELD AND COLLECTED, AND HAVE BEEN PAID OR ACCRUED, RESERVED
AGAINST AND ENTERED ON THE BOOKS OF THE COMPANY; (XI) THERE ARE NO TAX RULINGS,
REQUESTS FOR RULINGS, OR CLOSING AGREEMENTS RELATING TO THE COMPANY, ANY
SUBSIDIARY OR ANY COMPANY GROUP; (XII) NO WRITTEN CLAIM HAS EVER BEEN MADE BY A
GOVERNMENTAL BODY IN A JURISDICTION WHERE THE COMPANY OR ANY SUBSIDIARY HAS
NEVER PAID TAXES OR FILED TAX RETURNS ASSERTING THAT THE COMPANY OR ANY
SUBSIDIARY IS OR MAY BE SUBJECT TO TAXES ASSESSED BY SUCH JURISDICTION; (XIII)
NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS BEEN A MEMBER OF ANY COMPANY GROUP
OTHER THAN EACH

 

22

--------------------------------------------------------------------------------



 


COMPANY GROUP OF WHICH IT IS A MEMBER AS OF THE DATE HEREOF AND NEITHER THE
COMPANY NOR ANY SUBSIDIARY HAS HAD ANY DIRECT OR INDIRECT OWNERSHIP IN ANY
CORPORATION, PARTNERSHIP, JOINT VENTURE, OR OTHER ENTITY OTHER THAN THE
SUBSIDIARIES; AND (XIV) NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS ANY LIABILITY
FOR TAXES OF ANY PERSON (OTHER THAN THE COMPANY OR ANY SUBSIDIARY) UNDER
TREASURY REGULATION SECTION 1.1502-6 (OR ANY SIMILAR PROVISION OF STATE, LOCAL,
OR FOREIGN LAW), AS A TRANSFEREE OR SUCCESSOR, BY CONTRACT, OR OTHERWISE.


 


(B)                                 NO TRANSACTION CONTEMPLATED BY THIS
AGREEMENT OR THE COMPANY ANCILLARY AGREEMENTS IS SUBJECT TO WITHHOLDING UNDER
SECTION 1445 OF THE CODE.


 


(C)                                  AS A RESULT OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND THE COMPANY ANCILLARY AGREEMENTS, NONE OF THE
COMPANY, ANY SUBSIDIARY OR OPTIONEE WILL BE OBLIGATED TO MAKE A PAYMENT TO AN
INDIVIDUAL THAT WOULD BE A “PARACHUTE PAYMENT” TO A “DISQUALIFIED INDIVIDUAL” AS
THOSE TERMS ARE DEFINED IN SECTION 280G OF THE CODE, WITHOUT REGARD TO WHETHER
SUCH PAYMENT IS REASONABLE COMPENSATION FOR PERSONAL SERVICES PERFORMED OR TO BE
PERFORMED IN THE FUTURE.


 


(D)                                 THE AGGREGATE TAXES PAYABLE BY THE COMPANY
AND EACH SUBSIDIARY (INCLUDING TAXES PAYABLE BY ANY COMPANY GROUP) WITH RESPECT
TO ANY TAXABLE PERIOD WILL NOT EXCEED THE AGGREGATE TAXES THAT WOULD HAVE BEEN
PAYABLE BY THEM WITH RESPECT TO SUCH PERIOD HAD NO OPTION CONSIDERATION BEEN
PAID (FOR THE AVOIDANCE OF DOUBT, TAX LIABILITY SHALL BE DETERMINED AFTER TAKING
INTO ACCOUNT NOLS WITH RESPECT TO TAXABLE PERIODS ENDING ON OR BEFORE THE
CLOSING DATE BEING PROPERLY CARRIED FORWARD OR BACK); PROVIDED, HOWEVER, THAT
ANY SUCH EXCESS WITH RESPECT TO A TAXABLE PERIOD BEGINNING AFTER THE DATE HEREOF
SHALL NOT BE TAKEN INTO ACCOUNT TO THE EXTENT SUCH EXCESS WOULD NOT HAVE
OCCURRED BUT FOR THE NOLS CARRIED OVER OR BACK TO SUCH PERIOD BEING LESS THAN
THE NOLS THAT PROPERLY COULD HAVE BEEN CARRIED OVER OR BACK TO SUCH TAXABLE
PERIOD HAD NO OPTION CONSIDERATION BEEN PAID; PROVIDED, FURTHER, THAT ANY SUCH
EXCESS SHALL BE COMPUTED BY ASSUMING THAT THE NET OPERATING LOSSES WITH RESPECT
TO TAXABLE PERIODS ENDING ON OR BEFORE THE CLOSING DATE FOR WHICH OPTIONEE FILES
THE TAX RETURNS OF THE COMPANY ARE CARRIED BACK TO TAXABLE PERIODS ENDING ON OR
BEFORE THE CLOSING DATE TO THE EXTENT THEY MAY PROPERLY BE SO CARRIED BACK.


 


3.8.                              AVAILABILITY OF ASSETS.


 


(A)                                  EXCEPT AS SET FORTH IN SCHEDULE 3.8 AND
EXCEPT FOR THE IDENTIFIED IP, THE ASSETS AND PROPERTIES OWNED, LEASED OR
LICENSED BY THE COMPANY AND THE SUBSIDIARIES CONSTITUTE ALL THE ASSETS AND
PROPERTIES USED IN OR NECESSARY FOR THE OPERATION OF THEIR BUSINESS (INCLUDING
ALL BOOKS, RECORDS, COMPUTERS AND COMPUTER PROGRAMS AND DATA PROCESSING SYSTEMS)
AS PRESENTLY CONDUCTED IN ALL MATERIAL RESPECTS, ARE, IN THE CASE OF TANGIBLE
ASSETS, IN GOOD AND SERVICEABLE CONDITION (SUBJECT TO NORMAL WEAR AND TEAR) AND
ARE SUITABLE FOR THE USES FOR WHICH INTENDED.


 


(B)                                 SCHEDULE 3.8 SETS FORTH A DESCRIPTION OF ALL
MATERIAL SERVICES PROVIDED TO THE COMPANY OR A SUBSIDIARY BY ANY STOCKHOLDER OF
THE COMPANY (OR ANY AFFILIATE OF A STOCKHOLDER OF THE COMPANY) UTILIZING EITHER
(I) ASSETS NOT OWNED BY THE COMPANY OR A SUBSIDIARY OR (II) EMPLOYEES NOT LISTED
IN SCHEDULE 3.15(F), AND THE MANNER IN WHICH THE COSTS OF PROVIDING SUCH
SERVICES HAVE BEEN CHARGED TO THE COMPANY OR SUCH SUBSIDIARY.

 

23

--------------------------------------------------------------------------------



 


3.9.                              GOVERNMENTAL PERMITS; REGULATORY MATTERS.


 


(A)                                  THE COMPANY AND THE SUBSIDIARIES OWN, HOLD
OR POSSESS ALL MATERIAL LICENSES, FRANCHISES, PERMITS, PRIVILEGES, IMMUNITIES,
APPROVALS AND OTHER AUTHORIZATIONS FROM GOVERNMENTAL BODIES WHICH ARE NECESSARY
TO ENTITLE THEM TO OWN OR LEASE, OPERATE AND USE THEIR ASSETS AND TO CARRY ON
AND CONDUCT THEIR BUSINESS SUBSTANTIALLY AS CURRENTLY CONDUCTED (COLLECTIVELY,
THE “GOVERNMENTAL PERMITS”).  SCHEDULE 3.9 SETS FORTH A LIST AND BRIEF
DESCRIPTION OF EACH GOVERNMENTAL PERMIT.  COMPLETE AND CORRECT COPIES OF ALL OF
THE GOVERNMENTAL PERMITS HAVE HERETOFORE BEEN DELIVERED OR MADE AVAILABLE TO
OPTIONEE.


 


(B)                                 EXCEPT AS SET FORTH IN SCHEDULE 3.9:
 (I) THE COMPANY AND THE SUBSIDIARIES HAVE FULFILLED AND PERFORMED IN ALL
MATERIAL RESPECTS THEIR RESPECTIVE OBLIGATIONS UNDER EACH OF THE GOVERNMENTAL
PERMITS, AND NO EVENT HAS OCCURRED OR CONDITION OR STATE OF FACTS EXISTS WHICH
CONSTITUTES OR, AFTER NOTICE OR LAPSE OF TIME OR BOTH, WOULD CONSTITUTE A BREACH
OR DEFAULT UNDER ANY SUCH GOVERNMENTAL PERMIT OR WHICH PERMITS OR, AFTER NOTICE
OR LAPSE OF TIME OR BOTH, WOULD PERMIT REVOCATION OR TERMINATION OF ANY SUCH
GOVERNMENTAL PERMIT, OR WHICH MIGHT ADVERSELY AFFECT IN ANY MATERIAL RESPECT THE
RIGHTS OF THE COMPANY AND THE SUBSIDIARIES UNDER ANY SUCH GOVERNMENTAL PERMIT;
(II) NO NOTICE OF CANCELLATION, OF DEFAULT OR OF ANY DISPUTE CONCERNING ANY
GOVERNMENTAL PERMIT, OR OF ANY EVENT, CONDITION OR STATE OF FACTS DESCRIBED IN
THE PRECEDING CLAUSE, HAS BEEN RECEIVED BY, OR IS KNOWN TO, THE COMPANY; AND
(III) EACH OF THE GOVERNMENTAL PERMITS IS VALID, SUBSISTING AND IN FULL FORCE
AND EFFECT AND, EXCEPT TO THE EXTENT THAT ANY SUCH GOVERNMENTAL PERMIT WERE TO
EXPIRE PRIOR TO THE EXERCISE OF THE OPTION OR THE CONSUMMATION OF THE MERGER,
WILL CONTINUE IN FULL FORCE AND EFFECT AFTER THE DATE HEREOF AND AFTER THE
EXERCISE OF THE OPTION AND THE CONSUMMATION OF THE MERGER, IN EACH CASE WITHOUT
(X) THE OCCURRENCE OF ANY BREACH, DEFAULT OR FORFEITURE OF RIGHTS THEREUNDER OR
(Y) THE CONSENT, APPROVAL, OR ACT OF, OR THE MAKING OF ANY FILING WITH, ANY
GOVERNMENTAL BODY.


 


(C)                                  COMPLETE AND CORRECT COPIES OF EACH
SUBMISSION OF THE COMPANY OR ANY OF ITS SUBSIDIARIES TO THE FDA OR ANY ANALOGOUS
FOREIGN GOVERNMENTAL BODY WITH RESPECT TO RESLIZUMAB, AND ALL AMENDMENTS AND
SUPPLEMENTS THERETO, INCLUDING ALL RELATED PRE-CLINICAL AND CLINICAL DATA, HAVE
HERETOFORE BEEN DELIVERED OR MADE AVAILABLE TO OPTIONEE BY THE COMPANY. 
COMPLETE AND CORRECT COPIES OF ALL WRITTEN CORRESPONDENCE (INCLUDING MINUTES OF
MEETINGS AND TELEPHONE CALLS) RECEIVED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES
FROM THE FDA OR ANY ANALOGOUS FOREIGN GOVERNMENTAL BODY WITH RESPECT TO
RESLIZUMAB AND THE RESPONSES THERETO HAVE HERETOFORE BEEN DELIVERED OR MADE
AVAILABLE TO OPTIONEE BY THE COMPANY.  COMPLETE AND CORRECT COPIES OF ALL
CLINICAL TRIAL AGREEMENTS AND OTHER CLINICAL TRIAL DOCUMENTATION HAVE BEEN
DELIVERED OR MADE AVAILABLE TO OPTIONEE BY THE COMPANY.


 


(D)                                 TO THE EXTENT APPLICABLE, THE COMPANY AND
THE SUBSIDIARIES HAVE BEEN AND ARE IN SUBSTANTIAL COMPLIANCE WITH 21 U.S.C.
SECTION 355, 42 U.S.C. SECTION 262 AND APPLICABLE FDA IMPLEMENTING REGULATIONS,
INCLUDING 21 C.F.R. PARTS 312, 314, 600 AND 601, AND SIMILAR REQUIREMENTS OF
LAWS AND ALL TERMS AND CONDITIONS OF THE APPLICABLE NEW DRUG APPLICATION AND
INVESTIGATIONAL NEW DRUG EXEMPTION SUBMISSION UNDER SECTION 505(I) OF THE
FEDERAL FOOD, DRUG, AND COSMETIC ACT.  THE COMPANY AND THE SUBSIDIARIES HAVE
BEEN AND ARE IN SUBSTANTIAL COMPLIANCE WITH THE CLINICAL TRIAL REPORTING AND
DISCLOSURE REQUIREMENTS OF 42 U.S.C. SECTION 282(J) OR ANY SIMILAR REQUIREMENTS
OF LAW.  THE COMPANY, THE SUBSIDIARIES AND THEIR RESPECTIVE OFFICERS, EMPLOYEES
AND AGENTS HAVE INCLUDED IN THE APPLICATIONS FOR RESLIZUMAB, WHERE REQUIRED,

 

24

--------------------------------------------------------------------------------



 


THE CERTIFICATION DESCRIBED IN 21 U.S.C. SECTION 335A(K)(1) OR ANY SIMILAR
REQUIREMENTS OF LAW, AND SUCH CERTIFICATION AND SUCH LIST WAS IN EACH CASE TRUE
AND ACCURATE WHEN MADE AND REMAINED TRUE AND ACCURATE IN ALL MATERIAL RESPECTS
THEREAFTER.  IN ADDITION, THE COMPANY AND THE SUBSIDIARIES ARE IN COMPLIANCE IN
ALL MATERIAL RESPECTS WITH ALL APPLICABLE REGISTRATION AND LISTING REQUIREMENTS
SET FORTH IN 21 U.S.C. SECTION 360 AND 21 C.F.R. PART 207 AND ALL SIMILAR
REQUIREMENTS OF LAWS WITH RESPECT TO RESLIZUMAB.


 


(E)                                  EACH ARTICLE OF RESLIZUMAB MANUFACTURED
AND/OR DISTRIBUTED BY THE COMPANY AND THE SUBSIDIARIES IS NOT ADULTERATED WITHIN
THE MEANING OF 21 U.S.C. SECTION 351 (OR SIMILAR REQUIREMENT OF LAW) OR
MISBRANDED WITHIN THE MEANING OF 21 U.S.C. SECTION 352 (OR SIMILAR REQUIREMENT
OF LAW), AND IS NOT IN VIOLATION OF 21 U.S.C. SECTION 355 (OR SIMILAR
REQUIREMENT OF LAW).


 


(F)                                    NONE OF THE COMPANY, ANY SUBSIDIARY OR
ANY OF THEIR RESPECTIVE OFFICERS, EMPLOYEES OR AGENTS HAS MADE AN UNTRUE
STATEMENT OF A MATERIAL FACT OR FRAUDULENT STATEMENT TO THE FDA OR OTHER
GOVERNMENTAL BODY, FAILED TO DISCLOSE A MATERIAL FACT REQUIRED TO BE DISCLOSED
TO THE FDA OR ANY OTHER GOVERNMENTAL BODY, OR COMMITTED AN ACT, MADE A
STATEMENT, OR FAILED TO MAKE A STATEMENT THAT, AT THE TIME SUCH DISCLOSURE WAS
MADE, COULD REASONABLY BE EXPECTED TO PROVIDE A BASIS FOR THE FDA OR ANY OTHER
GOVERNMENTAL BODY TO INVOKE ITS POLICY RESPECTING “FRAUD, UNTRUE STATEMENTS OF
MATERIAL FACTS, BRIBERY, AND ILLEGAL GRATUITIES” SET FORTH IN 56 FED. REG. 46191
(SEPTEMBER 10, 1991) OR ANY SIMILAR POLICY AND, TO THE KNOWLEDGE OF THE COMPANY,
NONE OF THE COMPANY, ANY SUBSIDIARY OR ANY OF THEIR RESPECTIVE OFFICERS,
EMPLOYEES OR AGENTS IS THE SUBJECT, OFFICIALLY OR OTHERWISE, OF ANY PENDING OR
THREATENED INVESTIGATION BY ANY GOVERNMENTAL BODY UNDER SUCH POLICY OR UNDER THE
FEDERAL ANTI-KICKBACK STATUTE OR THE CIVIL FALSE CLAIMS ACT OR ANY REGULATIONS
PROMULGATED THEREUNDER.  NONE OF THE COMPANY, ANY SUBSIDIARY OR ANY OF THEIR
RESPECTIVE OFFICERS, EMPLOYEES OR AGENTS HAS BEEN CONVICTED OF ANY CRIME OR
ENGAGED IN ANY CONDUCT WITH RESPECT TO RESLIZUMAB FOR WHICH DEBARMENT IS
MANDATED BY 21 U.S.C. SECTION 335A(A) OR ANY SIMILAR REQUIREMENT OF LAW OR
AUTHORIZED BY 21 U.S.C. SECTION 335A(B) OR ANY SIMILAR REQUIREMENT OF LAW.


 


(G)                                 TO THE KNOWLEDGE OF THE COMPANY, ALL
PRE-CLINICAL AND CLINICAL INVESTIGATIONS CONDUCTED OR SPONSORED BY IT WITH
RESPECT TO RESLIZUMAB HAVE BEEN AND ARE BEING CONDUCTED IN COMPLIANCE WITH 21
C.F.R. PARTS 50, 54, 56, 58 AND 312 AND ALL OTHER APPLICABLE REQUIREMENTS OF
LAWS, INCLUDING THOSE WITH RESPECT TO GOOD LABORATORY PRACTICES, INVESTIGATIONAL
NEW DRUG REQUIREMENTS, GOOD CLINICAL PRACTICE REQUIREMENTS (INCLUDING INFORMED
CONSENT AND INSTITUTIONAL REVIEW BOARDS DESIGNED TO ENSURE THE PROTECTION OF THE
RIGHTS AND WELFARE OF HUMAN SUBJECTS), AND FEDERAL AND STATE LAWS RESTRICTING
THE USE AND DISCLOSURE OF INDIVIDUALLY IDENTIFIABLE HEALTH INFORMATION.


 


3.10.                        REAL PROPERTY.


 


(A)                                  NEITHER THE COMPANY NOR ANY SUBSIDIARY
(I) OWNS OR HAS EVER OWNED ANY REAL PROPERTY OR (II) HOLDS ANY OPTION TO ACQUIRE
ANY REAL PROPERTY.


 


(B)                                 SCHEDULE 3.10 SETS FORTH A LIST AND BRIEF
DESCRIPTION OF EACH LEASE OR SIMILAR AGREEMENT (SHOWING THE PARTIES THERETO,
ANNUAL RENTAL, EXPIRATION DATE, RENEWAL AND PURCHASE OPTIONS, IF ANY, AND THE
LOCATION OF THE REAL PROPERTY COVERED BY SUCH LEASE OR OTHER AGREEMENT)

 

25

--------------------------------------------------------------------------------



 


UNDER WHICH THE COMPANY OR ANY SUBSIDIARY IS LESSEE OF, OR HOLDS OR OPERATES,
ANY REAL PROPERTY OWNED BY ANY THIRD PERSON (COLLECTIVELY, THE “LEASED REAL
PROPERTY”).  EXCEPT AS SET FORTH IN SCHEDULE 3.10, THE COMPANY OR A SUBSIDIARY
HAS THE RIGHT TO QUIET ENJOYMENT OF ALL THE LEASED REAL PROPERTY FOR THE FULL
TERM OF THE LEASE OR SIMILAR AGREEMENT (AND ANY RENEWAL OPTION RELATED THERETO)
RELATING THERETO, AND THE LEASEHOLD OR OTHER INTEREST OF THE COMPANY OR A
SUBSIDIARY IN THE LEASED REAL PROPERTY IS NOT SUBJECT OR SUBORDINATE TO ANY
ENCUMBRANCE EXCEPT FOR PERMITTED ENCUMBRANCES.  EXCEPT AS SET FORTH IN SCHEDULE
3.10, AND EXCEPT FOR PERMITTED ENCUMBRANCES, THERE ARE NO AGREEMENTS OR OTHER
DOCUMENTS TO WHICH THE COMPANY OR ANY SUBSIDIARY IS A PARTY GOVERNING OR
AFFECTING THE OCCUPANCY OR TENANCY OF ANY OF THE LEASED REAL PROPERTY BY THE
COMPANY AND THE SUBSIDIARIES.


 


(C)                                  TO THE KNOWLEDGE OF THE COMPANY, NEITHER
THE WHOLE NOR ANY PART OF THE LEASED REAL PROPERTY IS SUBJECT TO ANY PENDING
SUIT FOR CONDEMNATION OR OTHER TAKING BY ANY GOVERNMENTAL BODY, AND, TO THE
KNOWLEDGE OF THE COMPANY, NO SUCH CONDEMNATION OR OTHER TAKING IS THREATENED OR
CONTEMPLATED.


 


3.11.                        PERSONAL PROPERTY.


 


(A)                                  SCHEDULE 3.11(A) CONTAINS A LIST OF ALL
MACHINERY, EQUIPMENT, VEHICLES, FURNITURE AND OTHER TANGIBLE PERSONAL PROPERTY
OWNED BY THE COMPANY OR A SUBSIDIARY HAVING AN ORIGINAL COST OF $100,000 OR
MORE.


 


(B)                                 SCHEDULE 3.11(B) CONTAINS A LIST AND
DESCRIPTION OF EACH LEASE OR OTHER AGREEMENT OR RIGHT, WHETHER WRITTEN OR ORAL,
UNDER WHICH THE COMPANY OR A SUBSIDIARY IS LESSEE OF, OR HOLDS OR OPERATES, ANY
MACHINERY, EQUIPMENT, VEHICLE OR OTHER TANGIBLE PERSONAL PROPERTY OWNED BY A
THIRD PERSON, EXCEPT FOR ANY SUCH LEASE, AGREEMENT OR RIGHT THAT IS TERMINABLE
BY THE COMPANY OR SUCH SUBSIDIARY WITHOUT PENALTY OR PAYMENT ON NOTICE OF 60
DAYS OR LESS, OR WHICH INVOLVES THE PAYMENT BY THE COMPANY OR SUCH SUBSIDIARY OF
RENTALS OF LESS THAN $100,000 PER YEAR.


 


3.12.                        INTELLECTUAL PROPERTY.


 


(A)                                  THE TERM “INTELLECTUAL PROPERTY” MEANS AND
INCLUDES:  (I) INVENTIONS, WHETHER OR NOT PATENTABLE, WHETHER OR NOT REDUCED TO
PRACTICE, AND WHETHER OR NOT YET MADE THE SUBJECT OF A PENDING PATENT
APPLICATION OR APPLICATIONS; UNITED STATES AND FOREIGN PATENTS, MULTINATIONAL
STATUTORY INVENTION REGISTRATIONS, PATENT REGISTRATIONS AND PATENT APPLICATIONS
(INCLUDING ALL DIVISIONS, CONTINUATIONS, CONTINUATIONS-IN-PART, SUBSTITUTIONS,
PATENTS OF ADDITION), REISSUES, REEXAMINATIONS, EXTENSIONS AND ALL RIGHTS
THEREIN PROVIDED BY THE UNITED STATES, FOREIGN COUNTRIES AND INTERNATIONAL
TREATIES OR CONVENTIONS; AND ALL IMPROVEMENTS TO THE INVENTIONS DISCLOSED IN
EACH SUCH REGISTRATION, PATENT OR PATENT APPLICATION; AND ASSIGN PATENTS
(COLLECTIVELY, “PATENTS”); (II) TRADEMARKS, SERVICE MARKS, TRADE DRESS, LOGOS,
TRADE NAMES AND CORPORATE NAMES, WHETHER OR NOT REGISTERED, INCLUDING ALL COMMON
LAW RIGHTS, AND REGISTRATIONS AND APPLICATIONS FOR REGISTRATIONS THEREOF,
INCLUDING WITHOUT LIMITATION, ALL MARKS REGISTERED IN THE UNITED STATES PATENT
AND TRADEMARK OFFICE, THE TRADEMARK OFFICES OF THE STATES AND TERRITORIES OF THE
UNITED STATES, AND THE TRADEMARK OFFICES OF OTHER NATIONS THROUGHOUT THE WORLD,
AND ALL RIGHTS THEREIN PROVIDED BY THE UNITED STATES, FOREIGN COUNTRIES AND
INTERNATIONAL TREATIES OR CONVENTIONS (COLLECTIVELY, “MARKS”); (III) COPYRIGHTS
(REGISTERED OR OTHERWISE) IN BOTH PUBLISHED AND NON PUBLISHED WORKS AND
REGISTRATIONS AND APPLICATIONS FOR REGISTRATION THEREOF, WORKS OF AUTHORSHIP,
AND ALL RIGHTS THEREIN

 

26

--------------------------------------------------------------------------------



 


PROVIDED BY THE UNITED STATES, FOREIGN COUNTRIES AND INTERNATIONAL TREATISE OR
CONVENTIONS (COLLECTIVELY, “COPYRIGHTS”); (IV) COMPUTER SOFTWARE, INCLUDING,
WITHOUT LIMITATION, SOFTWARE CODE (IN ANY FORM INCLUDING COURSE CODE AND
EXECUTABLE OR OBJECT CODE), SUBROUTINES, DATABASES (INCLUDING BIOLOGICAL
SEQUENCE DATABASES), DATA COLLECTIONS, USER INTERFACES, URLS, INTERNET DOMAIN
NAMES, WEB SITES, OPERATING SYSTEMS AND SPECIFICATIONS, DOCUMENTATION AND OTHER
MATERIALS RELATED THERETO; (V) TRADE SECRETS AND CONFIDENTIAL, TECHNICAL AND
BUSINESS INFORMATION (INCLUDING INVENTIONS WHETHER PATENTABLE OR UNPATENTABLE
AND WHETHER OR NOT REDUCED TO PRACTICE) (COLLECTIVELY, “TRADE SECRETS”);
(VI) WHETHER OR NOT CONFIDENTIAL, TECHNOLOGY (INCLUDING KNOW-HOW, MANUFACTURING
AND PRODUCTION PROCESSES AND TECHNIQUES, RESEARCH AND DEVELOPMENT INFORMATION,
DRAWINGS, SPECIFICATIONS, DESIGNS, PLANS, PROPOSALS, TECHNICAL DATA,
COPYRIGHTABLE WORKS, FINANCIAL MARKETING AND BUSINESS DATA, PRICING AND COST
INFORMATION; (VII) COPIES AND TANGIBLE EMBODIMENTS OF ALL THE FOREGOING, IN
WHATEVER FORM OR MEDIUM; (VIII) ALL RIGHTS TO OBTAIN AND RIGHTS TO APPLY FOR
PATENTS, AND TO REGISTER TRADEMARKS AND COPYRIGHTS; AND (IX) ALL RIGHTS TO
DEFEND AND ENFORCE ANY OF THE FOREGOING.


 


(B)                                 THE TERM “COMPANY IP” MEANS ALL INTELLECTUAL
PROPERTY OWNED BY OR LICENSED BY THE COMPANY AND/OR ONE OR MORE OF THE
SUBSIDIARIES (WHETHER EXCLUSIVELY, NON-EXCLUSIVELY, JOINTLY WITH ANOTHER PARTY
OR OTHERWISE).


 


(C)                                  SCHEDULE 3.12(C) ACCURATELY IDENTIFIES EACH
PROPRIETARY PRODUCT OR SERVICE THAT HAS BEEN DEVELOPED BY THE COMPANY OR A
SUBSIDIARY WITHIN THE LAST 36 MONTHS AND ANY PRODUCT OR SERVICE THAT IS
CURRENTLY UNDER DEVELOPMENT BY THE COMPANY OR A SUBSIDIARY OR THAT IS CURRENTLY
MANUFACTURED AND SOLD BY THE COMPANY OR A SUBSIDIARY.  ALL PRODUCTS MADE, USED
OR SOLD UNDER THE PATENTS HAVE BEEN OR WILL BE, TO THE EXTENT FEASIBLE, MARKED
WITH THE PROPER PATENT NOTICE.


 


(D)                                 SCHEDULE 3.12(D) ACCURATELY IDENTIFIES
(I) ALL PATENTS AND MARKS IN WHICH THE COMPANY OR A SUBSIDIARY HAS OR PURPORTS
TO HAVE AN OWNERSHIP INTEREST OF ANY NATURE (WHETHER EXCLUSIVELY,
NON-EXCLUSIVELY, JOINTLY WITH ANOTHER PERSON, OR OTHERWISE), (II) WHERE
APPLICABLE, THE JURISDICTION IN WHICH SUCH PATENT OR MARK HAS BEEN REGISTERED OR
FILED AND THE APPLICABLE REGISTRATION OR SERIAL NUMBER AND (III) TO THE
KNOWLEDGE OF THE COMPANY, ANY OTHER PERSON THAT HAS AN OWNERSHIP INTEREST IN
SUCH PATENT OR MARK AND THE NATURE OF SUCH OWNERSHIP INTEREST.


 


(E)                                  SCHEDULE 3.12(E) ACCURATELY IDENTIFIES
(I) ALL INTELLECTUAL PROPERTY LICENSED TO THE COMPANY OR A SUBSIDIARY, (II) THE
CORRESPONDING CONTRACT OR CONTRACTS PURSUANT TO WHICH SUCH INTELLECTUAL PROPERTY
IS LICENSED TO THE COMPANY OR A SUBSIDIARY, (III) WHETHER THE LICENSE OR
LICENSES GRANTED TO THE COMPANY AND THE SUBSIDIARIES ARE EXCLUSIVE OR
NON-EXCLUSIVE AND (IV) ANY ROYALTIES PAID OR RECEIVED BY THE COMPANY AND THE
SUBSIDIARIES.  SCHEDULE 3.12(E) ACCURATELY IDENTIFIES ALL RESEARCH AND
DEVELOPMENT LICENSES AND MATERIAL TRANSFER AGREEMENTS TO WHICH THE COMPANY OR A
SUBSIDIARY IS A PARTY AND THAT IS CURRENTLY IN EFFECT OR UNDER WHICH THE
COMPANY, A SUBSIDIARY OR A THIRD PARTY HAS CONTINUING OBLIGATIONS.  NEITHER THE
COMPANY NOR ANY SUBSIDIARY IS IN BREACH OF, OR HAS NOT COMPLIED IN ALL MATERIAL
RESPECTS WITH THE TERMS OF, ANY LICENSE OR OTHER AGREEMENT RELATING TO COMPANY
IP.  NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS RECEIVED ANY NOTICE OF ANY SUCH
BREACH OR FAILURE TO COMPLY.  NO PATENTS ARE SUBLICENSED TO THE COMPANY OR A
SUBSIDIARY BY A THIRD PARTY.  NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS ENTERED
INTO ANY AGREEMENT OR UNDERSTANDING PURSUANT TO WHICH IT IS OBLIGATED TO PAY A
ROYALTY TO A THIRD PARTY OTHER THAN AS DISCLOSED IN SCHEDULE 3.12(E).

 

27

--------------------------------------------------------------------------------



 


(F)                                    (I)  SCHEDULE 3.12(F)(I) ACCURATELY
IDENTIFIES EACH CONTRACT PURSUANT TO WHICH ANY PERSON HAS BEEN GRANTED BY THE
COMPANY OR A SUBSIDIARY ANY LICENSE UNDER, OR OTHERWISE HAS RECEIVED OR ACQUIRED
ANY RIGHT (WHETHER OR NOT CURRENTLY EXERCISABLE) OR INTEREST IN, ANY COMPANY IP.


 

(II)                                  EXCEPT AS SET FORTH IN SCHEDULE
3.12(F)(II), EXCEPT TO THE EXTENT THAT THE COMPANY IP IS SUBJECT TO THE PATENT,
TECHNOLOGY AND KNOW-HOW RIGHTS, “FIELD OF USE” AND GEOGRAPHIC LIMITATIONS
CONTAINED IN THE COMPANY AGREEMENTS, NEITHER THE COMPANY NOR ANY SUBSIDIARY IS
BOUND BY, AND NO COMPANY IP IS SUBJECT TO, ANY CONTRACT CONTAINING ANY COVENANT
OR OTHER PROVISION THAT IN ANY WAY LIMITS OR RESTRICTS THE ABILITY OF THE
COMPANY OR A SUBSIDIARY TO USE, EXPLOIT, ASSERT OR ENFORCE ANY COMPANY IP
ANYWHERE IN THE WORLD.

 


(G)                                 THE COMPANY AND THE SUBSIDIARIES EXCLUSIVELY
OR NON-EXCLUSIVELY, AS THE CASE MAY BE, OWN ALL RIGHT, TITLE AND INTEREST TO AND
UNDER THE COMPANY IP (OTHER THAN INTELLECTUAL PROPERTY LICENSED TO THE COMPANY
OR A SUBSIDIARY, AS IDENTIFIED IN SCHEDULE 3.12(E)), FREE AND CLEAR OF ANY
ENCUMBRANCES.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING:


 

(I)                                     ALL DOCUMENTS AND INSTRUMENTS NECESSARY
TO PERFECT THE RIGHTS OF THE COMPANY OR A SUBSIDIARY IN THE COMPANY IP HAVE BEEN
VALIDLY EXECUTED, DELIVERED AND FILED IN A TIMELY MANNER WITH THE APPROPRIATE
GOVERNMENTAL BODY.  THE COMPANY, THE SUBSIDIARIES AND THEIR RESPECTIVE
LICENSORS, AS APPROPRIATE, ARE IDENTIFIED IN THE RECORDS OF THE U.S. PATENT AND
TRADEMARK OFFICE AND CORRESPONDING FOREIGN GOVERNMENTAL BODIES AS THE HOLDERS OF
RECORD OF PATENTS AND PATENT APPLICATIONS WITHIN COMPANY IP AND NO OTHER PERSON
HAS ANY RIGHT, TITLE OR INTEREST IN SUCH PATENTS AND PATENT APPLICATIONS EXCEPT
AS IDENTIFIED IN SCHEDULE 3.12(D).

 

(II)                                  EACH INDIVIDUAL WHO IS OR WAS AN EMPLOYEE
OR CONTRACTOR OF THE COMPANY OR A SUBSIDIARY AND WHO IS OR WAS INVOLVED IN THE
CREATION OR DEVELOPMENT OF ANY COMPANY IP HAS SIGNED A VALID, ENFORCEABLE
AGREEMENT CONTAINING AN ASSIGNMENT OF INTELLECTUAL PROPERTY TO THE COMPANY OR
SUCH SUBSIDIARY AND CONFIDENTIALITY PROVISIONS PROTECTING THE COMPANY IP. 
EXCEPT AS SET FORTH IN SCHEDULE 3.12(G)(II), NO CURRENT OR FORMER STOCKHOLDER,
OFFICER, DIRECTOR OR EMPLOYEE OF THE COMPANY OR A SUBSIDIARY HAS ANY CLAIM,
RIGHT (WHETHER OR NOT CURRENTLY EXERCISABLE) OR INTEREST TO OR IN ANY COMPANY
IP.  TO THE KNOWLEDGE OF THE COMPANY, NO EMPLOYEE OF THE COMPANY OR A SUBSIDIARY
IS (A) BOUND BY OR OTHERWISE SUBJECT TO ANY CONTRACT RESTRICTING HIM OR HER FROM
PERFORMING HIS OR HER DUTIES FOR THE COMPANY OR SUCH SUBSIDIARY OR (B) IN BREACH
OF ANY CONTRACT WITH ANY FORMER EMPLOYER OR OTHER PERSON CONCERNING INTELLECTUAL
PROPERTY OR CONFIDENTIALITY.

 

(III)                               EXCEPT AS SET FORTH IN SCHEDULE
3.12(G)(III), NO FUNDING, FACILITIES OR PERSONNEL OF ANY GOVERNMENTAL BODY WERE
USED, DIRECTLY OR INDIRECTLY, TO DEVELOP OR CREATE, IN WHOLE OR IN PART, ANY
COMPANY IP.

 

(IV)                              THE COMPANY AND THE SUBSIDIARIES HAVE TAKEN
REASONABLE STEPS IN ACCORDANCE WITH NORMAL INDUSTRY PRACTICE TO MAINTAIN THE
CONFIDENTIALITY OF AND OTHERWISE PROTECT AND ENFORCE THEIR RIGHTS IN ALL
PROPRIETARY INFORMATION THAT THE COMPANY AND THE SUBSIDIARIES HOLD, OR PURPORT
TO HOLD, AS A TRADE SECRET.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
THE PROPRIETARY INFORMATION OF THE COMPANY AND THE SUBSIDIARIES IS NOT

 

28

--------------------------------------------------------------------------------


 

PART OF THE PUBLIC KNOWLEDGE.  TO THE KNOWLEDGE OF THE COMPANY, SUCH PROPRIETARY
INFORMATION HAS NOT BEEN USED OR DIVULGED FOR THE BENEFIT OF ANY PERSON OTHER
THAN THE COMPANY AND THE SUBSIDIARIES.  ANY RECEIPT OR USE BY, OR DISCLOSURE TO
OR FROM, A THIRD PARTY HAS BEEN PURSUANT TO THE TERMS OF A BINDING WRITTEN
CONFIDENTIALITY AGREEMENT BETWEEN THE COMPANY OR A SUBSIDIARY AND SUCH THIRD
PARTY (COLLECTIVELY, THE “NONDISCLOSURE AGREEMENTS”).  THE COMPANY AND THE
SUBSIDIARIES ARE IN COMPLIANCE WITH THE PROVISIONS OF THE NONDISCLOSURE
AGREEMENTS.  TO THE KNOWLEDGE OF THE COMPANY, ALL OTHER PARTIES TO THE
NONDISCLOSURE AGREEMENTS ARE IN COMPLIANCE WITH THE PROVISIONS THEREOF.

 

(V)                                 EXCEPT AS SET FORTH IN SCHEDULE 3.12(G)(V),
TO THE KNOWLEDGE OF THE COMPANY, THE COMPANY AND THE SUBSIDIARIES HAVE GOOD
TITLE TO AND AN ABSOLUTE RIGHT (BUT NOT NECESSARILY EXCLUSIVE) TO USE THE TRADE
SECRETS.  TO THE KNOWLEDGE OF THE COMPANY, THE TRADE SECRETS ARE NOT PART OF THE
PUBLIC KNOWLEDGE OR LITERATURE AND, TO THE KNOWLEDGE OF THE COMPANY, HAVE NOT
BEEN USED, DIVULGED OR APPROPRIATED EITHER FOR THE BENEFIT OF ANY PERSON OR TO
THE DETRIMENT OF THE COMPANY AND THE SUBSIDIARIES.  TO THE KNOWLEDGE OF THE
COMPANY, NO TRADE SECRET IS SUBJECT TO ANY ADVERSE CLAIM OR HAS BEEN CHALLENGED
OR THREATENED IN ANY WAY OR INFRINGES ANY INTELLECTUAL PROPERTY RIGHT OR ANY
OTHER PERSON.

 


(H)                                 TO THE KNOWLEDGE OF THE COMPANY, THE COMPANY
IP IS VALID, SUBSISTING AND ENFORCEABLE (IN THE CASE OF PATENT APPLICATIONS,
WOULD BE ENFORCEABLE IF ISSUED AS PATENTS).  WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING:


 

(I)                                     FOR EACH ITEM OF COMPANY IP THAT IS
FILED BY THE COMPANY AND REGISTERED OR ISSUED UNDER THE AUTHORITY OF ANY
GOVERNMENTAL BODY WHOSE DUTY IS TO REGISTER OR ISSUE PATENTS, TRADEMARKS,
COPYRIGHTS OR OTHER FORMS OF INTELLECTUAL PROPERTY PROTECTION, ALL APPLICABLE
REGISTRATION FEES, MAINTENANCE FEES, RENEWAL FEES, ANNUITY FEES AND TAXES WHICH
ARE DUE IN CONNECTION WITH SUCH COMPANY IP HAVE BEEN PAID AND ALL OTHER
DOCUMENTS IN CONNECTION WITH SUCH COMPANY IP HAVE BEEN FILED IN THE RELEVANT
PATENT, TRADEMARK, COPYRIGHT OFFICES OR OTHER GOVERNMENTAL BODY IN THE UNITED
STATES OR APPLICABLE FOREIGN JURISDICTIONS, AS THE CASE MAY BE, FOR THE PURPOSE
OF MAINTAINING SUCH COMPANY IP.

 

(II)                                  TO THE KNOWLEDGE OF THE COMPANY, NO
INTERFERENCE, OPPOSITION, REISSUE, REEXAMINATION OR OTHER PROCEEDING OR
CHALLENGE IS PENDING OR THREATENED IN WHICH THE SCOPE, VALIDITY, OR
ENFORCEABILITY OF ANY COMPANY IP IS BEING OR HAS BEEN CONTESTED OR CHALLENGED IN
ANY COURT OF COMPETENT JURISDICTION, THE U.S. PATENT AND TRADEMARK OFFICE OR ANY
OTHER GOVERNMENTAL BODY.  TO THE KNOWLEDGE OF THE COMPANY, THERE IS NO
REASONABLE BASIS FOR A CLAIM THAT ANY CLAIM OF AN ISSUED PATENT WITHIN COMPANY
IP IS INVALID OR UNENFORCEABLE, OR A CLAIM OF A PENDING PATENT APPLICATION
WITHIN COMPANY IP WOULD BE INVALID OR UNENFORCEABLE AS A PATENT CLAIM.

 

(III)                               THE PATENT AND PATENT APPLICATIONS WITHIN
COMPANY IP DISCLOSE AND CLAIM PATENTABLE SUBJECT MATTER UNDER THE U.S. PATENT
LAWS ENCOMPASSING THE COMPANY’S AND THE SUBSIDIARIES’ EXISTING PRODUCTS AND
PRODUCTS UNDER DEVELOPMENT.  THE COMPANY AND THE SUBSIDIARIES ARE (WITH RESPECT
TO COMPANY IP LICENSED BY THE COMPANY OR A SUBSIDIARY, TO THE EXTENT THE COMPANY
OR A SUBSIDIARY IS OBLIGATED OR HAS THE RIGHT TO DO SO (AND IS EXERCISING SUCH
PROSECUTION RIGHTS) PURSUANT TO ANY AGREEMENT RELATING TO

 

29

--------------------------------------------------------------------------------


 

COMPANY IP) DILIGENTLY PROSECUTING CLAIMS IN THE PENDING PATENT APPLICATIONS
WITHIN COMPANY IP CLAIMING EXISTING PRODUCTS AND PRODUCTS CURRENTLY UNDER
DEVELOPMENT.  TO THE KNOWLEDGE OF THE COMPANY, EACH OTHER PARTY TO ANY SUCH
AGREEMENT RELATING TO COMPANY IP THAT IS OBLIGATED TO PROSECUTE CLAIMS IS
DILIGENTLY PROSECUTING SUCH CLAIMS.  TO THE KNOWLEDGE OF THE COMPANY, EACH OF
THESE PENDING PATENT APPLICATIONS WAS PROPERLY FILED AND IS BEING DILIGENTLY
PROSECUTED.  TO THE KNOWLEDGE OF THE COMPANY, AND EXCEPT FOR THE IDENTIFIED IP,
THERE ARE NO ISSUED PATENTS OR PENDING APPLICATIONS THAT COULD ISSUE AS PATENTS
THAT WOULD DOMINATE OR INTERFERE WITH ANY PENDING APPLICATION CLAIMING ANY OF
THE COMPANY’S OR THE SUBSIDIARIES’ EXISTING PRODUCTS.

 


(I)                                     TO THE KNOWLEDGE OF THE COMPANY, NO
PERSON HAS INFRINGED, MISAPPROPRIATED OR OTHERWISE VIOLATED, AND NO PERSON IS
CURRENTLY INFRINGING, MISAPPROPRIATING, OR OTHERWISE VIOLATING, ANY COMPANY IP. 
SCHEDULE 3.12(I) ACCURATELY IDENTIFIES EACH LETTER OR OTHER WRITTEN, ELECTRONIC
OR OTHER COMMUNICATION OR CORRESPONDENCE THAT HAS BEEN SENT OR OTHERWISE
DELIVERED IN THE LAST 24 MONTHS BY OR TO THE COMPANY OR A SUBSIDIARY OR ANY
REPRESENTATIVE OF THE COMPANY REGARDING ANY ACTUAL, ALLEGED, OR SUSPECTED
INFRINGEMENT OR MISAPPROPRIATION OF ANY COMPANY IP, AND PROVIDES A BRIEF
DESCRIPTION OF THE CURRENT STATUS OF THE MATTER REFERRED TO IN SUCH LETTER,
COMMUNICATION, OR CORRESPONDENCE.


 


(J)                                     TO THE KNOWLEDGE OF THE COMPANY, NEITHER
THE COMPANY NOR ANY SUBSIDIARY HAS INFRINGED (WHETHER DIRECT, CONTRIBUTORY OR
INDUCED), MISAPPROPRIATED OR OTHERWISE VIOLATED ANY INTELLECTUAL PROPERTY RIGHT
OF ANY OTHER PERSON.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING:


 

(I)                                     EXCEPT AS SET FORTH ON SCHEDULE
3.12(J)(I) AND EXCEPT WITH RESPECT TO THE IDENTIFIED IP, TO THE KNOWLEDGE OF THE
COMPANY, NO PRODUCT OR SERVICE THAT (A) HAS BEEN, OR IS BEING, DEVELOPED, (B) IS
THE SUBJECT OF AN INVESTIGATIONAL NEW DRUG OR HUMAN CLINICAL TRIAL OR (C) IS
BEING CURRENTLY, OR IS CONTEMPLATED TO BE, SOLD BY THE COMPANY OR A SUBSIDIARY,
INFRINGES, MISAPPROPRIATES OR OTHERWISE VIOLATES THE INTELLECTUAL PROPERTY
RIGHTS OF ANY OTHER PERSON AND, TO THE KNOWLEDGE OF THE COMPANY, NO PROCESS OR
KNOW-HOW USED OR CURRENTLY CONTEMPLATED TO BE USED BY THE COMPANY AND THE
SUBSIDIARIES INFRINGES, MISAPPROPRIATES OR OTHERWISE VIOLATES THE INTELLECTUAL
PROPERTY RIGHTS OF ANY OTHER PERSON.

 

(II)                                  EXCEPT AS SET FORTH IN SCHEDULE
3.12(J)(II): NO INFRINGEMENT, MISAPPROPRIATION, OR SIMILAR CLAIM, SUIT, ACTION,
PROCEEDING OR INVESTIGATION IS PENDING OR, TO THE KNOWLEDGE OF THE COMPANY,
THREATENED AGAINST THE COMPANY, A SUBSIDIARY OR AGAINST ANY OTHER PERSON WHO MAY
BE ENTITLED TO BE INDEMNIFIED, DEFENDED, HELD HARMLESS OR REIMBURSED BY THE
COMPANY WITH RESPECT TO SUCH CLAIM, SUIT, ACTION, PROCEEDING OR INVESTIGATION;
AND NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS RECEIVED ANY NOTICE OR OTHER
WRITTEN OR, TO THE KNOWLEDGE OF THE COMPANY, ORAL COMMUNICATION RELATING TO ANY
ACTUAL, ALLEGED OR SUSPECTED INFRINGEMENT, MISAPPROPRIATION OR VIOLATION OF ANY
INTELLECTUAL PROPERTY RIGHTS OF ANOTHER PERSON.

 

(III)                               EXCEPT AS DESCRIBED IN SCHEDULE
3.12(J)(III), NEITHER THE COMPANY NOR ANY SUBSIDIARY IS BOUND BY ANY CONTRACT TO
INDEMNIFY, DEFEND, HOLD HARMLESS OR REIMBURSE ANY OTHER PERSON WITH RESPECT TO
ANY INTELLECTUAL PROPERTY INFRINGEMENT, MISAPPROPRIATION, OR SIMILAR CLAIM. 
NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS ASSUMED, OR AGREED TO

 

30

--------------------------------------------------------------------------------


 

DISCHARGE OR OTHERWISE TAKE RESPONSIBILITY FOR, ANY EXISTING OR POTENTIAL
LIABILITY OF ANOTHER PERSON FOR INFRINGEMENT, MISAPPROPRIATION OR VIOLATION OF
ANY INTELLECTUAL PROPERTY RIGHT.

 


(K)                                  TO THE KNOWLEDGE OF THE COMPANY, NO CLAIM,
SUIT, ACTION, PROCEEDING OR INVESTIGATION INVOLVING ANY INTELLECTUAL PROPERTY
LICENSED TO THE COMPANY IS PENDING OR HAS BEEN THREATENED.


 


(L)                                     SCHEDULE 3.12(L) CONTAINS A COMPLETE AND
ACCURATE LIST AND SUMMARY DESCRIPTION OF ALL MARKS.


 

(I)                                     EXCEPT AS SET FORTH IN SCHEDULE 3.12(L),
ALL MARKS HAVE BEEN REGISTERED WITH THE U.S. PATENT AND TRADEMARK OFFICE, ARE
CURRENTLY IN COMPLIANCE WITH ALL FORMAL LEGAL REQUIREMENTS (INCLUDING THE TIMELY
POST-REGISTRATION FILING OF AFFIDAVITS OF USE AND INCONTESTABILITY AND RENEWAL
APPLICATIONS), ARE VALID AND ENFORCEABLE.

 

(II)                                  NO MARK HAS BEEN OR IS NOW INVOLVED IN ANY
OPPOSITION, INVALIDATION OR CANCELLATION CLAIM, SUIT, ACTION, PROCEEDING OR
INVESTIGATION AND, TO THE KNOWLEDGE OF THE COMPANY, NO SUCH ACTION IS THREATENED
WITH RESPECT TO ANY OF THE MARKS.

 

(III)                               TO THE KNOWLEDGE OF THE COMPANY, THERE IS NO
POTENTIALLY INTERFERING TRADEMARK OR TRADEMARK APPLICATION OF ANY OTHER PERSON.

 

(IV)                              EXCEPT AS SET FORTH IN SCHEDULE 3.12(L), NO
MARK IS INFRINGED OR HAS BEEN CHALLENGED OR THREATENED IN ANY WAY AND, TO THE
KNOWLEDGE OF THE COMPANY, NONE OF THE MARKS USED BY THE COMPANY OR ANY
SUBSIDIARY INFRINGES OR IS ALLEGED TO INFRINGE ANY TRADE NAME, TRADEMARK OR
SERVICE MARK OF ANY OTHER PERSON.

 

(V)                                 ALL PRODUCTS AND MATERIALS CONTAINING A MARK
BEAR THE PROPER FEDERAL REGISTRATION NOTICE WHERE PERMITTED BY REQUIREMENTS OF
LAWS.

 


(M)                               THE COMPANY AND THE SUBSIDIARIES DO NOT HAVE
AN OWNERSHIP INTEREST IN ANY REGISTERED COPYRIGHTS.


 


(N)                                 NEITHER THE EXECUTION, DELIVERY, OR
PERFORMANCE OF THIS AGREEMENT, THE COMPANY ANCILLARY AGREEMENTS OR THE MERGER
AGREEMENT NOR THE CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, THE COMPANY ANCILLARY AGREEMENTS OR THE MERGER AGREEMENT WILL, WITH
OR WITHOUT NOTICE OR LAPSE OF TIME, RESULT IN, OR GIVE ANY OTHER PERSON THE
RIGHT OR OPTION TO CAUSE OR DECLARE, (I) A LOSS OF, OR ENCUMBRANCE ON, ANY
COMPANY IP, (II) A BREACH BY THE COMPANY OR A SUBSIDIARY OF ANY LICENSE
AGREEMENT LISTED OR REQUIRED TO BE LISTED IN SCHEDULE 3.12(F), (III) THE
RELEASE, DISCLOSURE OR DELIVERY OF ANY COMPANY IP BY OR TO ANY ESCROW AGENT OR
OTHER PERSON OR (IV) THE GRANT, ASSIGNMENT, OR TRANSFER TO ANY OTHER PERSON OF
ANY LICENSE OR OTHER RIGHT OR INTEREST UNDER, TO, OR IN ANY OF THE COMPANY IP.


 


(O)                                 [**]


 


3.13.                        INVENTORIES.  THE COMPANY HAS NO INVENTORIES (AS
THAT TERM IS USED FOR PURPOSES OF U.S. GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES).

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

31

--------------------------------------------------------------------------------



 


3.14.                        TITLE TO PROPERTY.  THE COMPANY OR A SUBSIDIARY HAS
GOOD AND MARKETABLE TITLE TO ALL OF THE ASSETS REFLECTED ON THE BALANCE SHEET AS
BEING OWNED BY THE COMPANY OR A SUBSIDIARY, FREE AND CLEAR OF ALL ENCUMBRANCES,
EXCEPT FOR PERMITTED ENCUMBRANCES AND EXCEPT AS SET FORTH IN SCHEDULE 3.14.


 


3.15.                        EMPLOYEES AND RELATED AGREEMENTS; ERISA.  (A)  SET
FORTH IN SCHEDULE 3.15(A) IS A TRUE AND COMPLETE LIST OF EACH “EMPLOYEE PENSION
BENEFIT PLAN” (AS SUCH TERM IS DEFINED IN SECTION 3(2) OF ERISA) MAINTAINED BY
THE COMPANY, A SUBSIDIARY OR AN ERISA AFFILIATE (DEFINED IN PARAGRAPH
(F) BELOW), OR WITH RESPECT TO WHICH THE COMPANY, A SUBSIDIARY OR AN ERISA
AFFILIATE IS OR WILL BE REQUIRED TO MAKE ANY PAYMENT, OR WHICH PROVIDES OR WILL
PROVIDE BENEFITS TO PRESENT OR PRIOR EMPLOYEES OF THE COMPANY, A SUBSIDIARY OR
AN ERISA AFFILIATE DUE TO SUCH EMPLOYMENT (THE “PENSION PLANS”).  SET FORTH IN
SCHEDULE 3.15(A) IS A TRUE AND COMPLETE LIST OF EACH “EMPLOYEE WELFARE BENEFIT
PLAN” (AS SUCH TERM IS DEFINED IN SECTION 3(1) OF ERISA) MAINTAINED BY THE
COMPANY OR A SUBSIDIARY, OR WITH RESPECT TO WHICH THE COMPANY OR A SUBSIDIARY IS
OR WILL BE REQUIRED TO MAKE ANY PAYMENT, OR WHICH PROVIDES OR WILL PROVIDE
BENEFITS TO PRESENT OR PRIOR EMPLOYEES OF THE COMPANY OR A SUBSIDIARY DUE TO
SUCH EMPLOYMENT (THE “WELFARE PLANS”) (THE PENSION PLANS AND WELFARE PLANS BEING
THE “ERISA BENEFIT PLANS”).  NONE OF THE COMPANY, ANY SUBSIDIARY OR ANY ERISA
AFFILIATE HAS EVER MAINTAINED, CONTRIBUTED TO OR HAS ANY POTENTIAL LIABILITY
WITH RESPECT TO ANY “EMPLOYEE PENSION BENEFIT PLAN” (AS SUCH TERM IS DEFINED IN
SECTION 3(2) OF ERISA) THAT IS OR HAS EVER BEEN SUBJECT TO SECTION 302 OF ERISA
(INCLUDING ANY DEFINED BENEFIT PLAN WITHIN THE MEANING OF SECTION 3(35) OF ERISA
AND ANY MULTIEMPLOYER PLAN WITHIN THE MEANING OF 3(37) OF ERISA).


 


(B)                                 OTHER THAN THOSE LISTED IN SCHEDULE 3.15(A),
SET FORTH IN SCHEDULE 3.15(B) IS A TRUE AND COMPLETE LIST OF EACH OF THE
FOLLOWING TO WHICH THE COMPANY OR A SUBSIDIARY IS A PARTY OR WITH RESPECT TO
WHICH IT IS OR WILL BE REQUIRED TO MAKE ANY PAYMENT (THE “NON-ERISA
COMMITMENTS”):


 

(I)                                     EACH RETIREMENT, SAVINGS, PROFIT
SHARING, DEFERRED COMPENSATION, SEVERANCE, STOCK OWNERSHIP, STOCK PURCHASE,
STOCK OPTION, PERFORMANCE, BONUS, INCENTIVE, VACATION OR HOLIDAY PAY,
HOSPITALIZATION OR OTHER MEDICAL, DISABILITY, LIFE OR OTHER INSURANCE, OR OTHER
WELFARE, BENEFIT OR FRINGE BENEFIT PLAN, POLICY, TRUST, UNDERSTANDING OR
ARRANGEMENT OF ANY KIND, WHETHER WRITTEN OR ORAL; AND

 

(II)                                  EACH AGREEMENT, UNDERSTANDING OR
ARRANGEMENT, WHETHER WRITTEN OR ORAL, WITH OR FOR THE BENEFIT OF ANY PRESENT OR
PRIOR OFFICER, DIRECTOR, EMPLOYEE AGENT OR CONSULTANT (INCLUDING EACH
EMPLOYMENT, COMPENSATION, DEFERRED COMPENSATION, SEVERANCE OR CONSULTING
AGREEMENT OR ARRANGEMENT, CONFIDENTIALITY AGREEMENT, COVENANT NOT TO COMPETE AND
ANY AGREEMENT OR ARRANGEMENT ASSOCIATED WITH A CHANGE IN OWNERSHIP OR CONTROL OF
THE COMPANY OR A SUBSIDIARY, BUT EXCLUDING EMPLOYMENT AGREEMENTS TERMINABLE BY
THE COMPANY OR SUCH SUBSIDIARY WITHOUT PREMIUM OR PENALTY ON NOTICE OF THIRTY
(30) DAYS OR LESS UNDER WHICH THE ONLY MONETARY OBLIGATION OF THE COMPANY OR
SUCH SUBSIDIARY IS TO MAKE CURRENT WAGE OR SALARY PAYMENTS AND PROVIDE CURRENT
FRINGE BENEFITS).

 

The Company has delivered or made available to Optionee correct and complete
copies of (i) all written Non-ERISA Commitments and (ii) all insurance and
annuity policies and contracts and

 

32

--------------------------------------------------------------------------------


 

other documents relevant to any Non-ERISA Commitment.  Schedule 3.15(b) contains
a complete and accurate description of all material oral Non-ERISA Commitments
as of the date of this Agreement.  Except as disclosed in Schedule 3.15(a) or
Schedule 3.15(b), none of the ERISA Benefit Plans or the Non-ERISA Commitments
is subject to the law of any jurisdiction outside of the United States.

 


(C)                                  THE COMPANY HAS DELIVERED OR MADE AVAILABLE
TO OPTIONEE WITH RESPECT TO EACH ERISA BENEFIT PLAN CORRECT AND COMPLETE COPIES,
WHERE APPLICABLE, OF (I) ALL PLAN DOCUMENTS AND AMENDMENTS THERETO, TRUST
AGREEMENTS AND AMENDMENTS THERETO AND INSURANCE AND ANNUITY CONTRACTS AND
POLICIES, (II) THE CURRENT SUMMARY PLAN DESCRIPTION, (III) THE ANNUAL REPORTS
(FORM 5500 SERIES) AND ACCOMPANYING SCHEDULES, AS FILED, FOR ALL COMPLETED PLAN
YEARS FOR WHICH SUCH REPORTS HAVE BEEN FILED, (IV) THE FINANCIAL STATEMENTS FOR
ALL COMPLETED PLAN YEARS FOR WHICH SUCH STATEMENTS HAVE BEEN PREPARED, (V) THE
ACTUARIAL REPORTS FOR ALL COMPLETED PLAN YEARS FOR WHICH SUCH REPORTS EXIST,
(VI) THE MOST RECENT DETERMINATION LETTER ISSUED BY THE IRS AND (VII) ALL
CORRESPONDENCE WITH THE IRS, DEPARTMENT OF LABOR AND PENSION BENEFIT GUARANTY
CORPORATION CONCERNING ANY CONTROVERSY SINCE THE INCEPTION OF THE COMPANY OR ANY
SUBSIDIARY.  EACH REPORT DESCRIBED IN CLAUSE (V) OF THE PRECEDING SENTENCE
ACCURATELY DESCRIBES THE FUNDED STATUS OF THE PLAN TO WHICH IT RELATES, AND
SUBSEQUENT TO THE DATE OF SUCH REPORT THERE HAS BEEN NO ADVERSE CHANGE IN THE
FUNDING STATUS OR FINANCIAL CONDITION OF SUCH PLAN.  EACH ERISA BENEFIT PLAN
LISTED IN SCHEDULE 3.15(A) WHICH IS INTENDED TO QUALIFY UNDER SECTION 401(A) OF
THE CODE HAS RECEIVED A FAVORABLE DETERMINATION LETTER FROM THE IRS THAT SUCH
ERISA BENEFIT PLAN IS SO QUALIFIED UNDER THE CODE, AND NO CIRCUMSTANCE EXISTS
WHICH MIGHT CAUSE SUCH ERISA BENEFIT PLAN TO CEASE BEING SO QUALIFIED.  THERE IS
NO PENDING OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED ACTION, SUIT OR CLAIM
IN RESPECT OF ANY OF THE ERISA BENEFIT PLANS OR THE ASSETS OF SUCH ERISA BENEFIT
PLANS OTHER THAN ROUTINE CLAIMS FOR BENEFITS IN THE ORDINARY COURSE OF
BUSINESS.  EXCEPT AS SET FORTH IN SCHEDULE 3.15(C), EACH OF THE ERISA BENEFIT
PLANS (I) HAS BEEN ADMINISTERED IN ACCORDANCE WITH ITS TERMS IN ALL MATERIAL
RESPECTS AND (II) COMPLIES IN FORM, AND HAS BEEN ADMINISTERED IN ACCORDANCE, IN
ALL MATERIAL RESPECTS, WITH THE REQUIREMENTS OF ERISA AND, WHERE APPLICABLE, THE
CODE, AND THERE HAS BEEN NO NOTICE ISSUED BY ANY GOVERNMENTAL AUTHORITY
QUESTIONING OR CHALLENGING SUCH COMPLIANCE.  EXCEPT AS SET FORTH IN SCHEDULE
3.15(C), THE COMPANY, EACH SUBSIDIARY AND EACH ERISA AFFILIATE HAS COMPLIED, IN
ALL MATERIAL RESPECTS, WITH THE HEALTH CARE CONTINUATION REQUIREMENTS OF PART 6
OF TITLE I OF ERISA.  EXCEPT AS SET FORTH IN SCHEDULE 3.15(C), NEITHER THE
COMPANY NOR ANY SUBSIDIARY HAS ANY OBLIGATION UNDER ANY ERISA BENEFIT PLANS OR
OTHERWISE TO PROVIDE HEALTH OR OTHER WELFARE BENEFITS TO ANY PRIOR EMPLOYEES OR
ANY OTHER PERSON, EXCEPT AS REQUIRED BY PART 6 OF TITLE I OF ERISA.  EXCEPT AS
DISCLOSED IN SCHEDULE 3.15(C), (1) THE CONSUMMATION OF THE TRANSACTION
CONTEMPLATED BY THIS AGREEMENT AND THE MERGER AGREEMENT (EITHER ALONE OR IN
CONNECTION WITH ANOTHER EVENT) WILL NOT RESULT IN AN INCREASE IN THE AMOUNT OF
COMPENSATION OR BENEFITS OR ACCELERATE THE VESTING OR TIMING OF PAYMENT OF ANY
COMPENSATION OR BENEFITS PAYABLE TO OR IN RESPECT OF ANY PARTICIPANT, (2) NO
AMOUNTS WILL BECOME PAYABLE FOR WHICH OPTIONEE WILL BEAR ANY LIABILITY AND
(3) NO PAYMENT WILL BE REQUIRED PURSUANT TO ANY ERISA BENEFIT PLAN WHICH IS NOT
DEDUCTIBLE UNDER SECTION 162(M) OF THE CODE.  THE COMPANY AND THE SUBSIDIARIES
ARE IN COMPLIANCE WITH THE REQUIREMENTS OF THE WORKERS ADJUSTMENT AND RETRAINING
NOTIFICATION ACT (“WARN”) AND HAVE NO MATERIAL LIABILITIES PURSUANT TO WARN,
EXCEPT FOR SUCH FAILURES TO COMPLY THAT WOULD NOT INDIVIDUALLY OR IN THE
AGGREGATE HAVE A MATERIAL ADVERSE EFFECT.

 

33

--------------------------------------------------------------------------------



 


(D)                                 THE COMPANY AND THE SUBSIDIARIES HAVE NO
LIABILITY OF ANY KIND WHATSOEVER, WHETHER DIRECT, INDIRECT, CONTINGENT OR
OTHERWISE, (I) ON ACCOUNT OF ANY MATERIAL VIOLATION OF THE HEALTH CARE
REQUIREMENTS OF PART 6 OF TITLE I OF ERISA OR SECTION 4980B OF THE CODE,
(II) UNDER SECTION 502(I) OR SECTION 502(L) OF ERISA OR SECTION 4975 OF THE
CODE, (III) UNDER SECTION 302 OF ERISA OR SECTION 412 OF THE CODE OR (IV) UNDER
TITLE IV OF ERISA.


 


(E)                                  EXCEPT AS SET FORTH IN SCHEDULE 3.15(E),
ALL ERISA BENEFIT PLANS AND NON-ERISA COMMITMENTS SUBJECT TO SECTION 409A OF THE
CODE ARE IN COMPLIANCE WITH THE CURRENTLY APPLICABLE REQUIREMENTS OF
SECTION 409A AND THE REGULATIONS, RULINGS AND NOTICES THEREUNDER.


 


(F)                                    SCHEDULE 3.15(F) CONTAINS:  (I) A LIST OF
ALL EMPLOYEES OR COMMISSION SALESPERSONS OF THE COMPANY AND THE SUBSIDIARIES;
(II) THE CURRENT ANNUAL COMPENSATION OF, AND A DESCRIPTION OF THE FRINGE
BENEFITS (OTHER THAN THOSE GENERALLY AVAILABLE TO EMPLOYEES OF THE COMPANY AND
THE SUBSIDIARIES) PROVIDED BY THE COMPANY AND THE SUBSIDIARIES TO, ANY SUCH
EMPLOYEES OR COMMISSION SALESPERSONS; (III) A LIST OF ALL PRESENT OR FORMER
EMPLOYEES OR COMMISSION SALESPERSONS OF THE COMPANY AND THE SUBSIDIARIES PAID IN
EXCESS OF $100,000 IN CALENDAR YEAR 2008 WHO HAVE TERMINATED OR GIVEN NOTICE OF
THEIR INTENTION TO TERMINATE THEIR RELATIONSHIP WITH THE COMPANY AND THE
SUBSIDIARIES; AND (IV) A LIST OF ANY INCREASE, EFFECTIVE AFTER DECEMBER 31,
2008, IN THE RATE OF COMPENSATION OF ANY EMPLOYEES OR COMMISSION SALESPERSONS IF
SUCH INCREASE EXCEEDS 5% OF THE PREVIOUS ANNUAL SALARY OF SUCH EMPLOYEE OR
COMMISSION SALESPERSON.


 


(G)                                 FOR PURPOSES OF THIS AGREEMENT, “ERISA
AFFILIATE” MEANS:  (I) ANY CORPORATION WHICH AT ANY TIME ON OR BEFORE THE DATE
HEREOF IS OR WAS A MEMBER OF THE SAME CONTROLLED GROUP OF CORPORATIONS (WITHIN
THE MEANING OF SECTION 414(B) OF THE CODE) AS THE COMPANY; (II) ANY PARTNERSHIP,
TRADE OR BUSINESS (WHETHER OR NOT INCORPORATED) WHICH AT ANY TIME ON OR BEFORE
THE DATE HEREOF IS OR WAS UNDER COMMON CONTROL (WITHIN MEANING OF
SECTION 414(C) OF THE CODE) WITH THE COMPANY; AND (III) ANY ENTITY WHICH AT ANY
TIME ON OR BEFORE THE DATE HEREOF IS OR WAS A MEMBER OF THE SAME AFFILIATED
SERVICE GROUP (WITHIN THE MEANING  OF SECTION 414(M) OF THE CODE) AS EITHER THE
COMPANY, ANY CORPORATION DESCRIBED IN CLAUSE (I) OF THIS PARAGRAPH OR ANY
PARTNERSHIP, TRADE OR BUSINESS DESCRIBED IN CLAUSE (II) OF THIS PARAGRAPH.


 


3.16.                        EMPLOYEE RELATIONS.  EXCEPT AS SET FORTH IN
SCHEDULE 3.16, THE COMPANY AND THE SUBSIDIARIES HAVE COMPLIED IN ALL MATERIAL
RESPECTS WITH ALL APPLICABLE REQUIREMENTS OF LAWS RELATING TO PRICES, WAGES,
HOURS, DISCRIMINATION IN EMPLOYMENT AND COLLECTIVE BARGAINING AND TO THE
OPERATION OF THEIR BUSINESS AND ARE NOT LIABLE FOR ANY ARREARS OF WAGES OR ANY
TAXES OR PENALTIES FOR FAILURE TO COMPLY WITH ANY OF THE FOREGOING.  THE COMPANY
BELIEVES THAT ITS RELATIONS WITH ITS EMPLOYEES ARE SATISFACTORY.  NEITHER THE
COMPANY NOR ANY SUBSIDIARY IS A PARTY TO, AND IS NOT, TO THE KNOWLEDGE OF THE
COMPANY, THREATENED WITH, ANY DISPUTE OR CONTROVERSY WITH A UNION OR WITH
RESPECT TO UNIONIZATION OR COLLECTIVE BARGAINING INVOLVING ITS EMPLOYEES.  NO
UNION ORGANIZING OR ELECTION ACTIVITIES INVOLVING ANY EMPLOYEES OF THE COMPANY
AND THE SUBSIDIARIES HAVE OCCURRED SINCE JANUARY 1, 2007 OR, TO THE KNOWLEDGE OF
THE COMPANY, ARE THREATENED AS OF THE DATE HEREOF.


 


3.17.                        CONTRACTS.  EXCEPT AS SET FORTH IN SCHEDULE 3.17 OR
ANY OTHER SCHEDULE HERETO, NEITHER THE COMPANY NOR ANY SUBSIDIARY IS A PARTY TO
OR BOUND BY:


 

(I)                                     ANY CONTRACT FOR THE PURCHASE OR SALE OF
REAL PROPERTY;

 

34

--------------------------------------------------------------------------------


 

(II)                                  ANY CONTRACT FOR THE PURCHASE OF SERVICES,
MATERIALS, SUPPLIES OR EQUIPMENT WHICH INVOLVED THE PAYMENT OF MORE THAN
$150,000 IN 2008, WHICH THE COMPANY REASONABLY ANTICIPATES WILL INVOLVE THE
PAYMENT OF MORE THAN $150,000 IN 2009 OR WHICH THE COMPANY REASONABLY
ANTICIPATES WILL INVOLVE THE PAYMENT OF MORE THAN $150,000 IN ANY YEAR AFTER
DECEMBER 31, 2009;

 

(III)                               ANY CONTRACT FOR THE SALE OF GOODS OR
SERVICES WHICH INVOLVED THE PAYMENT OF MORE THAN $150,000 IN 2008, WHICH THE
COMPANY REASONABLY ANTICIPATES WILL INVOLVE THE PAYMENT OF MORE THAN $150,000 IN
2009 OR WHICH THE COMPANY REASONABLY ANTICIPATES WILL INVOLVE THE PAYMENT OF
MORE THAN $150,000 IN ANY YEAR AFTER DECEMBER 31, 2009;

 

(IV)                              ANY CONTRACT FOR THE PURCHASE, LICENSING OR
DEVELOPMENT OF SOFTWARE, OTHER THAN “SHRINK WRAP” OR “CLICK WRAP” SOFTWARE
LICENSES OBTAINED IN THE ORDINARY COURSE OF BUSINESS;

 

(V)                                 ANY CONSIGNMENT, DISTRIBUTOR, DEALER,
MANUFACTURERS REPRESENTATIVE, SALES AGENCY, ADVERTISING REPRESENTATIVE OR
ADVERTISING OR PUBLIC RELATIONS CONTRACT WHICH INVOLVED THE PAYMENT OF MORE THAN
$50,000 IN 2008, WHICH THE COMPANY REASONABLY ANTICIPATES WILL INVOLVE THE
PAYMENT OF MORE THAN $50,000 IN 2009 OR WHICH THE COMPANY REASONABLY ANTICIPATES
WILL INVOLVE THE PAYMENT OF MORE THAN $50,000 IN ANY YEAR AFTER DECEMBER 31,
2009;

 

(VI)                              ANY AGREEMENT, INSTRUMENT OR NOTE WHICH
PROVIDES FOR, OR RELATES TO, THE INCURRENCE BY THE COMPANY OR A SUBSIDIARY OF
INDEBTEDNESS (INCLUDING ANY DERIVATIVE FINANCIAL INSTRUMENT, HEDGE OR SWAP
ENTERED INTO FOR THE PURPOSE OF MANAGING THE INTEREST RATE AND/OR FOREIGN
EXCHANGE RISK ASSOCIATED WITH ITS FINANCING);

 

(VII)                           ANY GUARANTEE OF THE OBLIGATIONS OF CUSTOMERS,
SUPPLIERS, OFFICERS, DIRECTORS, EMPLOYEES, AFFILIATES OR OTHERS;

 

(VIII)                        ANY CONTRACT WHICH LIMITS OR RESTRICTS WHERE THE
COMPANY OR A SUBSIDIARY MAY CONDUCT THEIR BUSINESS OR THE TYPE OR LINE OF
BUSINESS IN WHICH THE COMPANY OR ANY SUBSIDIARY MAY ENGAGE;

 

(IX)                                ANY CONTRACT UNDER WHICH THE COMPANY OR A
SUBSIDIARY HAS ADVANCED OR LOANED, OR AGREED TO ADVANCE OR LOAN, ANY OTHER
PERSON AMOUNTS THAT IN THE AGGREGATE EXCEED $25,000, EXCLUDING ADVANCES TO
EMPLOYEES FOR REASONABLE TRAVEL AND OTHER BUSINESS EXPENSES INCURRED IN THE
ORDINARY COURSE OF BUSINESS;

 

(X)                                   ANY PARTNERSHIP, JOINT VENTURE OR OTHER
SIMILAR ARRANGEMENT OR AGREEMENT INVOLVING A SHARING OF PROFITS OR LOSSES;

 

(XI)                                ANY CONTRACT NOT MADE IN THE ORDINARY COURSE
WHICH INVOLVED THE PAYMENT OF MORE THAN $150,000 IN 2008, WHICH THE COMPANY
REASONABLY ANTICIPATES WILL INVOLVE THE PAYMENT OF MORE THAN $150,000 IN 2009 OR
WHICH THE COMPANY REASONABLY ANTICIPATES WILL INVOLVE THE PAYMENT OF MORE THAN
$150,000 IN ANY YEAR AFTER DECEMBER 31, 2009; OR

 

35

--------------------------------------------------------------------------------


 

(XII)                             ANY OTHER CONTRACT, AGREEMENT, COMMITMENT,
UNDERSTANDING OR INSTRUMENT WHICH IS MATERIAL TO THE COMPANY AND THE
SUBSIDIARIES, TAKEN AS A WHOLE.

 


3.18.                        STATUS OF CONTRACTS.  EXCEPT AS SET FORTH IN
SCHEDULE 3.18 OR IN ANY OTHER SCHEDULE HERETO, EACH OF THE LEASES, CONTRACTS AND
OTHER AGREEMENTS LISTED IN SCHEDULES 3.10(B), 3.11(B), 3.12(E), 3.12(F),
3.12(J), 3.15(B) AND 3.17 (COLLECTIVELY, THE “COMPANY AGREEMENTS”) CONSTITUTES A
VALID AND BINDING OBLIGATION OF THE COMPANY OR SUBSIDIARY PARTY THERETO AND, TO
THE KNOWLEDGE OF THE COMPANY, EACH OTHER PARTY THERETO, AND IS IN FULL FORCE AND
EFFECT AND (EXCEPT AS SET FORTH IN SCHEDULE 3.3 AND EXCEPT FOR THOSE COMPANY
AGREEMENTS WHICH BY THEIR TERMS WILL EXPIRE PRIOR TO THE OPTION TERMINATION DATE
OR ARE OTHERWISE TERMINATED PRIOR TO THE OPTION TERMINATION DATE IN ACCORDANCE
WITH THE PROVISIONS THEREOF) WILL CONTINUE IN FULL FORCE AND EFFECT AFTER THE
DATE HEREOF AND AFTER THE EXERCISE OF THE OPTION AND THE CONSUMMATION OF THE
MERGER, IN EACH CASE WITHOUT BREACHING THE TERMS THEREOF OR RESULTING IN THE
FORFEITURE OR IMPAIRMENT OF ANY RIGHTS THEREUNDER AND WITHOUT THE CONSENT,
APPROVAL OR ACT OF, OR THE MAKING OF ANY FILING WITH, ANY OTHER PARTY.  THE
COMPANY OR A SUBSIDIARY HAS FULFILLED AND PERFORMED IN ALL MATERIAL RESPECTS ITS
OBLIGATIONS UNDER EACH OF THE COMPANY AGREEMENTS, AND NEITHER THE COMPANY NOR
ANY SUBSIDIARY IS IN, OR, TO THE KNOWLEDGE OF THE COMPANY, ALLEGED TO BE IN,
BREACH OR DEFAULT UNDER, NOR IS THERE OR, TO THE KNOWLEDGE OF THE COMPANY, IS
THERE ALLEGED TO BE ANY BASIS FOR TERMINATION OF, ANY OF THE COMPANY AGREEMENTS
AND, TO THE KNOWLEDGE OF THE COMPANY, NO OTHER PARTY TO ANY OF THE COMPANY
AGREEMENTS HAS BREACHED OR DEFAULTED THEREUNDER, AND NO EVENT HAS OCCURRED AND
NO CONDITION OR STATE OF FACTS EXISTS WHICH, WITH THE PASSAGE OF TIME OR THE
GIVING OF NOTICE OR BOTH, WOULD CONSTITUTE SUCH A DEFAULT OR BREACH BY THE
COMPANY, ANY SUBSIDIARY OR, TO THE KNOWLEDGE OF THE COMPANY, ANY SUCH OTHER
PARTY.  EXCEPT AS SET FORTH IN SCHEDULE 3.18, NEITHER THE COMPANY NOR ANY
SUBSIDIARY IS CURRENTLY RENEGOTIATING ANY OF THE COMPANY AGREEMENTS OR PAYING
LIQUIDATED DAMAGES IN LIEU OF PERFORMANCE THEREUNDER.  COMPLETE AND CORRECT
COPIES OF EACH OF THE COMPANY AGREEMENTS, INCLUDING ALL AMENDMENTS, EXHIBITS AND
SCHEDULES THERETO, HAVE HERETOFORE BEEN DELIVERED OR MADE AVAILABLE TO OPTIONEE.


 


3.19.                        NO VIOLATION OR LITIGATION.  EXCEPT AS SET FORTH IN
SCHEDULE 3.19:


 

(I)                                     THE ASSETS AND PROPERTIES OF THE COMPANY
AND THE SUBSIDIARIES AND THEIR USES COMPLY IN ALL MATERIAL RESPECTS WITH ALL
APPLICABLE REQUIREMENTS OF LAWS AND COURT ORDERS (WHICH COURT ORDERS ARE LISTED
IN SCHEDULE 3.19) TO WHICH THE COMPANY OR A SUBSIDIARY IS SUBJECT OR A PARTY;

 

(II)                                  THE COMPANY AND THE SUBSIDIARIES HAVE
COMPLIED IN ALL MATERIAL RESPECTS WITH ALL REQUIREMENTS OF LAWS AND COURT ORDERS
WHICH ARE APPLICABLE TO THE ASSETS, PROPERTIES AND BUSINESS OF THE COMPANY AND
THE SUBSIDIARIES;

 

(III)                               THERE ARE NO LAWSUITS, CLAIMS, SUITS,
PROCEEDINGS OR INVESTIGATIONS PENDING OR, TO THE KNOWLEDGE OF THE COMPANY,
THREATENED AGAINST THE COMPANY, A SUBSIDIARY OR THEIR ASSETS, PROPERTIES,
BUSINESS OR EMPLOYEES (IN THEIR CAPACITIES AS SUCH) NOR, TO THE KNOWLEDGE OF THE
COMPANY, IS THERE ANY BASIS FOR ANY OF THE SAME, AND THERE ARE NO LAWSUITS,
CLAIMS OR PROCEEDINGS PENDING IN WHICH THE COMPANY OR A SUBSIDIARY IS THE
PLAINTIFF OR CLAIMANT; AND

 

36

--------------------------------------------------------------------------------


 

(IV)                              THERE IS NO ACTION, SUIT OR PROCEEDING PENDING
OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED WHICH QUESTIONS THE LEGALITY OR
PROPRIETY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE MERGER
AGREEMENT.

 


3.20.                        ENVIRONMENTAL MATTERS.    EXCEPT AS SET FORTH IN
SCHEDULE 3.20:


 

(I)                                     THE PAST AND PRESENT OPERATIONS OF THE
COMPANY AND THE SUBSIDIARIES HAVE COMPLIED AND ARE IN COMPLIANCE IN ALL MATERIAL
RESPECTS WITH ALL APPLICABLE ENVIRONMENTAL LAWS;

 

(II)                                  THE COMPANY AND THE SUBSIDIARIES HAVE
OBTAINED ALL ENVIRONMENTAL, HEALTH AND SAFETY GOVERNMENTAL PERMITS NECESSARY FOR
THE OPERATION OF THEIR BUSINESS IN ALL MATERIAL RESPECTS, AND ALL SUCH
GOVERNMENTAL PERMITS ARE IN GOOD STANDING AND THE COMPANY AND THE SUBSIDIARIES
ARE IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL TERMS AND CONDITIONS OF SUCH
GOVERNMENTAL PERMITS;

 

(III)                               NONE OF THE COMPANY, ANY SUBSIDIARY OR ANY
OF THE PRESENT COMPANY PROPERTY OR OPERATIONS, OR THE PAST COMPANY PROPERTY OR
OPERATIONS, IS, TO THE KNOWLEDGE OF THE COMPANY, SUBJECT TO ANY ON-GOING
INVESTIGATION BY, ORDER FROM OR AGREEMENT WITH ANY PERSON (INCLUDING ANY PRIOR
OWNER OR OPERATOR OF COMPANY PROPERTY) RESPECTING (A) ANY ENVIRONMENTAL LAW,
(B) ANY REMEDIAL ACTION OR (C) ANY CLAIM OF LOSSES AND EXPENSES ARISING FROM THE
RELEASE OR THREATENED RELEASE OF A CONTAMINANT INTO THE ENVIRONMENT;

 

(IV)                              NEITHER THE COMPANY NOR ANY SUBSIDIARY IS
SUBJECT TO ANY JUDICIAL OR ADMINISTRATIVE PROCEEDING, ORDER, JUDGMENT, DECREE OR
SETTLEMENT ALLEGING OR ADDRESSING A VIOLATION OF OR LIABILITY BY THE COMPANY OR
ANY SUBSIDIARY UNDER ANY ENVIRONMENTAL LAW;

 

(V)                                 NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS:

 

(A)                              REPORTED A RELEASE OF A HAZARDOUS SUBSTANCE
PURSUANT TO SECTION 103(A) OF CERCLA, OR ANY STATE EQUIVALENT;

 

(B)                                FILED A NOTICE PURSUANT TO SECTION 103(C) OF
CERCLA;

 

(C)                                FILED NOTICE PURSUANT TO SECTION 3010 OF RCRA
INDICATING THE GENERATION OF ANY HAZARDOUS WASTE, AS THAT TERM IS DEFINED UNDER
40 C.F.R. PART 261 OR ANY STATE EQUIVALENT; OR

 

(D)                               FILED ANY NOTICE UNDER ANY APPLICABLE
ENVIRONMENTAL LAW REPORTING A SUBSTANTIAL VIOLATION OF ANY APPLICABLE
ENVIRONMENTAL LAW;

 

(VI)                              TO THE KNOWLEDGE OF THE COMPANY, THERE IS NOT
NOW, NOR HAS THERE EVER BEEN, ON OR IN ANY COMPANY PROPERTY:

 

(A)                              ANY TREATMENT, RECYCLING, STORAGE OR DISPOSAL
OF ANY HAZARDOUS WASTE, AS THAT TERM IS DEFINED UNDER 40 C.F.R. PART 261 OR ANY
STATE EQUIVALENT,

 

37

--------------------------------------------------------------------------------


 

THAT REQUIRES OR REQUIRED A GOVERNMENTAL PERMIT PURSUANT TO SECTION 3005 OF
RCRA; OR

 

(B)                                ANY UNDERGROUND STORAGE TANK OR SURFACE
IMPOUNDMENT OR LANDFILL OR WASTE PILE;

 

(VII)                           TO THE KNOWLEDGE OF THE COMPANY, THERE IS NOT
NOW ON OR IN ANY COMPANY PROPERTY ANY POLYCHLORINATED BIPHENYLS USED IN
PIGMENTS, HYDRAULIC OILS, ELECTRICAL TRANSFORMERS OR OTHER EQUIPMENT;

 

(VIII)                        NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS
RECEIVED ANY WRITTEN NOTICE OR CLAIM TO THE EFFECT THAT IT IS OR MAY BE LIABLE
TO ANY PERSON AS A RESULT OF THE RELEASE OR THREATENED RELEASE OF A CONTAMINANT;

 

(IX)                                NO COMPANY PROPERTY HAS BEEN LISTED OR, TO
THE KNOWLEDGE OF THE COMPANY, PROPOSED FOR LISTING ON THE NATIONAL PRIORITIES
LIST PURSUANT TO CERCLA, ON THE COMPREHENSIVE ENVIRONMENTAL RESPONSE,
COMPENSATION AND LIABILITY INFORMATION SYSTEM LIST OR ANY STATE LIST OF SITES
REQUIRING REMEDIAL ACTION;

 

(X)                                   THE COMPANY HAS NOT SENT OR ARRANGED FOR
THE TRANSPORT OF ANY CONTAMINANT TO ANY SITE LISTED ON THE NATIONAL PRIORITIES
LIST PURSUANT TO CERCLA OR THAT OTHERWISE COULD GIVE RISE TO LIABILITY ON THE
PART OF THE COMPANY FOR REMEDIAL ACTION, LOSSES OR EXPENSES;

 

(XI)                                NO ENVIRONMENTAL ENCUMBRANCE HAS ATTACHED TO
ANY COMPANY PROPERTY; AND

 

(XII)                             TO THE KNOWLEDGE OF THE COMPANY, ANY
ASBESTOS-CONTAINING MATERIAL WHICH IS ON OR PART OF ANY COMPANY PROPERTY IS IN
GOOD REPAIR ACCORDING TO THE CURRENT STANDARDS AND PRACTICES GOVERNING SUCH
MATERIAL, AND, TO THE KNOWLEDGE OF THE COMPANY, ITS PRESENCE OR CONDITION DOES
NOT VIOLATE ANY CURRENTLY APPLICABLE ENVIRONMENTAL LAW.

 


3.21.                        INSURANCE.  THE COMPANY AND THE SUBSIDIARIES
MAINTAIN, OWN OR HOLD VALID POLICIES OF WORKERS’ COMPENSATION AND OF INSURANCE
WITH RESPECT TO THEIR ASSETS, PROPERTIES AND BUSINESS OF THE KINDS AND IN THE
AMOUNTS NOT LESS THAN IS CUSTOMARILY MAINTAINED BY COMPANIES OF A SIMILAR STAGE
OF DEVELOPMENT ENGAGED IN THE SAME OR SIMILAR BUSINESS AND SIMILARLY SITUATED,
INCLUDING INSURANCE AGAINST LOSS, DAMAGE, FIRE, THEFT AND PUBLIC LIABILITY. 
SCHEDULE 3.21 SETS FORTH A LIST AND BRIEF DESCRIPTION (INCLUDING NATURE OF
COVERAGE, LIMITS, DEDUCTIBLES, PREMIUMS AND THE LOSS EXPERIENCE FOR THE MOST
RECENT THREE YEARS WITH RESPECT TO EACH TYPE OF COVERAGE) OF ALL SUCH POLICIES
OF INSURANCE MAINTAINED, OWNED OR HELD BY THE COMPANY AND THE SUBSIDIARIES.  THE
COMPANY AND THE SUBSIDIARIES HAVE COMPLIED WITH EACH OF SUCH INSURANCE POLICIES
AND HAVE NOT FAILED TO GIVE ANY NOTICE OF, OR PRESENT ANY, MATERIAL CLAIM
THEREUNDER IN A DUE AND TIMELY MANNER.  THE COMPANY HAS DELIVERED OR MADE
AVAILABLE TO OPTIONEE CORRECT AND COMPLETE COPIES OF THE MOST RECENT INSPECTION
REPORTS, IF ANY, RECEIVED FROM INSURANCE UNDERWRITERS AS TO THE CONDITION OF THE
COMPANY’S AND THE SUBSIDIARIES’ ASSETS.


 


3.22.                        SUPPLIERS.  SCHEDULE 3.22 SETS FORTH A LIST OF THE
TOP 15 SUPPLIERS OF THE COMPANY AND THE SUBSIDIARIES.  EXCEPT AS SET FORTH IN
SCHEDULE 3.22, THERE EXISTS NO ACTUAL OR, TO THE

 

38

--------------------------------------------------------------------------------



 


KNOWLEDGE OF THE COMPANY, THREATENED TERMINATION, CANCELLATION OR LIMITATION OF,
OR ANY MODIFICATION OR CHANGE IN, THE BUSINESS RELATIONSHIP OF THE COMPANY AND
THE SUBSIDIARIES WITH ANY SUPPLIER OR GROUP OF SUPPLIERS LISTED IN SCHEDULE
3.22, AND, TO THE KNOWLEDGE OF THE COMPANY, THERE EXISTS NO CONDITION OR STATE
OF FACTS OR CIRCUMSTANCES INVOLVING SUPPLIERS WHICH THE COMPANY CAN NOW
REASONABLY FORESEE WOULD MATERIALLY ADVERSELY AFFECT ITS BUSINESS OR PREVENT THE
CONDUCT OF ITS BUSINESS AFTER THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT AND THE MERGER AGREEMENT IN ESSENTIALLY THE SAME MANNER IN
WHICH IT HAS HERETOFORE BEEN CONDUCTED OR IS PROPOSED TO BE CONDUCTED PURSUANT
TO THE OPERATING PLAN.


 


3.23.                        TAKEOVER LAWS.  THE COMPANY HAS TAKEN ALL ACTION
REQUIRED TO BE TAKEN BY IT IN ORDER TO EXEMPT THIS AGREEMENT, THE MERGER
AGREEMENT AND THE MERGER FROM, AND THIS AGREEMENT, THE MERGER AGREEMENT AND THE
MERGER ARE EXEMPT FROM, THE REQUIREMENTS OF ANY “FAIR PRICE,” “MORATORIUM,”
“CONTROL SHARE ACQUISITION” STATUTE OR OTHER SIMILAR ANTI-TAKEOVER STATUTE OR
REGULATION ENACTED UNDER ANY REQUIREMENTS OF LAWS, OR ANY TAKEOVER PROVISION IN
THE CERTIFICATE OF INCORPORATION OR THE COMPANY’S BY-LAWS.


 


3.24.                        APPROVAL BY STOCKHOLDERS.  ON THE BASIS OF THE
CERTIFICATE OF INCORPORATION (INCLUDING, IN THE CASE OF CLAUSE (B) BELOW, AS
AMENDED BY THE CHARTER AMENDMENT), THE DGCL AND THE STOCKHOLDERS’ AGREEMENT,
(A) THE SOLE REQUIRED APPROVAL OF THE STOCKHOLDERS OF THE COMPANY OF THIS
AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY IS THE
APPROVAL, BY VOTE OR WRITTEN CONSENT, OF THE HOLDERS OF AT LEAST 77% OF THE
ISSUED AND OUTSTANDING SHARES OF SERIES C-1 PREFERRED STOCK AND SERIES C-2
PREFERRED STOCK, VOTING TOGETHER AS A SINGLE CLASS ON AN AS-IF CONVERTED TO
COMMON STOCK BASIS, PURSUANT TO SECTIONS 3.2(B) AND 3.2(R) OF THE STOCKHOLDERS’
AGREEMENT AND (B) THE SOLE REQUIRED APPROVALS OF THE STOCKHOLDERS OF THE COMPANY
OF THE MERGER AGREEMENT AND THE MERGER ARE THE APPROVAL, BY VOTE OR WRITTEN
CONSENT, OF THE HOLDERS OF (I) AT LEAST 77% OF THE ISSUED AND OUTSTANDING SHARES
OF SERIES C-1 PREFERRED STOCK AND SERIES C-2 PREFERRED STOCK, VOTING TOGETHER AS
A SINGLE CLASS ON AN AS-IF CONVERTED TO COMMON STOCK BASIS, PURSUANT TO SECTIONS
3.2(B) AND 3.2(R) OF THE STOCKHOLDERS’ AGREEMENT, (II) IF WAIVER OF THE 20
BUSINESS DAY NOTICE SET FORTH IN ARTICLE FOURTH, (C), SECTION 4(N) OF THE
CERTIFICATE OF INCORPORATION IS REQUIRED PRIOR TO EFFECTING THE MERGER, AT LEAST
77% OF THE ISSUED AND OUTSTANDING SHARES OF SERIES C-2 PREFERRED STOCK, VOTING
AS A SINGLE CLASS ON AN AS-IF CONVERTED TO COMMON STOCK BASIS, PURSUANT TO SUCH
SECTION, AND (III) OF A MAJORITY OF THE OUTSTANDING SHARES OF THE COMPANY’S
CAPITAL STOCK, VOTING TOGETHER AS A SINGLE CLASS ON AN AS-IF CONVERTED TO COMMON
STOCK BASIS.  THE SHARES OF OUTSTANDING COMPANY STOCK THAT ARE SUBJECT TO THE
STOCKHOLDER OPTION AGREEMENTS ARE, IF VOTED IN FAVOR OF THE MERGER, SUFFICIENT
TO AUTHORIZE AND APPROVE THE MERGER PURSUANT TO THE CERTIFICATE OF INCORPORATION
(INCLUDING AS AMENDED BY THE CHARTER AMENDMENT), THE DGCL AND THE STOCKHOLDERS’
AGREEMENT.


 


3.25.                        FOREIGN CORRUPT PRACTICES ACT; ETC.  THE COMPANY,
THE SUBSIDIARIES AND, TO THE KNOWLEDGE OF THE COMPANY, ITS AND THE SUBSIDIARIES’
OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS ARE IN COMPLIANCE WITH AND HAVE NOT
VIOLATED IN ANY MATERIAL RESPECT THE FOREIGN CORRUPT PRACTICES ACT OF 1977 OR
ANY SIMILAR REQUIREMENTS OF LAWS OF ANY FOREIGN JURISDICTION.  TO THE KNOWLEDGE
OF THE COMPANY, NO GOVERNMENTAL OR POLITICAL OFFICIAL IN ANY COUNTRY IS OR HAS
BEEN EMPLOYED BY, ACTED AS A CONSULTANT TO OR HELD ANY BENEFICIAL OWNERSHIP IN
THE COMPANY OR ANY SUBSIDIARY.  THE COMPANY, THE SUBSIDIARIES AND, TO THE
KNOWLEDGE OF THE COMPANY, ITS AND THE SUBSIDIARIES’ OFFICERS, DIRECTORS,
EMPLOYEES AND AGENTS ARE IN COMPLIANCE WITH AND HAVE NOT VIOLATED ANY U.S.
ANTI-MONEY LAUNDERING REQUIREMENTS OF LAWS, THE U.S. BANK SECRECY ACT, THE

 

39

--------------------------------------------------------------------------------



 


USA PATRIOT ACT OR THE ANTI-MONEY LAUNDERING REQUIREMENTS OF LAWS OF ANY FOREIGN
JURISDICTION.


 


3.26.                        NO FINDER.  EXCEPT AS SET FORTH IN SCHEDULE 3.26,
NEITHER THE COMPANY NOR ANY PERSON ACTING ON ITS BEHALF HAS PAID OR BECOME
OBLIGATED TO PAY ANY FEE OR COMMISSION TO ANY BROKER, FINDER OR INTERMEDIARY FOR
OR ON ACCOUNT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE MERGER
AGREEMENT.


 


3.27.                        DISCLOSURE.  THIS AGREEMENT AND THE SCHEDULES
HERETO (INCLUDING THE REPRESENTATIONS AND WARRANTIES SET FORTH HEREIN AND
THEREIN), WHEN VIEWED COLLECTIVELY, DO NOT CONTAIN ANY UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS
CONTAINED HEREIN OR THEREIN NOT MISLEADING IN LIGHT OF THE CIRCUMSTANCES IN
WHICH THEY WERE MADE.  TO THE KNOWLEDGE OF THE COMPANY, THERE IS NO FACT WHICH
THE COMPANY HAS NOT DISCLOSED TO OPTIONEE OR ITS INTELLECTUAL PROPERTY COUNSEL,
MCCARTER & ENGLISH, LLP, IN WRITING THAT HAS HAD OR WOULD REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.


 


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF OPTIONEE


 

As an inducement to the Company to enter into this Agreement and to consummate
the transactions contemplated hereby, Optionee hereby represents and warrants to
the Company and agrees as follows:

 


4.1.                              ORGANIZATION OF OPTIONEE.  OPTIONEE IS A
CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS
OF THE STATE OF DELAWARE AND HAS FULL CORPORATE POWER AND AUTHORITY TO OWN OR
LEASE AND TO OPERATE AND USE ITS PROPERTIES AND ASSETS AND TO CARRY ON ITS
BUSINESS AS NOW CONDUCTED.


 


4.2.                              AUTHORITY OF OPTIONEE.


 


(A)                                  OPTIONEE HAS FULL CORPORATE POWER AND
AUTHORITY TO EXECUTE, DELIVER AND PERFORM THIS AGREEMENT, ALL OF THE OPTIONEE
ANCILLARY AGREEMENTS AND THE MERGER AGREEMENT.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT, THE OPTIONEE ANCILLARY AGREEMENTS AND THE MERGER
AGREEMENT (TOGETHER WITH THE OTHER INSTRUMENTS, DOCUMENTS AND AGREEMENTS
CONTEMPLATED BY OR TO BE EXECUTED IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THE MERGER AGREEMENT) BY OPTIONEE HAVE BEEN DULY AUTHORIZED AND
APPROVED BY OPTIONEE’S BOARD OF DIRECTORS AND DO NOT REQUIRE ANY FURTHER
AUTHORIZATION OR CONSENT OF OPTIONEE OR ITS STOCKHOLDERS.  THIS AGREEMENT HAS
BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY OPTIONEE AND IS THE LEGAL, VALID
AND BINDING AGREEMENT OF OPTIONEE ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, AND
EACH OF THE OPTIONEE ANCILLARY AGREEMENTS HAS BEEN DULY AUTHORIZED BY OPTIONEE
AND UPON EXECUTION AND DELIVERY BY OPTIONEE WILL BE A LEGAL, VALID AND BINDING
OBLIGATION OF OPTIONEE ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, IN EACH CASE
EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY AND BY THE EFFECT OF GENERAL PRINCIPLES OF EQUITY
(REGARDLESS OF WHETHER ENFORCEMENT IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT
LAW).


 


(B)                                 NEITHER THE EXECUTION AND DELIVERY OF THIS
AGREEMENT, ANY OF THE OPTIONEE ANCILLARY AGREEMENTS OR THE MERGER AGREEMENT, NOR
THE CONSUMMATION OF ANY OF THE

 

40

--------------------------------------------------------------------------------


 


TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY NOR COMPLIANCE WITH OR FULFILLMENT
OF THE TERMS, CONDITIONS AND PROVISIONS HEREOF OR THEREOF, NOR THE EXERCISE OF
THE OPTION, IN EACH CASE BY OPTIONEE, WILL:


 

(I)                                     CONFLICT WITH, RESULT IN A BREACH OF THE
TERMS, CONDITIONS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT, AN EVENT OF DEFAULT
OR AN EVENT CREATING RIGHTS OF ACCELERATION, TERMINATION OR CANCELLATION OR A
LOSS OF RIGHTS UNDER (A) THE CERTIFICATE OF INCORPORATION OR BY-LAWS OF
OPTIONEE, (B) ANY MATERIAL NOTE, INSTRUMENT, AGREEMENT, MORTGAGE, LEASE,
LICENSE, FRANCHISE, PERMIT OR OTHER AUTHORIZATION, RIGHT, RESTRICTION OR
OBLIGATION TO WHICH OPTIONEE IS A PARTY OR ANY OF ITS PROPERTIES OR ASSETS IS
SUBJECT OR BY WHICH OPTIONEE IS BOUND, (C) ANY COURT ORDER TO WHICH OPTIONEE IS
A PARTY OR ANY OF OPTIONEE’S PROPERTIES OR ASSETS IS SUBJECT OR BY WHICH IT IS
BOUND OR (D) ANY MATERIAL REQUIREMENTS OF LAWS AFFECTING OPTIONEE, ITS ASSETS OR
ITS BUSINESS; OR

 

(II)                                  REQUIRE THE APPROVAL, CONSENT,
AUTHORIZATION OR ACT OF, OR THE MAKING BY OPTIONEE OF ANY DECLARATION, FILING OR
REGISTRATION WITH, ANY PERSON, EXCEPT, WITH RESPECT TO THE CONSUMMATION OF THE
MERGER, AS PROVIDED UNDER THE HSR ACT.

 


4.3.                              NO FINDER.  NEITHER OPTIONEE NOR ANY PERSON
ACTING ON ITS BEHALF HAS PAID OR BECOME OBLIGATED TO PAY ANY FEE OR COMMISSION
TO ANY BROKER, FINDER OR INTERMEDIARY FOR OR ON ACCOUNT OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.


 


4.4.                              FINANCIAL WHEREWITHAL.  OPTIONEE HAS THE
FINANCIAL WHEREWITHAL, IN THE FORM OF CASH ON HAND, TO FUND THE CREDIT AGREEMENT
AND TO PAY THE CLOSING DATE MERGER CONSIDERATION (AS DEFINED IN THE MERGER
AGREEMENT).


 


ARTICLE V
ACTION PRIOR TO THE OPTION TERMINATION DATE


 

The respective parties hereto covenant and agree to take the following actions
between the date hereof and the earlier of the Option Termination Date or, if
the Option is exercised prior to the Option Termination Date, the Merger
Agreement Execution Date:

 


5.1.                              INVESTIGATION BY OPTIONEE; INFORMATION RIGHTS.


 


(A)                                  THE COMPANY SHALL AFFORD THE OFFICERS,
EMPLOYEES AND AUTHORIZED REPRESENTATIVES OF OPTIONEE (INCLUDING INDEPENDENT
PUBLIC ACCOUNTANTS AND ATTORNEYS) REASONABLE ACCESS, UPON THREE (3) BUSINESS
DAYS’ NOTICE AND NOT MORE THAN THREE (3) TIMES PER CALENDAR QUARTER (PROVIDED,
THAT WITH RESPECT TO OPTIONEE’S AND/OR OPTIONEE’S AUDITORS’ REQUEST FOR, AND
ACCESS TO, FINANCIAL RECORDS AND INFORMATION THAT ARE REQUIRED FOR OPTIONEE TO
PREPARE ITS FINANCIAL STATEMENTS OR FOR OPTIONEE’S AUDITORS TO REVIEW, AUDIT OR
PERFORM OTHER PROCEDURES ON OPTIONEE’S FINANCIAL STATEMENTS, OPTIONEE AND
OPTIONEES’ AUDITORS SHALL ONLY BE REQUIRED TO PROVIDE REASONABLE ADVANCE NOTICE
AND SHALL NOT BE LIMITED IN THE NUMBER OF VISITS IT MAY MAKE), DURING NORMAL
BUSINESS HOURS TO THE OFFICES, PROPERTIES, EMPLOYEES AND BUSINESS AND FINANCIAL
RECORDS (INCLUDING COMPUTER FILES, RETRIEVAL PROGRAMS AND SIMILAR DOCUMENTATION)
OF THE COMPANY AND THE SUBSIDIARIES TO THE EXTENT OPTIONEE SHALL DEEM NECESSARY
OR DESIRABLE AND SHALL FURNISH TO OPTIONEE OR ITS AUTHORIZED REPRESENTATIVES
SUCH ADDITIONAL INFORMATION CONCERNING THE ASSETS, PROPERTIES, OPERATIONS AND
BUSINESSES OF THE COMPANY AND THE SUBSIDIARIES AS SHALL BE REASONABLY

 

41

--------------------------------------------------------------------------------



 


REQUESTED, INCLUDING ALL SUCH INFORMATION AS SHALL BE NECESSARY TO ENABLE
OPTIONEE OR ITS REPRESENTATIVES TO VERIFY THE ACCURACY OF THE REPRESENTATIONS
AND WARRANTIES CONTAINED IN THIS AGREEMENT AND TO VERIFY THAT THE COVENANTS OF
THE COMPANY CONTAINED IN THIS AGREEMENT ARE BEING AND HAVE BEEN COMPLIED WITH. 
OPTIONEE AGREES THAT SUCH INVESTIGATION SHALL BE CONDUCTED IN SUCH A MANNER AS
NOT TO INTERFERE UNREASONABLY WITH THE OPERATIONS OF THE COMPANY AND THE
SUBSIDIARIES.


 


(B)                                 THE COMPANY SHALL:


 

(I)                                     DELIVER TO OPTIONEE AS SOON AS
PRACTICABLE, BUT IN ANY EVENT WITHIN ONE-HUNDRED FIFTEEN (115) DAYS AFTER THE
END OF EACH FISCAL YEAR OF THE COMPANY, A CONSOLIDATED INCOME STATEMENT FOR SUCH
FISCAL YEAR, A CONSOLIDATED BALANCE SHEET AS OF THE END OF SUCH YEAR AND A
CONSOLIDATED CASH FLOW STATEMENT FOR SUCH FISCAL YEAR, SUCH YEAR-END FINANCIAL
REPORTS TO BE IN REASONABLE DETAIL, PREPARED IN ACCORDANCE WITH U.S. GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES CONSISTENTLY APPLIED, AND AUDITED AND CERTIFIED
BY INDEPENDENT PUBLIC ACCOUNTANTS OF NATIONALLY RECOGNIZED STANDING SELECTED BY
THE COMPANY, AND ADDITIONALLY, THE COMPANY SHALL DELIVER A DRAFT OF SUCH
YEAR-END FINANCIAL REPORTS TO OPTIONEE AS SOON AS PRACTICABLE, BUT IN ANY EVENT
WITHIN ONE-HUNDRED TEN (110) DAYS AFTER THE END OF EACH FISCAL YEAR OF THE
COMPANY;

 

(II)                                  DELIVER TO OPTIONEE AS SOON AS
PRACTICABLE, BUT IN ANY EVENT WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF EACH
OF THE FIRST THREE (3) QUARTERS OF EACH FISCAL YEAR OF THE COMPANY, AN UNAUDITED
CONSOLIDATED PROFIT OR LOSS STATEMENT FOR SUCH FISCAL QUARTER, AN UNAUDITED
CONSOLIDATED BALANCE SHEET AS OF THE END OF SUCH FISCAL QUARTER AND AN UNAUDITED
CONSOLIDATED CASH FLOW STATEMENT FOR SUCH FISCAL QUARTER;

 

(III)                               DELIVER TO OPTIONEE WITHIN TEN (10) BUSINESS
DAYS OF THE END OF EACH MONTH, AN UNAUDITED CONSOLIDATED INCOME STATEMENT FOR
SUCH MONTH, AN UNAUDITED CONSOLIDATED BALANCE SHEET AS OF THE END OF SUCH MONTH
AND AN UNAUDITED CONSOLIDATED CASH FLOW STATEMENT FOR SUCH MONTH, IN REASONABLE
DETAIL;

 

(IV)                              DELIVER TO OPTIONEE AS SOON AS PRACTICABLE,
BUT IN ANY EVENT FIFTEEN (15) DAYS PRIOR TO THE END OF EACH FISCAL YEAR, A
BUDGET AND BUSINESS PLAN FOR THE NEXT FISCAL YEAR, PREPARED ON A MONTHLY BASIS,
INCLUDING BALANCE SHEETS AND SOURCES AND APPLICATIONS OF FUNDS STATEMENTS FOR
SUCH MONTHS AND, WITHIN THREE (3) BUSINESS DAYS AFTER PRESENTATION TO THE
COMPANY’S BOARD OF DIRECTORS, ANY OTHER BUDGETS OR REVISED BUDGETS PREPARED BY
THE COMPANY (IT BEING UNDERSTOOD THAT SUCH DELIVERY SHALL NOT IN ANY MANNER
AMEND OR MODIFY THE OPERATING PLAN);

 

(V)                                 DELIVER TO OPTIONEE AS SOON AS REASONABLY
PRACTICABLE, ADDITIONAL SUPPORTING FINANCIAL INFORMATION AS MUTUALLY AGREED UPON
BY OPTIONEE AND THE COMPANY;

 

(VI)                              DELIVER TO OPTIONEE, WITH RESPECT TO THE
AUDITED FINANCIAL STATEMENTS CALLED FOR IN SUBSECTION (I) AND THE UNAUDITED
FINANCIAL STATEMENTS CALLED FOR IN SUBSECTION (II) OF THIS SECTION 5.1(B), AN
INSTRUMENT EXECUTED BY THE CHIEF FINANCIAL OFFICER OR CHIEF EXECUTIVE OFFICER OF
THE COMPANY, CERTIFYING THAT SUCH FINANCIALS WERE PREPARED IN ACCORDANCE WITH
U.S. GENERALLY ACCEPTED ACCOUNTING PRINCIPLES CONSISTENTLY APPLIED WITH

 

42

--------------------------------------------------------------------------------


 

PRIOR PRACTICE FOR EARLIER PERIODS AND FAIRLY PRESENT, IN ALL MATERIAL RESPECTS,
THE CONSOLIDATED FINANCIAL CONDITION OF THE COMPANY AND THE SUBSIDIARIES AND ITS
RESULTS OF OPERATION FOR THE PERIOD SPECIFIED, SUBJECT TO YEAR-END AUDIT
ADJUSTMENTS AND, IN THE CASE OF THE FINANCIAL STATEMENTS CALLED FOR IN
SUBSECTION (II) OF THIS SECTION 5.1(B), FOOTNOTES;

 

(VII)                           DELIVER TO OPTIONEE, WITH RESPECT TO THE
UNAUDITED FINANCIAL STATEMENTS CALLED FOR IN SUBSECTION (III) OF THIS
SECTION 5.1(B), AN INSTRUMENT EXECUTED BY THE CHIEF FINANCIAL OFFICER OR CHIEF
EXECUTIVE OFFICER OF THE COMPANY, CERTIFYING THAT SUCH FINANCIALS WERE PREPARED
IN ACCORDANCE WITH U.S. GENERALLY ACCEPTED ACCOUNTING PRINCIPLES CONSISTENTLY
APPLIED WITH PRIOR PRACTICE FOR EARLIER PERIODS AND FAIRLY PRESENT, IN ALL
MATERIAL RESPECTS, THE CONSOLIDATED FINANCIAL CONDITION OF THE COMPANY AND THE
SUBSIDIARIES AND ITS RESULTS OF OPERATION FOR THE PERIOD SPECIFIED, SUBJECT TO
YEAR-END AUDIT ADJUSTMENTS, INCLUDING NON-CASH OPTION-RELATED COMPENSATION
EXPENSE AND OBLIGATIONS RELATED TO THE F&F C-2 SHARE RIGHTS AND SERIES C-3
ISSUANCE RIGHTS;

 

(VIII)                        DELIVER OR MAKE AVAILABLE TO OPTIONEE A COPY OF
EACH REPORT, SCHEDULE AND OTHER DOCUMENT FILED, PUBLISHED, ANNOUNCED OR RECEIVED
BY THE COMPANY OR ANY SUBSIDIARY PURSUANT TO APPLICABLE REQUIREMENTS OF LAWS,
INCLUDING ALL CLINICAL TRIAL DATA, PROTOCOLS AND CLINICAL TRIAL AGREEMENTS, AND
ANY CORRESPONDENCE WITH THE FDA OR ANY ANALOGOUS FOREIGN GOVERNMENTAL BODY, ANY
TAXING AUTHORITY, THE U.S. PATENT AND TRADEMARK OFFICE OR ANY ANALOGOUS FOREIGN
GOVERNMENTAL BODY; AND

 

(IX)                                DELIVER OR MAKE AVAILABLE TO OPTIONEE A COPY
OF ANY PRESENTATION OR REPORT PROVIDED TO THE COMPANY’S BOARD OF DIRECTORS
RELATING TO THE DEVELOPMENT OF RESLIZUMAB.

 


(C)                                  OPTIONEE WILL HOLD ANY INFORMATION OBTAINED
PURSUANT TO THIS SECTION 5.1 IN CONFIDENCE IN ACCORDANCE WITH, AND WILL
OTHERWISE BE SUBJECT TO, THE PROVISIONS OF THE CONFIDENTIALITY AGREEMENT (IT
BEING UNDERSTOOD THAT OPTIONEE SHALL BE PERMITTED TO DISCLOSE SUCH INFORMATION
TO THE EXTENT REQUIRED BY APPLICABLE REQUIREMENTS OF LAW OR THE RULES OF ANY
APPLICABLE SECURITIES EXCHANGE).  NO INVESTIGATION MADE BY OPTIONEE OR ITS
REPRESENTATIVES HEREUNDER SHALL AFFECT THE REPRESENTATIONS AND WARRANTIES OF THE
COMPANY HEREUNDER OR UNDER THE MERGER AGREEMENT.


 


(D)                                 NOTWITHSTANDING ANY DISCLOSURE REQUIREMENTS
OF THE COMPANY SET FORTH IN THIS ARTICLE V, THE COMPANY SHALL NOT BE OBLIGATED
TO DISCLOSE TO OPTIONEE ANY PROPRIETARY INFORMATION TO THE EXTENT SUCH
DISCLOSURE WOULD, OR WOULD BE REASONABLY EXPECTED TO, VIOLATE ANY CONTRACTUAL
OBLIGATION OF THE COMPANY OR WOULD CAUSE THE COMPANY OR A SUBSIDIARY TO WAIVE
THE ATTORNEY-CLIENT PRIVILEGE; PROVIDED, HOWEVER, THAT THE COMPANY:  (I) SHALL
BE ENTITLED TO WITHHOLD ONLY SUCH INFORMATION THAT MAY NOT BE PROVIDED WITHOUT
CAUSING SUCH VIOLATION OR WAIVER; (II) SHALL PROVIDE TO OPTIONEE ALL RELATED
INFORMATION THAT MAY BE PROVIDED WITHOUT CAUSING SUCH VIOLATION OR WAIVER
(INCLUDING, TO THE EXTENT PERMITTED, REDACTED VERSIONS OF ANY SUCH INFORMATION);
(III) AT THE REQUEST OF OPTIONEE, SHALL COOPERATE WITH OPTIONEE AND USE ITS
COMMERCIALLY REASONABLE EFFORTS TO OBTAIN THE CONSENT OR WAIVER OF ANY THIRD
PARTY TO THE DISCLOSURE IN FULL OF ALL SUCH INFORMATION TO OPTIONEE; AND
(IV) SHALL ENTER INTO SUCH JOINT-DEFENSE AGREEMENTS OR OTHER PROTECTIVE
ARRANGEMENTS AS MAY BE REASONABLY REQUESTED BY OPTIONEE IN

 

43

--------------------------------------------------------------------------------



 


ORDER THAT ALL SUCH INFORMATION MAY BE PROVIDED TO OPTIONEE WITHOUT CAUSING SUCH
VIOLATION OR WAIVER.


 


5.2.                              PRESERVE ACCURACY OF REPRESENTATIONS AND
WARRANTIES; NOTIFICATION OF CERTAIN MATTERS.


 


(A)                                  THE COMPANY SHALL:  (I) REFRAIN FROM TAKING
ANY ACTION WHICH WOULD RENDER (A) ANY REPRESENTATION OR WARRANTY MADE BY IT IN
ARTICLE III (OTHER THAN ANY MAE REPRESENTATIONS OR UPDATED REPRESENTATIONS)
INACCURATE IN ANY MATERIAL RESPECT AS OF THE OPTION EXERCISE DATE, (B) ANY OF
THE MAE REPRESENTATIONS INACCURATE IN ANY RESPECT THAT WOULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR (C) ANY UPDATED REPRESENTATIONS
INACCURATE IN ANY MATERIAL RESPECT AFTER GIVING EFFECT TO THE UPDATED SCHEDULES;
AND (II) USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE (A) EACH OF THE
REPRESENTATIONS AND WARRANTIES MADE BY IT IN ARTICLE III (OTHER THAN ANY MAE
REPRESENTATIONS OR UPDATED REPRESENTATIONS) TO BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS AS OF THE OPTION EXERCISE DATE, (B) EACH OF THE MAE
REPRESENTATIONS TO BE TRUE AND CORRECT IN ALL RESPECTS, EXCEPT FOR SUCH BREACHES
OF SUCH MAE REPRESENTATIONS AS WOULD NOT REASONABLY BE EXPECTED TO HAVE MATERIAL
ADVERSE EFFECT, AND (C) EACH OF THE UPDATED REPRESENTATIONS TO BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS AFTER GIVING EFFECT TO THE UPDATED SCHEDULES. 
OPTIONEE SHALL REFRAIN FROM TAKING ANY ACTION WHICH WOULD RENDER ANY
REPRESENTATION OR WARRANTY MADE BY IT IN ARTICLE IV INACCURATE IN ANY MATERIAL
RESPECT AS OF THE OPTION EXERCISE DATE AND TAKE ANY AND ALL ACTIONS AS ARE
NECESSARY TO CAUSE EACH OF THE REPRESENTATIONS AND WARRANTIES MADE BY IT IN
ARTICLE IV TO BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE OPTION
EXERCISE DATE.  FOR PURPOSES OF THIS SECTION 5.2(A) ONLY, THE PHRASE
“COMMERCIALLY REASONABLE EFFORTS” MEANS THE EXERCISE OF SUCH EFFORTS AND
COMMITMENT OF SUCH RESOURCES BY A COMPANY WITH SUBSTANTIALLY THE SAME RESOURCES
(WITHOUT REGARD TO THE PORTION OF THE OPTION CONSIDERATION RECEIVED BY THE
COMPANY OR THE RIGHTS PROCEEDS, OR ANY INTEREST THEREON) AND EXPERTISE AS THE
COMPANY, WITH DUE REGARD TO THE NATURE OF EFFORTS AND COST REQUIRED FOR THE
UNDERTAKING AT STAKE.


 


(B)                                 EACH PARTY SHALL PROMPTLY NOTIFY THE OTHER
OF (I) ANY EVENT OR MATTER THAT WOULD REASONABLY BE EXPECTED TO CAUSE ANY OF ITS
REPRESENTATIONS OR WARRANTIES TO BE UNTRUE IN ANY MATERIAL RESPECT ON THE OPTION
EXERCISE DATE AND (II) ANY ACTION, SUIT OR PROCEEDING THAT SHALL BE INSTITUTED
OR THREATENED AGAINST SUCH PARTY TO RESTRAIN, PROHIBIT OR OTHERWISE CHALLENGE
THE LEGALITY OF ANY TRANSACTION CONTEMPLATED BY THIS AGREEMENT OR THE MERGER
AGREEMENT.


 


(C)                                  THE COMPANY SHALL PROMPTLY NOTIFY OPTIONEE
OF (I) ANY CHANGE OR EVENT HAVING, OR THAT WOULD REASONABLY BE EXPECTED TO HAVE,
A MATERIAL ADVERSE EFFECT, (II) ANY LAWSUIT, CLAIM, PROCEEDING OR INVESTIGATION
THAT IS THREATENED IN WRITING (OR, IF NOT THREATENED IN WRITING, IS OTHERWISE
MATERIAL TO THE COMPANY AND THE SUBSIDIARIES), BROUGHT, ASSERTED OR COMMENCED
AGAINST THE COMPANY WHICH WOULD HAVE BEEN LISTED IN SCHEDULE 3.19 IF SUCH
LAWSUIT, CLAIM, PROCEEDING OR INVESTIGATION HAD ARISEN PRIOR TO THE DATE HEREOF
AND (III) ANY MATERIAL DEFAULT UNDER ANY COMPANY AGREEMENT OR EVENT WHICH, WITH
NOTICE OR LAPSE OF TIME OR BOTH, WOULD BECOME SUCH A DEFAULT ON OR PRIOR TO THE
OPTION TERMINATION DATE AND OF WHICH THE COMPANY HAS KNOWLEDGE.

 

44

--------------------------------------------------------------------------------


 


5.3.                              CONSENTS OF THIRD PARTIES; GOVERNMENTAL
APPROVALS.


 


(A)                                  IF (I) THE COMPANY BECOMES AWARE OF ANY
CONSENT, APPROVAL OR WAIVER FROM ANY PERSON THAT IS PARTY TO AN AGREEMENT WITH
THE COMPANY OR A SUBSIDIARY THAT IS REQUIRED FOR THE EXERCISE OF THE OPTION OR
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE MERGER AGREEMENT WHICH
HAS NOT BEEN OBTAINED PRIOR TO THE DATE HEREOF, OR (II) THE COMPANY RECEIVES ANY
NOTICE OR OTHER COMMUNICATION FROM ANY PERSON ALLEGING THAT THE CONSENT OF SUCH
PERSON IS OR MAY BE REQUIRED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT OR THE MERGER AGREEMENT, THE COMPANY SHALL IMMEDIATELY NOTIFY
OPTIONEE IN WRITING THEREOF AND, AT OPTIONEE’S REQUEST, THE COMPANY WILL ACT
DILIGENTLY AND REASONABLY IN ATTEMPTING TO OBTAIN, BEFORE THE OPTION TERMINATION
DATE, SUCH CONSENT, APPROVAL OR WAIVER, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO OPTIONEE; PROVIDED THAT NEITHER THE COMPANY NOR OPTIONEE SHALL
HAVE ANY OBLIGATION TO OFFER OR PAY ANY CONSIDERATION IN ORDER TO OBTAIN ANY
SUCH CONSENTS OR APPROVALS; AND PROVIDED, FURTHER, THAT THE COMPANY SHALL NOT
MAKE ANY AGREEMENT OR UNDERSTANDING ADVERSELY AFFECTING ITS ASSETS OR ITS
BUSINESS AS A CONDITION FOR OBTAINING ANY SUCH CONSENTS OR WAIVERS EXCEPT WITH
THE PRIOR WRITTEN CONSENT OF OPTIONEE.  DURING THE PERIOD PRIOR TO THE OPTION
TERMINATION DATE, OPTIONEE SHALL ACT DILIGENTLY AND REASONABLY TO COOPERATE WITH
THE COMPANY IN ATTEMPTING TO OBTAIN THE CONSENTS, APPROVALS AND WAIVERS
CONTEMPLATED BY THIS SECTION 5.3(A).


 


(B)                                 [**]


 


(C)                                  THE COMPANY AND OPTIONEE SHALL ACT
DILIGENTLY AND REASONABLY, AND SHALL COOPERATE WITH EACH OTHER, IN ATTEMPTING TO
OBTAIN ANY CONSENTS AND APPROVALS OF ANY GOVERNMENTAL BODY REQUIRED TO BE
OBTAINED BY THEM IN ORDER TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THE
MERGER AGREEMENT, OTHER THAN UNDER THE HSR ACT; PROVIDED, THAT IF OPTIONEE
DETERMINES, IN ITS SOLE DISCRETION, TO MAKE THE FILINGS REQUIRED UNDER THE HSR
ACT, THE PARTIES SHALL COMPLY WITH THE PROVISIONS OF PARAGRAPH (D) BELOW;
PROVIDED FURTHER THAT THE COMPANY SHALL NOT MAKE ANY AGREEMENT OR UNDERSTANDING
ADVERSELY AFFECTING ITS ASSETS OR ITS BUSINESS AS A CONDITION FOR OBTAINING ANY
CONSENTS OR APPROVALS DESCRIBED IN THIS SECTION 5.3(C) EXCEPT WITH THE PRIOR
WRITTEN CONSENT OF OPTIONEE.


 


(D)                                 IF OPTIONEE DETERMINES, IN ITS SOLE
DISCRETION, TO FILE WITH THE FTC AND THE ANTITRUST DIVISION THE NOTIFICATIONS
AND OTHER INFORMATION REQUIRED TO BE FILED UNDER THE HSR ACT WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED BY THE MERGER AGREEMENT PRIOR TO THE EXERCISE OF THE
OPTION, THEN THE COMPANY AND OPTIONEE SHALL COOPERATE IN ALL RESPECTS WITH EACH
OTHER IN CONNECTION WITH SUCH FILINGS, AND IN CONNECTION THEREWITH:


 

(I)                                     EACH OF THE COMPANY AND OPTIONEE AGREES
TO MAKE AVAILABLE TO THE OTHER SUCH INFORMATION AS EACH OF THEM MAY REASONABLY
REQUEST RELATIVE TO ITS BUSINESS, ASSETS AND PROPERTY AS MAY BE REQUIRED OF EACH
OF THEM TO FILE ANY ADDITIONAL INFORMATION REQUESTED BY THE FTC OR THE ANTITRUST
DIVISION UNDER THE HSR ACT WITH RESPECT TO THE NOTIFICATIONS FILED BY THE
COMPANY AND OPTIONEE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THE
MERGER AGREEMENT;

 

(II)                                  EACH OF THE COMPANY AND OPTIONEE AGREES TO
PROVIDE TO THE OTHER COPIES OF ALL CORRESPONDENCE BETWEEN IT (OR ITS ADVISORS)
AND ANY SUCH AGENCY RELATING TO THIS AGREEMENT OR ANY OF THE MATTERS DESCRIBED
IN THIS SECTION 5.3(D);

 

--------------------------------------------------------------------------------

**Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

45

--------------------------------------------------------------------------------


 

(III)                               THE COMPANY AND OPTIONEE AGREE THAT ALL
TELEPHONIC CALLS AND MEETINGS WITH SUCH AGENCIES REGARDING THE TRANSACTIONS
CONTEMPLATED HEREBY OR ANY OF THE MATTERS DESCRIBED IN THIS SECTION 5.3(D) SHALL
INCLUDE REPRESENTATIVES OF EACH OF THE COMPANY AND OPTIONEE; AND

 

(IV)                              THE FILING FEES UNDER THE HSR ACT SHALL BE
BORNE BY OPTIONEE.

 


5.4.                              CONDUCT OF BUSINESS BY THE COMPANY AND THE
SUBSIDIARIES.


 


(A)                                  THE COMPANY SHALL, AND SHALL CAUSE EACH OF
THE SUBSIDIARIES TO, OPERATE AND CARRY ON ITS BUSINESS IN THE ORDINARY COURSE
AND/OR IN A MANNER CONSISTENT WITH THE OPERATING PLAN AND, TO THE EXTENT
CONSISTENT THEREWITH, KEEP AND MAINTAIN ITS ASSETS AND PROPERTIES IN GOOD
OPERATING CONDITION AND USE ITS COMMERCIALLY REASONABLE EFFORTS CONSISTENT WITH
GOOD BUSINESS PRACTICE TO PRESERVE INTACT ITS CURRENT BUSINESS ORGANIZATION,
KEEP AVAILABLE THE SERVICES OF ITS CURRENT OFFICERS AND EMPLOYEES AND PRESERVE
ITS RELATIONSHIPS WITH MATERIAL CUSTOMERS, SUPPLIERS, CONTRACTORS, LICENSORS,
LICENSEES AND OTHERS HAVING BUSINESS DEALINGS WITH IT (EXCEPT, IN EACH CASE,
WITH THE PRIOR WRITTEN APPROVAL OF OPTIONEE).  FOR PURPOSES OF THIS
SECTION 5.4(A) ONLY, THE PHRASE “COMMERCIALLY REASONABLE EFFORTS” MEANS THE
EXERCISE OF SUCH EFFORTS AND COMMITMENT OF SUCH RESOURCES BY A COMPANY WITH
SUBSTANTIALLY THE SAME RESOURCES (WITHOUT REGARD TO THE PORTION OF THE OPTION
CONSIDERATION RECEIVED BY THE COMPANY OR THE RIGHTS PROCEEDS OR ANY INTEREST
THEREON) AND EXPERTISE AS THE COMPANY, WITH DUE REGARD TO THE NATURE OF EFFORTS
AND COST REQUIRED FOR THE UNDERTAKING AT STAKE.


 


(B)                                 WITHOUT LIMITING THE GENERALITY OF
SECTION 5.4(A), EXCEPT AS EXPRESSLY CONTEMPLATED BY THIS AGREEMENT, AS SET FORTH
ON SCHEDULE 5.4 OR WITH THE EXPRESS WRITTEN APPROVAL OF OPTIONEE, THE COMPANY
SHALL NOT, AND SHALL NOT PERMIT ANY OF THE SUBSIDIARIES TO:


 

(I)                                     (A) DECLARE, SET ASIDE OR PAY ANY
DIVIDENDS ON, OR MAKE ANY OTHER ACTUAL, CONSTRUCTIVE OR DEEMED DISTRIBUTIONS IN
RESPECT OF, ANY OF ITS CAPITAL STOCK, OR OTHERWISE MAKE ANY PAYMENTS TO ANY
STOCKHOLDER IN ITS CAPACITY AS SUCH, PROVIDED, THAT THE COMPANY SHALL BE
ENTITLED TO DISTRIBUTE TO ITS STOCKHOLDERS, IN CASH, AN AGGREGATE AMOUNT EQUAL
TO THE PORTION OF THE OPTION CONSIDERATION THAT HAS BEEN PAID TO THE COMPANY AND
ANY RIGHTS PROCEEDS (TOGETHER WITH ANY INTEREST THAT HAS ACCRUED ON SUCH OPTION
CONSIDERATION OR RIGHTS PROCEEDS), (B) SPLIT, COMBINE OR RECLASSIFY ANY OF ITS
CAPITAL STOCK OR ISSUE, SELL OR AUTHORIZE THE ISSUANCE OF ANY OTHER SECURITIES
IN RESPECT OF, IN LIEU OF OR IN SUBSTITUTION FOR SHARES OF ITS CAPITAL STOCK
(OTHER THAN ANY ISSUANCES OF ITS SECURITIES (1) UPON EXERCISE OF OUTSTANDING
STOCK OPTIONS AND WARRANTS, (2) PURSUANT TO THE F&F C-2 SHARE RIGHTS,
(3) PURSUANT TO THE FULCRUM PLAN OF MERGER AMENDMENT, (4) UPON CONVERSION OF
OUTSTANDING SHARES OF PREFERRED STOCK, (5) UPON ISSUANCE OR EXERCISE OF STOCK
OPTIONS PERMITTED TO BE ISSUED PURSUANT TO SECTION 5.4(B)(II)(C) OR (6) UPON
ISSUANCE OR CONVERSION OF SHARES OF SERIES C-2 PREFERRED STOCK PERMITTED TO BE
ISSUED PURSUANT TO SECTION 5.4(B)(II)(B)) OR (C) PURCHASE, REDEEM OR OTHERWISE
ACQUIRE ANY SHARES OF ITS CAPITAL STOCK OR OTHER SECURITIES, EXCEPT WHERE SUCH
PURCHASE OR REDEMPTION IS FINANCED SOLELY WITH THE PORTION OF THE OPTION
CONSIDERATION THAT HAS BEEN PAID TO THE COMPANY AND ANY RIGHTS PROCEEDS
(TOGETHER WITH ANY INTEREST THAT HAS ACCRUED ON SUCH OPTION CONSIDERATION OR
RIGHTS PROCEEDS) AND PROVIDED THAT SUCH PURCHASE OR REDEMPTION DOES NOT RESULT,
DIRECTLY OR INDIRECTLY, IN THE SHARES OF OUTSTANDING COMPANY STOCK THAT

 

46

--------------------------------------------------------------------------------


 

ARE SUBJECT TO THE STOCKHOLDER OPTION AGREEMENTS BEING INSUFFICIENT TO AUTHORIZE
AND APPROVE THE MERGER PURSUANT TO THE CERTIFICATE OF INCORPORATION (INCLUDING
AS AMENDED BY THE CHARTER AMENDMENT), THE DGCL AND THE STOCKHOLDERS’ AGREEMENT;

 

(II)                                  ISSUE, DELIVER, SELL, PLEDGE, DISPOSE OF
OR OTHERWISE ENCUMBER ANY SHARES OF ITS CAPITAL STOCK OR OTHER SECURITIES
(INCLUDING ANY RIGHTS, WARRANTS OR OPTIONS TO ACQUIRE ANY SHARES OF ITS CAPITAL
STOCK OR OTHER SECURITIES); PROVIDED THAT:  (A) THE COMPANY SHALL BE ENTITLED TO
ISSUE SHARES OF COMMON STOCK OR PREFERRED STOCK (1) UPON THE EXERCISE OF
OUTSTANDING STOCK OPTIONS AND WARRANTS, (2) PURSUANT TO THE F&F C-2 SHARE
RIGHTS, (3) PURSUANT TO THE SERIES C-3 ISSUANCE RIGHTS OR (4) OR UPON CONVERSION
OF OUTSTANDING SHARES OF PREFERRED STOCK IN ACCORDANCE WITH THE TERMS THEREOF AS
IN EFFECT ON THE DATE HEREOF; (B) IF AT ANY TIME (1) THE COMPANY REQUESTS A LOAN
(AS DEFINED IN THE CREDIT AGREEMENT), (2) THE CONDITIONS SET FORTH IN
SECTION 4.02 OF THE CREDIT AGREEMENT HAVE NOT BEEN SATISFIED AND (3) OPTIONEE
(AS LENDER UNDER THE CREDIT AGREEMENT) DOES NOT MAKE SUCH LOAN, THE COMPANY
SHALL BE ENTITLED TO ISSUE ADDITIONAL SHARES OF SERIES C-2 PREFERRED STOCK TO
EXISTING STOCKHOLDERS OF THE COMPANY FOR AGGREGATE PROCEEDS WHICH, WHEN ADDED TO
THE GROSS PROCEEDS OF ALL OTHER ISSUANCES OF SERIES C-2 PREFERRED STOCK BY THE
COMPANY PURSUANT TO THIS CLAUSE (B), DO NOT EXCEED $15,000,000 (FIFTEEN MILLION
DOLLARS), PROVIDED THAT SUCH ISSUANCES DO NOT AND WILL NOT RESULT, DIRECTLY OR
INDIRECTLY, IN THE SHARES OF OUTSTANDING COMPANY STOCK THAT ARE SUBJECT TO THE
STOCKHOLDER OPTION AGREEMENTS BEING INSUFFICIENT TO AUTHORIZE AND APPROVE THE
MERGER PURSUANT TO THE CERTIFICATE OF INCORPORATION (INCLUDING AS AMENDED BY THE
CHARTER AMENDMENT), THE DGCL AND THE STOCKHOLDERS’ AGREEMENT; AND (C) THE
COMPANY SHALL BE ENTITLED TO ISSUE OPTIONS TO ACQUIRE UP TO AN AGGREGATE OF
1,500,000 SHARES OF VOTING COMMON STOCK PURSUANT TO THE STOCK PLAN, PROVIDED
THAT SUCH ISSUANCES DO NOT AND WILL NOT (ASSUMING THE EXERCISE OF SUCH OPTIONS)
RESULT, DIRECTLY OR INDIRECTLY, IN THE SHARES OF OUTSTANDING COMPANY STOCK THAT
ARE SUBJECT TO THE STOCKHOLDER OPTION AGREEMENTS BEING INSUFFICIENT TO AUTHORIZE
AND APPROVE THE MERGER PURSUANT TO THE CERTIFICATE OF INCORPORATION (INCLUDING
AS AMENDED BY THE CHARTER AMENDMENT), THE DGCL AND THE STOCKHOLDERS’ AGREEMENT

 

(III)                               AMEND ITS CERTIFICATE OF INCORPORATION,
BY-LAWS OR SIMILAR ORGANIZATIONAL DOCUMENTS, EXCEPT FOR THE CHARTER AMENDMENT
AND AS IS REQUIRED IN CONNECTION WITH ANY ISSUANCE OF SHARES OF SERIES C-2
PREFERRED STOCK PURSUANT TO CLAUSE (B) OF PARAGRAPH (II) ABOVE;

 

(IV)                              ACQUIRE OR AGREE TO ACQUIRE BY MERGING OR
CONSOLIDATING WITH, OR BY PURCHASING A SUBSTANTIAL PORTION OF THE ASSETS OF OR
EQUITY IN, OR BY ANY OTHER MANNER, ANY BUSINESS OR ANY CORPORATION, PARTNERSHIP,
LIMITED LIABILITY COMPANY, ASSOCIATION OR OTHER BUSINESS ORGANIZATION OR
DIVISION THEREOF;

 

(V)                                 ALTER THROUGH MERGER, LIQUIDATION,
REORGANIZATION, RESTRUCTURING OR IN OTHER FASHION ITS CORPORATE STRUCTURE;

 

(VI)                              VOLUNTARILY DISSOLVE OR LIQUIDATE;

 

47

--------------------------------------------------------------------------------


 

(VII)                           FILE A VOLUNTARY PETITION IN BANKRUPTCY OR
COMMENCE A VOLUNTARY LEGAL PROCEDURE FOR REORGANIZATION, ARRANGEMENT,
ADJUSTMENT, RELEASE OR COMPOSITION OF INDEBTEDNESS IN BANKRUPTCY OR OTHER
SIMILAR REQUIREMENTS OF LAW NOW OR HEREAFTER IN EFFECT, CONSENT TO THE ENTRY OF
AN ORDER FOR RELIEF IN AN INVOLUNTARY CASE UNDER ANY SUCH REQUIREMENTS OF LAW OR
APPLY FOR OR CONSENT TO THE APPOINTMENT OF A RESCUER, LIQUIDATOR, ASSIGNEE,
CUSTODIAN OR TRUSTEE (OR SIMILAR OFFICE) OF THE COMPANY OR ANY SUBSIDIARY;

 

(VIII)                        ENTER INTO THE ACTIVE MANAGEMENT OF A BUSINESS
THAT IS NOT PRIMARILY RELATED TO, OR IN FURTHERANCE OF, BEING A PHARMACEUTICAL
COMPANY FOCUSED ON THE RESEARCH, DEVELOPMENT AND COMMERCIALIZATION OF
PROPRIETARY HEALTHCARE PRODUCTS;

 

(IX)                                EXCEPT AS SET FORTH IN THE OPERATING PLAN,
MAKE OR INCUR ANY NEW CAPITAL EXPENDITURES IN EXCESS OF $200,000 (INDIVIDUALLY
OR IN THE AGGREGATE);

 

(X)                                   (A) MODIFY ANY OF THE AGREEMENTS,
UNDERSTANDINGS, OBLIGATIONS, COMMITMENTS OR OTHER OBLIGATIONS SET FORTH IN ANY
OF THE SCHEDULES TO THIS AGREEMENT, EXCEPT FOR SUCH MODIFICATIONS THAT ARE
CONSISTENT WITH THE OPERATING PLAN OR DO NOT MODIFY ANY SUCH AGREEMENTS OR OTHER
OBLIGATIONS IN ANY MATERIAL RESPECT (SUBJECT TO CLAUSE (2) BELOW) OR (B) CREATE,
INCUR OR ASSUME ANY INDEBTEDNESS (OR ENTER INTO ANY AGREEMENT, UNDERSTANDING,
OBLIGATION OR COMMITMENT TO DO SO); ENTER INTO, AS LESSEE, ANY CAPITAL LEASE (AS
DEFINED IN STATEMENT OF FINANCIAL ACCOUNTING STANDARDS NO. 13); GUARANTEE ANY
SUCH INDEBTEDNESS OR OBLIGATION; ISSUE OR SELL ANY DEBT SECURITIES, OR GUARANTEE
ANY DEBT SECURITIES OF OTHERS; OR MAKE ANY LOANS, ADVANCES OR CAPITAL
CONTRIBUTIONS TO, OR INVESTMENTS IN, ANY OTHER PERSON (OTHER THAN REASONABLE
ADVANCES FOR WORK-RELATED EXPENSES TO EMPLOYEES AND CONSULTANTS IN THE ORDINARY
COURSE CONSISTENT WITH COMPANY POLICIES) OR OBLIGATION, IN EACH CASE (1) OF THE
TYPE THAT WOULD HAVE BEEN REQUIRED TO BE LISTED IN SCHEDULE 3.17 IF IN EXISTENCE
ON THE DATE HEREOF (EXCEPT AS CONTEMPLATED BY THE OPERATING PLAN), PROVIDED THAT
IF AT ANY TIME (A) THE COMPANY REQUESTS A LOAN (AS DEFINED IN THE CREDIT
AGREEMENT), (B) THE CONDITIONS SET FORTH IN SECTION 4.02 OF THE CREDIT AGREEMENT
HAVE NOT BEEN SATISFIED AND (C) OPTIONEE (AS LENDER UNDER THE CREDIT AGREEMENT)
DOES NOT MAKE SUCH LOAN, THE COMPANY SHALL, IF THE REQUIREMENTS OF CLAUSES
(2) AND (3) BELOW ARE MET, BE ENTITLED TO INCUR UNSECURED INDEBTEDNESS FOR
BORROWED MONEY THAT, WHEN TAKEN TOGETHER WITH ALL OTHER INDEBTEDNESS OUTSTANDING
UNDER THIS PROVISO, DOES NOT EXCEED $10,000,000 IN AGGREGATE PRINCIPAL AMOUNT,
(2) THAT WOULD REQUIRE THE APPROVAL OR CONSENT OF ANY OTHER PERSON TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE MERGER AGREEMENT OR WOULD
OTHERWISE PROHIBIT, INTERFERE WITH OR DELAY THE EXERCISE OF THE OPTION BY
OPTIONEE OR THE CONSUMMATION OF THE MERGER OR (3) THAT WOULD NOT BE PERMITTED TO
BE REPAID PURSUANT TO ITS TERMS IN CONNECTION WITH THE CONSUMMATION OF THE
MERGER WITHOUT THE PAYMENT OF ANY PREPAYMENT PENALTY OR FEE;

 

(XI)                                ENTER INTO ANY CONTRACT FOR THE PURCHASE OF
REAL PROPERTY OR ANY OPTION TO EXTEND A LEASE LISTED IN SCHEDULE 3.10(B);

 

(XII)                             SELL, LEASE (AS LESSOR), TRANSFER OR OTHERWISE
DISPOSE OF, OR MORTGAGE OR PLEDGE, OR IMPOSE OR SUFFER TO BE IMPOSED ANY
ENCUMBRANCE ON, ANY OF ITS ASSETS, OTHER THAN (A) INVENTORY AND MINOR AMOUNTS OF
PERSONAL PROPERTY SOLD OR OTHERWISE DISPOSED OF

 

48

--------------------------------------------------------------------------------


 

FOR FAIR VALUE IN THE ORDINARY COURSE OF BUSINESS AND OTHER THAN PERMITTED
ENCUMBRANCES AND (B) SALES OR OTHER DISPOSITIONS NOT IN THE ORDINARY COURSE OF
BUSINESS SO LONG AS SUCH SALES OR DISPOSITIONS ARE CONTEMPLATED BY THE OPERATING
PLAN OR DO NOT EXCEED $100,000 (INDIVIDUALLY OR IN THE AGGREGATE);

 

(XIII)                          CANCEL ANY DEBTS OWED TO OR CLAIMS HELD BY IT
(INCLUDING THE SETTLEMENT OF ANY CLAIMS OR LITIGATION) OTHER THAN IN THE
ORDINARY COURSE OF BUSINESS;

 

(XIV)                         PAY, DISCHARGE OR SATISFY ANY CLAIMS, LIABILITIES
OR OBLIGATIONS (ABSOLUTE, ACCRUED, ASSERTED OR UNASSERTED, CONTINGENT OR
OTHERWISE), OTHER THAN THE PAYMENT, DISCHARGE OR SATISFACTION THEREOF IN THE
ORDINARY COURSE OF BUSINESS;

 

(XV)                            ACCELERATE OR DELAY COLLECTION OF ANY NOTES OR
ACCOUNTS RECEIVABLE IN ADVANCE OF OR BEYOND THEIR REGULAR DUE DATES OR THE DATES
WHEN THE SAME WOULD HAVE BEEN COLLECTED IN THE ORDINARY COURSE OF BUSINESS;

 

(XVI)                         DELAY OR ACCELERATE PAYMENT OF ANY ACCOUNT PAYABLE
OR OTHER LIABILITY BEYOND OR IN ADVANCE OF ITS DUE DATE OR THE DATE WHEN SUCH
LIABILITY WOULD HAVE BEEN PAID IN THE ORDINARY COURSE OF BUSINESS, EXCEPT THAT
THE COMPANY MAY PAY OFF, AT ANY TIME, ALL OUTSTANDING INDEBTEDNESS UNDER THE
LOAN AND SECURITY AGREEMENT, DATED AS OF AUGUST 30, 2007, AMONG SILICON VALLEY
BANK, OXFORD FINANCE CORPORATION, THE OTHER LENDERS PARTY THERETO, THE COMPANY,
CT RESEARCH, INC. AND FULCRUM PHARMACEUTICALS, INC.;

 

(XVII)                      MAKE ANY CHANGE IN THE ACCOUNTING POLICIES APPLIED
IN THE PREPARATION OF THE FINANCIAL STATEMENTS CONTAINED IN SCHEDULE 3.4, EXCEPT
AS REQUIRED BY U.S. GENERALLY ACCEPTED ACCOUNTING PRINCIPLES;

 

(XVIII)                   ENTER INTO, ADOPT OR AMEND ANY BONUS, INCENTIVE,
DEFERRED COMPENSATION, INSURANCE, MEDICAL, HOSPITAL, DISABILITY OR SEVERANCE
PLAN, AGREEMENT OR ARRANGEMENT OR ENTER INTO OR AMEND ANY EMPLOYEE BENEFIT PLAN
OR EMPLOYMENT, CONSULTING OR MANAGEMENT AGREEMENT, OTHER THAN ANY SUCH AMENDMENT
TO AN EMPLOYEE BENEFIT PLAN THAT IS MADE TO MAINTAIN THE QUALIFIED STATUS OF
SUCH PLAN OR ITS CONTINUED COMPLIANCE WITH APPLICABLE LAW AND OTHER THAN IN THE
ORDINARY COURSE OF BUSINESS; PROVIDED THAT NO SUCH PLAN, AGREEMENT OR
ARRANGEMENT (OR AMENDMENT THERETO) SHALL PROVIDE FOR SEVERANCE OR SIMILAR
PAYMENTS EXCEPT TO THE EXTENT SUCH SEVERANCE OR SIMILAR PAYMENTS ARE CONSISTENT
WITH PHARMACEUTICAL INDUSTRY NORMS;

 

(XIX)                           PAY OR COMMIT TO PAY ANY BONUS TO ANY OFFICER OR
EMPLOYEE, OR MAKE ANY OTHER CHANGE IN THE COMPENSATION OF ITS EMPLOYEES, OTHER
THAN PAYMENTS, COMMITMENTS OR CHANGES MADE IN ACCORDANCE WITH THE COMPANY’S
NORMAL COMPENSATION PRACTICES;

 

(XX)                              PREPARE OR FILE ANY TAX RETURN INCONSISTENT
WITH PAST PRACTICE OR, ON ANY SUCH TAX RETURN, TAKE ANY POSITION, MAKE ANY
ELECTION, OR ADOPT ANY METHOD THAT IS INCONSISTENT WITH POSITIONS TAKEN,
ELECTIONS MADE OR METHODS USED IN PREPARING OR FILING SIMILAR TAX RETURNS IN
PRIOR PERIODS; OR

 

(XXI)                           ENTER INTO ANY OTHER AGREEMENT OR COMMITMENT TO
TAKE ANY ACTION PROHIBITED BY THIS SECTION 5.4.

 

49

--------------------------------------------------------------------------------



 


(C)                                  THE COMPANY SHALL, AND SHALL CAUSE THE
SUBSIDIARIES TO:  (I) CONDUCT THE RES-5-0002 EE STUDY IN COMPLIANCE IN ALL
MATERIAL RESPECTS WITH ALL APPLICABLE REQUIREMENTS OF LAWS AND IN ACCORDANCE
WITH THE OPERATING PLAN; (II) USE THE PROCEEDS OF LOANS (AS DEFINED IN THE
CREDIT AGREEMENT) ONLY FOR FUNDING EXPENSES IDENTIFIED IN, OR WHICH ARE
OTHERWISE CONSISTENT WITH, THE OPERATING PLAN; (III) KEEP ITS AND THEIR EXISTING
POLICIES OF INSURANCE, OR COMPARABLE INSURANCE, IN FULL FORCE AND EFFECT;
(IV) TO THE EXTENT THE COMPANY OR A SUBSIDIARY IS OBLIGATED OR HAS THE RIGHT TO
DO SO (AND IS EXERCISING SUCH PROSECUTION RIGHTS) PURSUANT TO ANY AGREEMENT
RELATING TO COMPANY IP, DILIGENTLY PROSECUTE, OR ENFORCE ITS RIGHTS TO CAUSE
ANOTHER PARTY TO SUCH AGREEMENT RELATING TO COMPANY IP TO DILIGENTLY PROSECUTE,
CLAIMS IN THE PENDING PATENT APPLICATIONS WITHIN COMPANY IP CLAIMING EXISTING
PRODUCTS AND PRODUCTS CURRENTLY UNDER DEVELOPMENT; AND (V) KEEP IN FORCE ALL
REGISTERED MARKS BY PAYING ANY MAINTENANCE FEES OR TAXES OR RESPONDING TO ANY
ACTIONS.  THE COMPANY SHALL DELIVER THE FINAL STUDY REPORT RELATING TO THE
RES-5-0002 EE STUDY WITHIN THREE (3) BUSINESS DAYS AFTER SUCH REPORT BECOMES
FINAL.


 


5.5.                              ACQUISITION PROPOSALS.  THE COMPANY SHALL NOT,
NOR SHALL IT AUTHORIZE OR CAUSE ANY OF ITS AFFILIATES OR ANY OFFICER, DIRECTOR,
EMPLOYEE, INVESTMENT BANKER, ATTORNEY OR OTHER ADVISER OR REPRESENTATIVE OF THE
COMPANY OR ANY OF ITS AFFILIATES TO, (I) SOLICIT, INITIATE, OR ENCOURAGE THE
SUBMISSION OF, ANY ACQUISITION PROPOSAL (AS HEREINAFTER DEFINED), (II) ENTER
INTO ANY AGREEMENT WITH RESPECT TO, OTHERWISE APPROVE OR RECOMMEND,  OR
CONSUMMATE ANY ACQUISITION PROPOSAL OR (III) EXCEPT TO THE EXTENT REQUIRED BY
LAW AS ADVISED BY OUTSIDE COUNSEL TO THE COMPANY (WHICH MAY BE DUANE MORRIS LLP)
IN WRITING (WITH A COPY PROVIDED TO OPTIONEE), PARTICIPATE IN ANY DISCUSSIONS OR
NEGOTIATIONS REGARDING, OR FURNISH TO ANY PERSON ANY INFORMATION FOR THE PURPOSE
OF FACILITATING THE MAKING OF, OR TAKE ANY OTHER ACTION TO FACILITATE ANY
INQUIRIES OR THE MAKING OF, ANY PROPOSAL THAT CONSTITUTES, OR MAY REASONABLY BE
EXPECTED TO LEAD TO, ANY ACQUISITION PROPOSAL (IT BEING UNDERSTOOD THAT NO SUCH
ACTION PERMITTED BY THIS CLAUSE (III) SHALL RELIEVE THE COMPANY OF ANY OF ITS
OBLIGATIONS UNDER THIS AGREEMENT).  WITHOUT LIMITING THE FOREGOING, IT IS
UNDERSTOOD THAT ANY VIOLATION, OF WHICH THE COMPANY HAD KNOWLEDGE AT THE TIME
SUCH VIOLATION OCCURRED, OF THE RESTRICTIONS SET FORTH IN THE IMMEDIATELY
PRECEDING SENTENCE BY ANY OFFICER, DIRECTOR, EMPLOYEE, INVESTMENT BANKER,
ATTORNEY, EMPLOYEE OR OTHER ADVISER OR REPRESENTATIVE OF THE COMPANY OR ANY OF
ITS AFFILIATES, WHETHER OR NOT SUCH PERSON IS PURPORTING TO ACT ON BEHALF OF THE
COMPANY OR ANY OF ITS AFFILIATES OR OTHERWISE, SHALL BE DEEMED TO BE A BREACH OF
THIS SECTION 5.5 BY THE COMPANY.  THE COMPANY PROMPTLY SHALL ADVISE OPTIONEE OF
ANY ACQUISITION PROPOSAL AND ANY INQUIRIES WITH RESPECT TO ANY ACQUISITION
PROPOSAL, INCLUDING KEEPING OPTIONEE PROMPTLY ADVISED OF THE STATUS AND MATERIAL
TERMS (INCLUDING A COPY OF ANY WRITTEN PROPOSAL) AND THE IDENTITY OF THE PERSON
MAKING SUCH INQUIRIES OR ACQUISITION PROPOSAL.  FOR PURPOSES OF THIS AGREEMENT,
“ACQUISITION PROPOSAL” MEANS ANY PROPOSAL FOR A MERGER OR OTHER BUSINESS
COMBINATION INVOLVING THE COMPANY OR ANY OF ITS AFFILIATES OR ANY PROPOSAL OR
OFFER TO ACQUIRE IN ANY MANNER, DIRECTLY OR INDIRECTLY, AN EQUITY INTEREST IN
THE COMPANY OR ANY OF ITS SUBSIDIARIES OR A MATERIAL PORTION OF THE ASSETS OF
THE COMPANY; PROVIDED, HOWEVER, THAT THE ISSUANCE BY THE COMPANY OF ITS
SECURITIES (A) UPON EXERCISE OF OUTSTANDING STOCK OPTIONS AND WARRANTS,
(B) PURSUANT TO THE F&F C-2 SHARE RIGHTS, (C) PURSUANT TO THE FULCRUM PLAN OF
MERGER AMENDMENT OR (D) UPON CONVERSION OF OUTSTANDING SHARES OF PREFERRED STOCK
SHALL NOT BE CONSIDERED AN “ACQUISITION PROPOSAL.”


 


5.6.                              TAKEOVER LAWS.  IF ANY “FAIR PRICE,”
“MORATORIUM” OR “CONTROL SHARE ACQUISITION” STATUTE OR OTHER SIMILAR
ANTI-TAKEOVER STATUTE OR REGULATION SHALL BECOME APPLICABLE TO THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR THE MERGER AGREEMENT, THE COMPANY AND ITS

 

50

--------------------------------------------------------------------------------


 


BOARD OF DIRECTORS SHALL USE THEIR BEST EFFORTS TO GRANT SUCH APPROVALS AND TAKE
SUCH ACTIONS AS ARE NECESSARY SO THAT THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND THE MERGER AGREEMENT MAY BE CONSUMMATED AS PROMPTLY AS PRACTICABLE
ON THE TERMS CONTEMPLATED HEREBY AND THEREBY AND OTHERWISE ACT TO MINIMIZE THE
EFFECTS OF ANY SUCH STATUTE OR REGULATION ON THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY.


 


5.7.                              TERMINATION OF RES 5-0002 EE STUDY.  THE
COMPANY MAY TERMINATE THE RES 5-0002 EE STUDY IF THE COMPANY’S BOARD OF
DIRECTORS REASONABLY DETERMINES IN GOOD FAITH, FOLLOWING GOOD FAITH CONSULTATION
WITH OPTIONEE AS PROMPTLY AS PRACTICABLE CONSIDERING RELEVANT CIRCUMSTANCES,
THAT CONTINUATION OF THE RES 5-0002 EE STUDY ENTAILS MATERIAL SAFETY RISKS WHICH
COULD REASONABLY BE EXPECTED TO LEAD TO THE TERMINATION OF THE RES 5-0002 EE
STUDY BY THE FDA.


 


5.8.                              CHARTER AMENDMENT; STOCKHOLDER OPTION
AGREEMENTS.  (A) THE COMPANY SHALL CAUSE THE CHARTER AMENDMENT TO BE FILED WITH
THE SECRETARY OF STATE OF THE STATE OF DELAWARE, AND TO BE EFFECTIVE, NO LATER
THAN FEBRUARY 23, 2009.


 


(B)                                 THE COMPANY SHALL PROMPTLY DELIVER TO
OPTIONEE FOR COUNTERSIGNATURE ANY STOCKHOLDER OPTION AGREEMENTS EXECUTED BY THE
STOCKHOLDERS AFTER THE DATE HEREOF.


 


ARTICLE VI
INDEMNIFICATION


 


6.1.                              INDEMNIFICATION BY THE COMPANY.


 


(A)                                  THE COMPANY AGREES TO INDEMNIFY AND HOLD
HARMLESS EACH OPTIONEE GROUP MEMBER FROM AND AGAINST ANY AND ALL LOSSES AND
EXPENSES INCURRED BY SUCH OPTIONEE GROUP MEMBER IN CONNECTION WITH OR ARISING
FROM:


 

(I)                                     ANY BREACH OF ANY WARRANTY OR THE
INACCURACY OF ANY REPRESENTATION OF THE COMPANY CONTAINED IN THIS AGREEMENT, IN
ANY CERTIFICATE DELIVERED BY OR ON BEHALF OF THE COMPANY PURSUANT HERETO OR IN
ANY COMPANY ANCILLARY AGREEMENT; AND

 

(II)                                  ANY BREACH BY THE COMPANY OF ANY OF ITS
COVENANTS OR AGREEMENTS, OR ANY FAILURE OF THE COMPANY TO PERFORM ANY OF ITS
OBLIGATIONS IN ANY MATERIAL RESPECT, IN THIS AGREEMENT OR ANY COMPANY ANCILLARY
AGREEMENT;

 

provided, however, that:

 

(A)                              THE COMPANY SHALL NOT BE REQUIRED TO INDEMNIFY
AND HOLD HARMLESS UNDER CLAUSE (I) OF THIS SECTION 6.1(A) WITH RESPECT TO LOSSES
AND EXPENSES INCURRED BY OPTIONEE GROUP MEMBERS UNLESS THE AGGREGATE AMOUNT OF
SUCH LOSSES AND EXPENSES EXCEEDS $500,000, AND ONCE SUCH AMOUNT IS EXCEEDED, THE
COMPANY SHALL INDEMNIFY THE OPTIONEE GROUP MEMBERS FOR THE ENTIRE AMOUNT OF ALL
LOSSES AND EXPENSES WITHOUT REDUCTION;

 

(B)                                IN NO EVENT SHALL THE AGGREGATE AMOUNT
REQUIRED TO BE PAID BY THE COMPANY PURSUANT TO CLAUSE (II) OF THIS
SECTION 6.1(A) SOLELY WITH RESPECT TO A

 

51

--------------------------------------------------------------------------------


 

BREACH BY THE COMPANY OF THE SPECIFIED COVENANTS AND CLAUSE (I) OF THIS
SECTION 6.1(A) EXCEED $50,000,000 (FIFTY MILLION DOLLARS);

 

(C)                                IN NO EVENT SHALL THE AGGREGATE AMOUNT
REQUIRED TO BE PAID PURSUANT TO CLAUSE (II) OF THIS SECTION 6.1(A) SOLELY WITH
RESPECT TO A BREACH BY THE COMPANY OF SECTION 5.4(A) EXCEED $75,000,000
(SEVENTY-FIVE MILLION DOLLARS);

 

(D)                               IN NO EVENT SHALL THE AGGREGATE AMOUNT
REQUIRED TO BE PAID PURSUANT TO PARAGRAPHS (B) AND (C) ABOVE EXCEED $75,000,000
(SEVENTY-FIVE MILLION DOLLARS); AND

 

(E)                                 IN NO EVENT SHALL THE AGGREGATE AMOUNT
REQUIRED TO BE PAID BY THE COMPANY PURSUANT TO THIS SECTION 6.1(A) EXCEED THE
OPTION CONSIDERATION.

 


(B)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS AGREEMENT, OTHER THAN THE REPRESENTATIONS AND WARRANTIES CONTAINED IN
SECTION 3.7(D) AND THE LOSSES AND EXPENSES INCURRED BY OPTIONEE GROUP MEMBERS IN
CONNECTION WITH OR ARISING FROM ANY BREACH OR INACCURACY OF THE REPRESENTATIONS
AND WARRANTIES CONTAINED IN SECTION 3.7(D), THE COMPANY MAKES NO 
REPRESENTATIONS OR WARRANTIES, AND SHALL HAVE NO INDEMNIFICATION OBLIGATIONS
UNDER THIS SECTION 6.1, WITH RESPECT TO THE AMOUNT, AVAILABILITY OR SUFFICIENCY
OF ANY NET OPERATING LOSSES (CARRYFORWARD OR OTHERWISE), CAPITAL LOSSES OR
CREDITS OF THE COMPANY FOR ANY TAXABLE PERIODS ENDING ON OR BEFORE THE CLOSING
DATE THAT MAY BE AVAILABLE TO OFFSET, REDUCE OR ELIMINATE INCOME OR TAXES OF THE
COMPANY OR ANY OPTIONEE GROUP MEMBER FOR TAXABLE PERIODS ENDING AFTER THE
CLOSING DATE.


 


(C)                                  THE INDEMNIFICATION PROVIDED FOR IN
SECTION 6.1(A) SHALL TERMINATE ON THE EARLIER OF THE MERGER AGREEMENT EXECUTION
DATE OR THE OPTION TERMINATION DATE (AND NO CLAIMS SHALL BE MADE BY ANY OPTIONEE
GROUP MEMBER UNDER SECTION 6.1(A) THEREAFTER), EXCEPT THAT THE INDEMNIFICATION
BY THE COMPANY SHALL CONTINUE AS TO:


 

(I)                                     THE COVENANTS OF THE COMPANY SET FORTH
IN SECTIONS 8.2, 8.3 AND 8.9, AS TO ALL OF WHICH NO TIME LIMITATION SHALL APPLY;
AND

 

(II)                                  ANY LOSS OR EXPENSE OF WHICH ANY OPTIONEE
GROUP MEMBER HAS NOTIFIED THE COMPANY IN ACCORDANCE WITH THE REQUIREMENTS OF
SECTION 6.3 ON OR PRIOR TO THE DATE SUCH INDEMNIFICATION WOULD OTHERWISE
TERMINATE IN ACCORDANCE WITH THIS SECTION 6.1, AS TO WHICH THE OBLIGATION OF THE
COMPANY SHALL CONTINUE UNTIL THE LIABILITY OF THE COMPANY SHALL HAVE BEEN
DETERMINED PURSUANT TO SECTION 6.3(B) AND THE COMPANY SHALL HAVE REIMBURSED ALL
OPTIONEE GROUP MEMBERS FOR THE FULL AMOUNT OF SUCH LOSS AND EXPENSE IN
ACCORDANCE WITH THIS ARTICLE VI.

 


6.2.                              INDEMNIFICATION BY OPTIONEE.


 


(A)                                  OPTIONEE AGREES TO INDEMNIFY AND HOLD
HARMLESS EACH COMPANY GROUP MEMBER FROM AND AGAINST ANY AND ALL LOSSES AND
EXPENSES INCURRED BY SUCH COMPANY GROUP MEMBER IN CONNECTION WITH OR ARISING
FROM:

 

52

--------------------------------------------------------------------------------


 

(I)                                     ANY BREACH OF ANY WARRANTY OR THE
INACCURACY OF ANY REPRESENTATION OF OPTIONEE CONTAINED IN THIS AGREEMENT, IN ANY
CERTIFICATE DELIVERED BY OR ON BEHALF OF OPTIONEE PURSUANT HERETO OR IN ANY
OPTIONEE ANCILLARY AGREEMENT; AND

 

(II)                                  ANY BREACH BY OPTIONEE OF ANY OF ITS
COVENANTS OR AGREEMENTS, OR ANY FAILURE BY OPTIONEE TO PERFORM ANY OF ITS
OBLIGATIONS, IN THIS AGREEMENT OR IN ANY OPTIONEE ANCILLARY AGREEMENT;

 

provided, however, that:

 

(A)                              OPTIONEE SHALL NOT BE REQUIRED TO INDEMNIFY AND
HOLD HARMLESS UNDER CLAUSE (I) OF THIS SECTION 6.2(A) WITH RESPECT TO LOSSES AND
EXPENSES INCURRED BY COMPANY GROUP MEMBERS UNLESS THE AGGREGATE AMOUNT OF SUCH
LOSSES AND EXPENSES EXCEEDS $500,000, AND ONCE SUCH AMOUNT IS EXCEEDED, OPTIONEE
SHALL INDEMNIFY THE COMPANY GROUP MEMBERS FOR THE ENTIRE AMOUNT OF ALL LOSSES
AND EXPENSES WITHOUT REDUCTION;

 

(B)                                IN NO EVENT SHALL THE AGGREGATE AMOUNT
REQUIRED TO BE PAID BY OPTIONEE PURSUANT TO CLAUSE (I) OF THIS
SECTION 6.2(A) AND CLAUSE (II) OF THIS SECTION 6.2(A) SOLELY WITH RESPECT TO A
BREACH BY OPTIONEE OF SECTION 5.2(A) EXCEED $50,000,000; AND

 

(C)                                IN NO EVENT SHALL THE AGGREGATE AMOUNT
REQUIRED TO BE PAID BY OPTIONEE PURSUANT TO THIS SECTION 6.2(A) EXCEED THE
OPTION CONSIDERATION.

 


(B)                                 THE INDEMNIFICATION PROVIDED FOR IN
SECTION 6.2(A) SHALL TERMINATE ON THE EARLIER OF THE MERGER AGREEMENT EXECUTION
DATE OR THE OPTION TERMINATION DATE (AND NO CLAIMS SHALL BE MADE BY ANY COMPANY
GROUP MEMBER UNDER SECTION 6.2(A) THEREAFTER), EXCEPT THAT THE INDEMNIFICATION
BY OPTIONEE SHALL CONTINUE AS TO:


 

(I)                                     THE COVENANTS OF OPTIONEE SET FORTH IN
SECTIONS 8.2, 8.3 AND 8.9, AS TO ALL OF WHICH NO TIME LIMITATION SHALL APPLY;
AND

 

(II)                                  ANY LOSS OR EXPENSE OF WHICH ANY COMPANY
GROUP MEMBER HAS NOTIFIED OPTIONEE IN ACCORDANCE WITH THE REQUIREMENTS OF
SECTION 6.3 ON OR PRIOR TO THE DATE SUCH INDEMNIFICATION WOULD OTHERWISE
TERMINATE IN ACCORDANCE WITH THIS SECTION 6.2, AS TO WHICH THE OBLIGATION OF
OPTIONEE SHALL CONTINUE UNTIL THE LIABILITY OF OPTIONEE SHALL HAVE BEEN
DETERMINED PURSUANT TO SECTION 6.3(B), AND OPTIONEE SHALL HAVE REIMBURSED ALL
COMPANY GROUP MEMBERS FOR THE FULL AMOUNT OF SUCH LOSS AND EXPENSE IN ACCORDANCE
WITH THIS ARTICLE VI.

 


6.3.                              NOTICE OF CLAIMS.


 


(A)                                  ANY OPTIONEE GROUP MEMBER OR COMPANY GROUP
MEMBER (THE “INDEMNIFIED PARTY”) SEEKING INDEMNIFICATION HEREUNDER SHALL GIVE TO
THE PARTY OBLIGATED TO PROVIDE INDEMNIFICATION TO SUCH INDEMNIFIED PARTY (THE
“INDEMNITOR”) A NOTICE (A “CLAIM NOTICE”) DESCRIBING IN REASONABLE DETAIL AND IN
GOOD FAITH THE FACTS GIVING RISE TO ANY CLAIM FOR INDEMNIFICATION HEREUNDER AND
SHALL INCLUDE IN SUCH CLAIM NOTICE (IF THEN KNOWN) THE AMOUNT OR

 

53

--------------------------------------------------------------------------------


 


THE METHOD OF COMPUTATION OF THE AMOUNT OF SUCH CLAIM, AND A REFERENCE TO THE
PROVISION OF THIS AGREEMENT OR ANY OTHER AGREEMENT, DOCUMENT OR INSTRUMENT
EXECUTED HEREUNDER OR IN CONNECTION HEREWITH UPON WHICH SUCH CLAIM IS BASED;
PROVIDED, THAT A CLAIM NOTICE IN RESPECT OF ANY PENDING OR THREATENED ACTION AT
LAW OR SUIT IN EQUITY BY OR AGAINST A THIRD PERSON AS TO WHICH INDEMNIFICATION
WILL BE SOUGHT (EACH SUCH ACTION OR SUIT BEING A “THIRD PERSON CLAIM”) SHALL BE
GIVEN PROMPTLY AFTER THE ACTION OR SUIT IS COMMENCED; PROVIDED FURTHER THAT
FAILURE TO GIVE SUCH NOTICE SHALL NOT RELIEVE THE INDEMNITOR OF ITS OBLIGATIONS
HEREUNDER EXCEPT TO THE EXTENT IT SHALL HAVE BEEN PREJUDICED BY SUCH FAILURE.


 


(B)                                 AFTER THE GIVING OF ANY CLAIM NOTICE
PURSUANT HERETO, THE AMOUNT OF INDEMNIFICATION TO WHICH AN INDEMNIFIED PARTY
SHALL BE ENTITLED UNDER THIS ARTICLE VI SHALL BE DETERMINED:  (I) BY THE WRITTEN
AGREEMENT BETWEEN THE INDEMNIFIED PARTY AND THE INDEMNITOR; (II) BY A FINAL
JUDGMENT OR DECREE OF ANY COURT OF COMPETENT JURISDICTION; OR (III) BY ANY OTHER
MEANS TO WHICH THE INDEMNIFIED PARTY AND THE INDEMNITOR SHALL AGREE.  THE
JUDGMENT OR DECREE OF A COURT SHALL BE DEEMED FINAL WHEN THE TIME FOR APPEAL, IF
ANY, SHALL HAVE EXPIRED AND NO APPEAL SHALL HAVE BEEN TAKEN OR WHEN ALL APPEALS
TAKEN SHALL HAVE BEEN FINALLY DETERMINED.  THE INDEMNIFIED PARTY SHALL HAVE THE
BURDEN OF PROOF IN ESTABLISHING THE AMOUNT OF LOSS AND EXPENSE SUFFERED BY IT.


 


6.4.                              THIRD PERSON CLAIMS.  THE INDEMNIFIED PARTY
SHALL HAVE THE RIGHT TO CONDUCT AND CONTROL, THROUGH COUNSEL OF ITS CHOOSING,
THE DEFENSE, COMPROMISE OR SETTLEMENT OF ANY THIRD PERSON CLAIM AGAINST SUCH
INDEMNIFIED PARTY (WHICH, FOR THE AVOIDANCE OF DOUBT, SHALL MEAN THAT THE
INDEMNIFIED PARTY MUST BE A PARTY TO SUCH CLAIM) AS TO WHICH INDEMNIFICATION
WILL BE SOUGHT BY ANY INDEMNIFIED PARTY FROM ANY INDEMNITOR HEREUNDER, AND IN
ANY SUCH CASE THE INDEMNITOR SHALL COOPERATE IN CONNECTION THEREWITH AND SHALL
FURNISH SUCH RECORDS, INFORMATION AND TESTIMONY AND ATTEND SUCH CONFERENCES,
DISCOVERY PROCEEDINGS, HEARINGS, TRIALS AND APPEALS AS MAY BE REASONABLY
REQUESTED BY THE INDEMNIFIED PARTY IN CONNECTION THEREWITH; PROVIDED, THAT:


 


(A)                                  THE INDEMNITOR MAY PARTICIPATE, THROUGH
COUNSEL CHOSEN BY IT AND AT ITS OWN EXPENSE, IN THE DEFENSE OF ANY SUCH THIRD
PERSON CLAIM AS TO WHICH THE INDEMNIFIED PARTY HAS SO ELECTED TO CONDUCT AND
CONTROL THE DEFENSE THEREOF, AND IN ANY SUCH CASE THE INDEMNIFIED PARTY SHALL
(I) CONSULT WITH THE INDEMNITOR, AND FURNISH SUCH RECORDS, INFORMATION AND
TESTIMONY, AS MAY BE REASONABLY REQUESTED BY THE INDEMNITOR IN CONNECTION
THEREWITH, (II) PROVIDE THE INDEMNITOR WITH A REASONABLE OPPORTUNITY, SUBJECT TO
APPLICABLE FILING DEADLINES, TO COMMENT ON ANY MATERIAL FILING RELATING TO SUCH
THIRD PERSON CLAIM PRIOR TO MAKING SUCH FILING AND (III) PERMIT THE INDEMNITOR
AND ITS COUNSEL TO ATTEND SUCH CONFERENCES, DISCOVERY PROCEEDINGS, HEARINGS,
TRIALS AND APPEALS AS MAY BE REASONABLY REQUESTED BY THE INDEMNITOR IN
CONNECTION THEREWITH (AND SHALL PROVIDE REASONABLE ADVANCE NOTICE OF SUCH
MATTERS TO INDEMNITOR SO AS TO FACILITATE SUCH RIGHT TO ATTEND);


 


(B)                                 THE INDEMNIFIED PARTY SHALL NOT, WITHOUT THE
WRITTEN CONSENT OF THE INDEMNITOR (WHICH WRITTEN CONSENT SHALL NOT BE
UNREASONABLY WITHHELD), PAY, COMPROMISE OR SETTLE ANY SUCH THIRD PERSON CLAIM,
EXCEPT THAT NO SUCH CONSENT SHALL BE REQUIRED IF, FOLLOWING A WRITTEN REQUEST
FROM THE INDEMNIFIED PARTY, THE INDEMNITOR SHALL FAIL, WITHIN 14 DAYS AFTER THE
MAKING OF SUCH REQUEST, TO ACKNOWLEDGE AND AGREE IN WRITING THAT, IF SUCH THIRD
PERSON CLAIM SHALL BE ADVERSELY DETERMINED, SUCH INDEMNITOR HAS AN OBLIGATION TO
PROVIDE INDEMNIFICATION UNDER THIS ARTICLE VI TO SUCH INDEMNIFIED PARTY;
PROVIDED, THAT IF THE INDEMNITOR MAKES SUCH ACKNOWLEDGMENT AND

 

54

--------------------------------------------------------------------------------


 


AGREEMENT AND IS PARTICIPATING IN THE DEFENSE OF SUCH THIRD PERSON CLAIM
PURSUANT TO PARAGRAPH (A) ABOVE, THE INDEMNIFIED PARTY SHALL NOT ASSERT ANY
MATERIAL DEFENSE OR OTHERWISE TAKE ANY MATERIAL LEGAL POSITION WITH RESPECT TO
SUCH THIRD PERSON CLAIM THAT THE INDEMNITOR, AFTER GOOD FAITH CONSULTATION WITH
ITS COUNSEL, REASONABLY BELIEVES IS REASONABLY LIKELY TO CAUSE A MATERIAL
INCREASE TO THE AMOUNT TO BE INDEMNIFIED BY THE INDEMNITOR WITH RESPECT TO SUCH
THIRD PERSON CLAIM PURSUANT TO THIS AGREEMENT; PROVIDED FURTHER, THAT IN THE
EXERCISE OF ITS RIGHTS PURSUANT TO THE PRECEDING PROVISO, THE INDEMNITOR SHALL
NOT UNREASONABLY DELAY THE RESOLUTION OF SUCH THIRD PERSON CLAIM.


 

Notwithstanding the foregoing, the Indemnified Party shall have the right to
pay, settle or compromise any such Third Person Claim without such consent,
provided, that in such event the Indemnified Party shall waive any right to
indemnity therefor hereunder unless such consent is requested and is
unreasonably withheld.

 


6.5.                              ADJUSTMENT TO OPTION CONSIDERATION.  ANY
PAYMENT BY OPTIONEE OR THE COMPANY UNDER THIS ARTICLE VI SHALL BE TREATED BY THE
PARTIES AS AN ADJUSTMENT TO THE OPTION CONSIDERATION, UNLESS OTHERWISE REQUIRED
BY APPLICABLE TAX REQUIREMENTS OF LAWS.


 


6.6.                              SET-OFF.  OPTIONEE SHALL HAVE THE RIGHT,
EXERCISABLE BY DELIVERY OF WRITTEN NOTICE TO THE COMPANY DELIVERED ON OR PRIOR
TO THE CLOSING DATE, TO SET-OFF AGAINST THE CLOSING DATE MERGER CONSIDERATION AN
AMOUNT EQUAL TO (A) THE AGGREGATE AMOUNT OF ALL LOSSES AND EXPENSES RELATING TO
CLAIMS FOR INDEMNIFICATION MADE BY OPTIONEE GROUP MEMBERS PURSUANT TO THIS
ARTICLE VI WHICH HAVE BEEN FINALLY DETERMINED TO BE OWED TO THE OPTIONEE GROUP
MEMBERS PURSUANT TO SECTION 6.3(B) BUT WHICH HAVE NOT BEEN PAID BY THE COMPANY
AS OF THE CLOSING DATE PLUS (B) THE AGGREGATE AMOUNT (THE “PENDING INDEMNITY
AMOUNT”) OF ALL LOSSES AND EXPENSES RELATING TO CLAIMS FOR INDEMNIFICATION MADE
BY OPTIONEE GROUP MEMBERS PURSUANT TO SECTION 6.3(A) WHICH HAVE NOT BEEN FINALLY
DETERMINED TO BE OWED TO THE OPTIONEE GROUP MEMBERS AS OF THE CLOSING DATE,
SUBJECT IN EACH CASE, FOR THE AVOIDANCE OF DOUBT, TO ALL OF THE LIMITATIONS ON
INDEMNIFICATION SET FORTH IN THIS ARTICLE VI.  OPTIONEE SHALL DEPOSIT THE
PENDING INDEMNITY AMOUNT IN THE ESCROW FUND (AS DEFINED IN THE MERGER AGREEMENT)
TO BE HELD, GOVERNED AND RELEASED IN ACCORDANCE WITH THE PROVISIONS OF THE
ESCROW AGREEMENT (AS DEFINED IN THE MERGER AGREEMENT).


 


6.7.                              NO PUNITIVE OR CONSEQUENTIAL DAMAGES.  UNDER
NO CIRCUMSTANCES SHALL EITHER PARTY HAVE ANY LIABILITY TO THE OTHER PARTY OR ANY
OF ITS AFFILIATES UNDER THIS AGREEMENT FOR, AND NEITHER PARTY NOR ANY OF ITS
AFFILIATES SHALL HAVE THE RIGHT TO CLAIM OR RECOVER FROM THE OTHER PARTY, ANY
PUNITIVE OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES OF ANY KIND OR NATURE
WHATSOEVER, WHETHER FORESEEABLE OR UNFORESEEABLE, HOWSOEVER CAUSED OR ON ANY
THEORY OF LIABILITY, EXCEPT, IN ALL SUCH CASES, THAT ANY INDEMNIFIED PARTY
MAY RECOVER SUCH DAMAGES, LOSSES OR EXPENSES THAT SUCH INDEMNIFIED PARTY IS
REQUIRED TO PAY TO ANY THIRD PERSON IN CONNECTION WITH A THIRD PERSON CLAIM.


 


6.8.                              INSURANCE PROCEEDS AND TAX BENEFITS.  THE
AMOUNT OF ANY LOSS OR EXPENSE SUFFERED BY AN OPTIONEE GROUP MEMBER OR COMPANY
GROUP MEMBER, AS THE CASE MAY BE, UNDER THIS AGREEMENT SHALL BE ADJUSTED TO
REFLECT (A) ANY INSURANCE PROCEEDS ACTUALLY RECEIVED BY THE

 

55

--------------------------------------------------------------------------------


 


OPTIONEE GROUP MEMBER OR COMPANY GROUP MEMBER ON ACCOUNT OF SUCH LOSS OR
EXPENSE, NET OF ANY INCREASES IN PREMIUMS RESULTING THEREFROM AND (B) ANY
REALIZABLE TAX BENEFITS OR SAVINGS RESULTING FROM THE INCURRENCE, ACCRUAL OR
PAYMENT OF THE LOSS OR EXPENSE OR ANY REALIZABLE TAX DETRIMENT OR COST RESULTING
FROM THE INCURRENCE, ACCRUAL OR PAYMENT OF THE LOSS OR EXPENSE.  THE OPTIONEE
GROUP MEMBER OR COMPANY GROUP MEMBER, AS THE CASE MAY BE, SHALL PROMPTLY MAKE A
CLAIM FOR ANY LOSS OR EXPENSE SUFFERED BY IT UNDER ANY APPLICABLE INSURANCE
POLICIES.


 


6.9.                              EXCLUSIVE REMEDY.  EXCEPT WITH RESPECT TO
REMEDIES THAT CANNOT BE WAIVED AS A MATTER OF LAW (INCLUDING FRAUD) AND
INJUNCTIVE AND PROVISIONAL RELIEF (INCLUDING SPECIFIC PERFORMANCE), EACH OF THE
COMPANY AND OPTIONEE AGREES THAT, FROM AND AFTER THE DATE HEREOF, THIS
ARTICLE VI SHALL BE THE EXCLUSIVE REMEDY WITH RESPECT TO ANY BREACHES OF THE
REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS SET FORTH IN THIS
AGREEMENT


 


ARTICLE VII
TERMINATION


 


7.1.                              TERMINATION RIGHTS.  ANYTHING CONTAINED IN
THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING, THIS AGREEMENT MAY BE TERMINATED
AT ANY TIME PRIOR TO THE OPTION TERMINATION DATE:


 


(A)                                  BY THE MUTUAL WRITTEN CONSENT OF THE
COMPANY AND OPTIONEE; OR


 


(B)                                 BY OPTIONEE BY DELIVERY OF WRITTEN NOTICE TO
THE COMPANY.


 


7.2.                              EFFECT OF TERMINATION.  IN THE EVENT THAT THIS
AGREEMENT SHALL BE TERMINATED PURSUANT TO THIS ARTICLE VII, ALL FURTHER
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT (OTHER THAN UNDER ARTICLE VI AND
SECTIONS 8.2, 8.3, 8.9 AND 8.12) SHALL BE TERMINATED WITHOUT FURTHER LIABILITY
OF EITHER PARTY TO THE OTHER; PROVIDED, HOWEVER, THAT NOTHING HEREIN SHALL
RELIEVE EITHER PARTY FROM LIABILITY FOR ITS WILLFUL BREACH OF THIS AGREEMENT.


 


ARTICLE VIII
GENERAL PROVISIONS


 


8.1.                              SURVIVAL OF OBLIGATIONS.  ALL REPRESENTATIONS,
WARRANTIES, COVENANTS AND OBLIGATIONS CONTAINED IN THIS AGREEMENT SHALL SURVIVE
THE EXECUTION AND DELIVERY OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLES III AND IV SHALL TERMINATE
ON THE EARLIER OF THE MERGER AGREEMENT EXECUTION DATE OR THE OPTION TERMINATION
DATE.  EXCEPT AS OTHERWISE PROVIDED HEREIN, NO CLAIM SHALL BE MADE FOR THE
BREACH OF ANY REPRESENTATION OR WARRANTY CONTAINED IN ARTICLE III OR IV OR UNDER
ANY CERTIFICATE DELIVERED WITH RESPECT THERETO UNDER THIS AGREEMENT AFTER THE
DATE ON WHICH SUCH REPRESENTATIONS AND WARRANTIES TERMINATE AS SET FORTH IN THIS
SECTION 8.1.


 


8.2.                              CONFIDENTIAL NATURE OF INFORMATION.  EACH
PARTY HERETO AGREES THAT ALL DOCUMENTS, MATERIALS AND OTHER INFORMATION WHICH IT
SHALL HAVE OBTAINED REGARDING THE OTHER PARTY DURING THE COURSE OF THE
NEGOTIATIONS LEADING TO THE EXECUTION OF THIS AGREEMENT (WHETHER OBTAINED BEFORE
OR AFTER THE DATE OF THIS AGREEMENT), THE INVESTIGATION PROVIDED FOR HEREIN AND
THE PREPARATION OF THIS AGREEMENT AND OTHER RELATED DOCUMENTS SHALL BE HELD IN
CONFIDENCE PURSUANT TO THE CONFIDENTIALITY AGREEMENT.

 

56

--------------------------------------------------------------------------------


 


8.3.                              NO PUBLIC ANNOUNCEMENT.  NEITHER THE COMPANY
NOR OPTIONEE SHALL, WITHOUT THE PRIOR WRITTEN APPROVAL OF THE OTHER, MAKE ANY
PRESS RELEASE OR OTHER PUBLIC ANNOUNCEMENT CONCERNING THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, EXCEPT AS AND TO THE EXTENT THAT EITHER PARTY
SHALL BE SO OBLIGATED BY REQUIREMENTS OF LAW OR THE RULES OF ANY STOCK EXCHANGE,
IN WHICH CASE THE OTHER PARTY SHALL BE ADVISED AND THE PARTIES SHALL USE THEIR
REASONABLE BEST EFFORTS TO CAUSE A MUTUALLY AGREEABLE RELEASE OR ANNOUNCEMENT TO
BE ISSUED; PROVIDED, THAT THE FOREGOING SHALL NOT PRECLUDE COMMUNICATIONS OR
DISCLOSURES NECESSARY TO IMPLEMENT THE PROVISIONS OF THIS AGREEMENT OR TO COMPLY
WITH ACCOUNTING AND SECURITIES AND EXCHANGE COMMISSION DISCLOSURE OBLIGATIONS.


 


8.4.                              NOTICES.  ALL NOTICES, CONSENTS AND OTHER
COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN
DULY GIVEN (A) WHEN DELIVERED BY HAND OR BY FEDERAL EXPRESS OR A SIMILARLY
REPUTABLE OVERNIGHT COURIER, (B) UPON RECEIPT, IF SENT BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED OR (C) WHEN SUCCESSFULLY TRANSMITTED BY
FACSIMILE (WITH A CONFIRMING COPY OF SUCH COMMUNICATION TO BE SENT AS PROVIDED
IN CLAUSE (A) OR (B) ABOVE), IN EACH CASE TO THE PARTY FOR WHOM INTENDED, AT THE
ADDRESS OR FACSIMILE NUMBER FOR SUCH PARTY SET FORTH BELOW:


 

If to Optionee, to:

 

Cephalon, Inc.

41 Moores Road

Frazer, PA 19355

Attention:

General Counsel

Facsimile:

(610) 738-6258

 

with a copy to:

 

Sidley Austin LLP

One South Dearborn Street

Chicago, IL 60603

Attention:

Pran Jha

Facsimile:

(312) 853-7036

 

If to the Company, to:

 

Ception Therapeutics, Inc.

101 Lindenwood Drive

Suite 400

Malvern, PA 19355

Attention:

General Counsel

Facsimile:

(610) 640-2945

 

57

--------------------------------------------------------------------------------


 

with a copy to:

 

Duane Morris LLP

30 South 17th Street

Philadelphia, PA 19103

Attention:

Yves Quintin

Facsimile:

(215) 979-1020

 

or to such other address as such party may indicate by a notice delivered to the
other party hereto in accordance with this Section 8.4.

 


8.5.                              SUCCESSORS AND ASSIGNS.


 


(A)                                  THIS AGREEMENT MAY NOT BE ASSIGNED BY
EITHER PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY; PROVIDED,
HOWEVER, THAT OPTIONEE SHALL BE ENTITLED TO ASSIGN THIS AGREEMENT TO ANY
AFFILIATE OF OPTIONEE WITHOUT THE CONSENT OF THE COMPANY, PROVIDED THAT NO SUCH
ASSIGNMENT SHALL RELIEVE OPTIONEE OF ITS OBLIGATIONS HEREUNDER.


 


(B)                                 THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR SUCCESSORS AND PERMITTED
ASSIGNS.  THE SUCCESSORS AND PERMITTED ASSIGNS HEREUNDER SHALL INCLUDE, IN THE
CASE OF OPTIONEE, ANY PERMITTED ASSIGNEE AS WELL AS THE SUCCESSORS IN INTEREST
TO SUCH PERMITTED ASSIGNEE (WHETHER BY MERGER, LIQUIDATION (INCLUDING SUCCESSIVE
MERGERS OR LIQUIDATIONS) OR OTHERWISE).  NOTHING IN THIS AGREEMENT, EXPRESSED OR
IMPLIED, IS INTENDED OR SHALL BE CONSTRUED TO CONFER UPON ANY PERSON OTHER THAN
THE PARTIES AND SUCCESSORS AND ASSIGNS PERMITTED BY THIS SECTION 8.5 ANY RIGHT,
REMEDY OR CLAIM UNDER OR BY REASON OF THIS AGREEMENT AS A THIRD PARTY
BENEFICIARY OR OTHERWISE.


 


8.6.                              ENTIRE AGREEMENT; AMENDMENTS.  THIS AGREEMENT,
THE EXHIBITS AND SCHEDULES REFERRED TO HEREIN AND THE DOCUMENTS DELIVERED
PURSUANT HERETO AND THE CONFIDENTIALITY AGREEMENT CONTAIN THE ENTIRE
UNDERSTANDING OF THE PARTIES HERETO WITH REGARD TO THE SUBJECT MATTER CONTAINED
HEREIN OR THEREIN, AND SUPERSEDE ALL PRIOR AGREEMENTS, UNDERSTANDINGS OR LETTERS
OF INTENT BETWEEN THE PARTIES HERETO, INCLUDING THE LETTER OF INTENT.  THIS
AGREEMENT SHALL NOT BE AMENDED, MODIFIED OR SUPPLEMENTED EXCEPT BY A WRITTEN
INSTRUMENT SIGNED BY AN AUTHORIZED REPRESENTATIVE OF EACH OF THE PARTIES HERETO.


 


8.7.                              PARTIAL INVALIDITY.  WHEREVER POSSIBLE, EACH
PROVISION HEREOF SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND
VALID UNDER APPLICABLE LAW, BUT IN CASE ANY ONE OR MORE OF THE PROVISIONS
CONTAINED HEREIN SHALL, FOR ANY REASON, BE HELD TO BE INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT,
BUT ONLY TO THE EXTENT, OF SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY
WITHOUT INVALIDATING THE REMAINDER OF SUCH INVALID, ILLEGAL OR UNENFORCEABLE
PROVISION OR PROVISIONS OR ANY OTHER PROVISIONS HEREOF, UNLESS SUCH A
CONSTRUCTION WOULD BE UNREASONABLE.


 


8.8.                              WAIVERS.  ANY TERM OR PROVISION OF THIS
AGREEMENT MAY BE WAIVED, OR THE TIME FOR ITS PERFORMANCE MAY BE EXTENDED, BY THE
PARTY OR PARTIES ENTITLED TO THE BENEFIT THEREOF.  ANY SUCH WAIVER SHALL BE
VALIDLY AND SUFFICIENTLY AUTHORIZED FOR THE PURPOSES OF THIS AGREEMENT IF, AS TO
ANY PARTY, IT IS AUTHORIZED IN WRITING BY AN AUTHORIZED REPRESENTATIVE OF SUCH
PARTY.  THE FAILURE

 

58

--------------------------------------------------------------------------------


 


OF ANY PARTY HERETO TO ENFORCE AT ANY TIME ANY PROVISION OF THIS AGREEMENT SHALL
NOT BE CONSTRUED TO BE A WAIVER OF SUCH PROVISION, NOR IN ANY WAY TO AFFECT THE
VALIDITY OF THIS AGREEMENT OR ANY PART HEREOF OR THE RIGHT OF ANY PARTY
THEREAFTER TO ENFORCE EACH AND EVERY SUCH PROVISION.  NO WAIVER OF ANY BREACH OF
THIS AGREEMENT SHALL BE HELD TO CONSTITUTE A WAIVER OF ANY OTHER OR SUBSEQUENT
BREACH.


 


8.9.                              EXPENSES.  SUBJECT TO SECTION 5.3(D)(IV), EACH
PARTY HERETO WILL PAY ALL COSTS AND EXPENSES INCIDENT TO ITS NEGOTIATION AND
PREPARATION OF THIS AGREEMENT AND TO ITS PERFORMANCE AND COMPLIANCE WITH ALL
AGREEMENTS AND CONDITIONS CONTAINED HEREIN ON ITS PART TO BE PERFORMED OR
COMPLIED WITH, INCLUDING THE FEES, EXPENSES AND DISBURSEMENTS OF ITS COUNSEL AND
ACCOUNTANTS.


 


8.10.                        EXECUTION IN COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN MULTIPLE COUNTERPARTS, EACH OF WHICH SHALL BE CONSIDERED AN ORIGINAL
INSTRUMENT, BUT ALL OF WHICH SHALL BE CONSIDERED ONE AND THE SAME AGREEMENT, AND
SHALL BECOME BINDING WHEN ONE OR MORE COUNTERPARTS HAVE BEEN SIGNED BY EACH OF
THE PARTIES HERETO AND DELIVERED TO THE OTHER PARTY.  DELIVERY OF AN EXECUTED
COUNTERPART OF A SIGNATURE PAGE TO THIS AGREEMENT SHALL BE AS EFFECTIVE AS
DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS AGREEMENT.


 


8.11.                        GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (EXCLUDING THE CONFLICTS OF
LAW PROVISIONS) OF THE STATE OF DELAWARE.


 


8.12.                        SUBMISSION TO JURISDICTION.  THE COMPANY AND
OPTIONEE HEREBY IRREVOCABLY SUBMIT IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT
OF OR RELATED TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY TO THE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF DELAWARE AND THE JURISDICTION OF ANY COURT OF THE STATE OF DELAWARE
LOCATED IN WILMINGTON, DELAWARE AND WAIVE ANY AND ALL OBJECTIONS TO JURISDICTION
THAT THEY MAY HAVE UNDER THE LAWS OF THE STATE OF DELAWARE OR THE UNITED STATES.


 


8.13.                        WAIVER OF JURY TRIAL.  EACH OF OPTIONEE AND THE
COMPANY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF
OPTIONEE OR THE COMPANY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND
ENFORCEMENT HEREOF.

 

[Remainder of page intentionally left blank; signature page follows.]

 

59

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
the day and year first above written.

 

 

CEPHALON, INC.

 

 

 

By:

/s/ J. Kevin Buchi

 

Name:

J. Kevin Buchi

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

CEPTION THERAPEUTICS, INC.

 

 

 

 

By:

/s/ Stephen A. Tullman

 

Name:

Stephen A. Tullman

 

Title:

President and CEO

 

Option Agreement

 

--------------------------------------------------------------------------------